 

 

 

 

$750,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of August 31, 2006

Among

CAREMARK RX, INC.,

as Borrower,

and

THE INITIAL LENDERS, THE SWING LINE BANK AND

THE INITIAL ISSUING BANK NAMED HEREIN,

as Initial Lender Parties,

and

WACHOVIA BANK, NATIONAL ASSOCIATION

Syndication Agent,

and

JPMORGAN CHASE BANK, N.A.
MERRILL LYNCH BANK USA
and
UBS SECURITIES LLC

as Co-Documentation Agents,

and

BANC OF AMERICA SECURITIES LLC
and

WACHOVIA CAPITAL MARKETS, LLC D/B/A
WACHOVIA SECURITIES

as Lead Arrangers,

and

BANK OF AMERICA, N.A.

as Administrative Agent

 

 

TABLE OF CONTENTS

Page



ARTICLE I



DEFINITIONS AND ACCOUNTING TERMS



SECTION 1.01 Certain Defined Terms 1

SECTION 1.02 Computation of Time Periods; Other Constructional Provisions 27

SECTION 1.03 Accounting Terms 27

ARTICLE II



AMOUNTS AND TERMS OF THE ADVANCES

AND THE LETTERS OF CREDIT





SECTION 2.01 The Advances and the Letters of Credit 27



SECTION 2.02 Making the Advances 29

SECTION 2.03 Issuance of and Drawings and Reimbursement Under Letters of Credit
32

SECTION 2.04 Repayment of Advances 34

SECTION 2.05 Termination or Reduction of the Commitments 35

SECTION 2.06 Prepayments 36

SECTION 2.07 Interest 36

SECTION 2.08 Fees 37

SECTION 2.09 Conversion of Advances 37

SECTION 2.10 Increased Costs, Etc. 39

SECTION 2.11 Evidence of Debt 41

SECTION 2.12 Payments and Computations 42

SECTION 2.13 Taxes 45

SECTION 2.14 Sharing of Payments, Etc. 46

SECTION 2.15 Defaulting Lenders 46

SECTION 2.16 Use of Proceeds 49

SECTION 2.17 Commitment Increase 49

ARTICLE III



CONDITIONS OF EFFECTIVENESS AND LENDING



SECTION 3.01 Conditions Precedent to Effectiveness 50

SECTION 3.02 Conditions Precedent to Each Borrowing and Issuance and Renewal 53

SECTION 3.03 Determinations Under Section 3.01 53

ARTICLE IV



REPRESENTATIONS AND WARRANTIES





SECTION 4.01 Representations and Warranties 53



 

 

ARTICLE V



COVENANTS OF THE BORROWER





SECTION 5.01 Affirmative Covenants 56



SECTION 5.02 Negative Covenants 57

SECTION 5.03 Reporting Requirements 61

SECTION 5.04 Financial Covenant 64

ARTICLE VI



EVENTS OF DEFAULT





SECTION 6.01 Events of Default 64



SECTION 6.02 Actions in Respect of the Letter of Credit upon Default 67

ARTICLE VII



THE AGENTS





SECTION 7.01 Appointment and Authorization of Agents 68



SECTION 7.02 Delegation of Duties 68

SECTION 7.03 Reliance by Agents 69

SECTION 7.04 Notice of Default 69

SECTION 7.05 Credit Decision; Disclosure of Information by Agents 69

SECTION 7.06 Indemnification of Agents 70

SECTION 7.07 Agents in their Individual Capacities 70

SECTION 7.08 Successor Agents 70

SECTION 7.09 Administrative Agent May File Proofs of Claim 71

SECTION 7.10 Guaranty Matters 72

SECTION 7.11 Other Agents; Arrangers 72

ARTICLE VIII



MISCELLANEOUS





SECTION 8.01 Amendments, Etc. 72



SECTION 8.02 Notices, Etc. 73

SECTION 8.03 No Waiver, Remedies 75

SECTION 8.04 Attorney Costs, Expenses and Taxes 75

SECTION 8.05 Indemnification by the Borrower 75

SECTION 8.06 Right of Set-off 76

SECTION 8.07 Successors and Assigns 77

SECTION 8.08 Tax Forms 80

SECTION 8.09 No Liability of the Issuing Bank 81

SECTION 8.10 Confidentiality 82

SECTION 8.11 Agent's Notice 82

SECTION 8.08 Execution in Counterparts 82

SECTION 8.09 Governing Law; Jurisdiction, Etc. 82

SECTION 8.10 USA Patriot Act Notice 83

SECTION 8.11 WAIVER OF JURY TRIAL 84

SCHEDULES

Schedule I - Commitments and Applicable Lending Offices

Schedule II - Existing Letters of Credit

Schedule 4.01(b) - Subsidiaries

Schedule 4.01(d) - Required Authorizations, Approvals, Etc.

Schedule 5.02(a) - Liens

EXHIBITS

Exhibit A Form of Revolving Credit Note

Exhibit B-1 - Form of Notice of Borrowing

Exhibit B-2 - Form of Notice of Swing Line Borrowing

Exhibit B-3 - Form of Notice of Conversion

Exhibit B-4 - Form of Notice of Issuance

Exhibit C - Form of Assignment and Assumption

Exhibit D - Form of Opinion of King & Spalding

Exhibit E - Form of Subsidiaries Guarantee



AMENDED AND RESTATED CREDIT AGREEMENT

AMENDED AND RESTATED CREDIT AGREEMENT dated as of August 31, 2006 among CAREMARK
RX, INC., a Delaware corporation (the "Borrower"), the banks, financial
institutions and other institutional lenders listed on the signature pages
hereof under the caption "Initial Lenders" (the "Initial Lenders"), BANK OF
AMERICA, N.A. ("BofA"), as the initial issuer of Letters of Credit (as
hereinafter defined) (the "Initial Issuing Bank") and as the provider of the
Swing Line Facility (as hereinafter defined) (the "Swing Line Bank"), WACHOVIA
BANK, NATIONAL ASSOCIATION ("Wachovia") as syndication agent (the "Syndication
Agent") for the Facility (as hereinafter defined), JPMORGAN CHASE BANK, N.A.
("JPMorgan"), MERRILL LYNCH BANK USA and UBS SECURITIES LLC, as co-documentation
agents (the "Co-Documentation Agents"), BANC OF AMERICA SECURITIES LLC ("BAS")
and WACHOVIA CAPITAL MARKETS, LLC d/b/a/ WACHOVIA SECURITIES ("WS") as joint
lead arrangers and joint book managers (the "Lead Arrangers") for the Facility,
and BofA, as the administrative agent (together with any successor thereto
appointed pursuant to Article VII, the "Administrative Agent") for the Lender
Parties (as hereinafter defined).

PRELIMINARY STATEMENTS

(1) The Borrower entered into a Credit Agreement dated as of March 24, 2004 (the
"Existing Credit Agreement") with the banks, financial institutions and other
institutional lenders party thereto as lenders and Bank of America, N.A. as the
administrative agent for the lenders thereunder.

(2) The Borrower has requested that the Lenders amend and restate the Existing
Credit Agreement in its entirety in order, among other things to increase the
amount and extend the maturity of the revolving credit facility and to modify
the interest rate margins applicable thereto and the Lenders are willing to do
so on the terms and conditions set forth herein.

NOW, THEREFORE,

in consideration of the premises and of the mutual covenants and agreements
contained herein, the parties hereto hereby agree as follows:





DEFINITIONS AND ACCOUNTING TERMS

Certain Defined Terms.

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and the plural
forms of the terms defined):

"Administrative Agent" has the meaning specified in the recital of parties to
this Agreement.

"Administrative Agent's Account" means the account of the Administrative Agent
maintained by the Administrative Agent with BofA at its office at 101 North
Tryon Street, 4th Floor, Charlotte, North Carolina 28255, ABA No. 026-009-593,
Account No. 1366212250600, Reference: Caremark Rx, Attention: Corporate Credit
Services, or such other account maintained by the Administrative Agent and
designated by the Administrative Agent from time to time as such in a written
notice to the Borrower and each of the Lender Parties.

"Administrative Questionnaire" means a questionnaire, in form and substance
satisfactory to the Administrative Agent, delivered by an Eligible Assignee
pursuant to Section 8.07(b) which provides the administrative information
relating to such Eligible Assignee.

"Advance" means a Revolving Credit Advance, a Swing Line Advance or a Letter of
Credit Advance, as the context may require.

"Affiliate" means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person or is a director, or officer of such Person. For purposes of this
definition, the term "control" (including the terms "controlling", "controlled
by" and "under common control with") of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Interests in such Person
or to direct or cause the direction of the management and policies of such
Person, whether through the ownership of Voting Interests, by contract or
otherwise.

"Agent-Related Persons" means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as
Administrative Agent, as one of the Lead Arrangers), and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

"Agents" means, collectively, the Administrative Agent, the Syndication Agent,
the Co-Documentation Agents, the Lead Arrangers and each co-agent or subagent
appointed by the Administrative Agent from time to time pursuant to
Section 7.01(b).

"Agreement" means this Amended and Restated Credit Agreement, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

"Agreement Value" means, for each Hedge Agreement, on any date of determination,
an amount reasonably determined by the Administrative Agent equal to: (a) in the
case of a Hedge Agreement documented pursuant to the Master Agreement
(Multicurrency-Cross Border) published by the International Swap and Derivatives
Association, Inc. (the "Master Agreement"), the amount, if any, that would be
payable by any Loan Party or any of its Subsidiaries to its counterparty in
respect of such Hedge Agreement, as if (i) such Hedge Agreement was being
terminated early on such date of determination, (ii) such Loan Party or
Subsidiary was the sole "Affected Party", and (iii) the Administrative Agent was
the sole party determining such payment amount (with the Administrative Agent
making such determination pursuant to the provisions of that specific form of
Master Agreement); or (b) in the case of a Hedge Agreement traded on an
exchange, the mark-to-market value of such Hedge Agreement, which will be the
unrealized gain or loss on such Hedge Agreement to the Loan Party or Subsidiary
of a Loan Party to such Hedge Agreement reasonably determined by the
Administrative Agent based on the settlement price of such Hedge Agreement on
such date of determination, or (c) in all other cases, the mark-to-market value
of such Hedge Agreement, which will be the unrealized gain or loss on such Hedge
Agreement to the Loan Party or Subsidiary of a Loan Party to such Hedge
Agreement reasonably determined by the Administrative Agent as the amount, if
any, by which (i) the present value of the future cash flows to be paid by such
Loan Party or Subsidiary exceeds (ii) the present value of the future cash flows
to be received by such Loan Party or Subsidiary pursuant to such Hedge
Agreement; capitalized terms used and not otherwise defined in this definition
shall have the respective meanings set forth in the above described Master
Agreement.

"Applicable Lending Office" means (a) with respect to each of the Lenders, the
Base Rate Lending Office of such Lender in the case of a Base Rate Advance and
the Eurodollar Lending Office of such Lender in the case of a Eurodollar Rate
Advance and (b) with respect to the Issuing Bank and the Swing Line Bank, the
Base Rate Lending Office of the Issuing Bank and the Swing Line Bank,
respectively, for all purposes of this Agreement.

"Applicable Margin" means, (i) at any time during the period from the date of
this Agreement through the date of receipt by the Administrative Agent of a
compliance certificate pursuant to Section 5.03(d), 0% per annum for Base Rate
Advances and 0.350% per annum for Eurodollar Rate Advances and (ii) at any time
and from time to time thereafter, on any date of determination, a percentage per
annum equal to the applicable percentage for the Performance Level set forth
below as determined by reference to the S&P Rating and the Moody's Rating for
the most recently completed Measurement Period:





Performance Level

Base Rate Advances

Eurodollar Rate Advances

Performance Level I

A3/A- or above

0%

0.220%

Performance Level II

Less than A3/A- but greater than or equal to Baa1/BBB+

0%

0.310%

Performance Level III

Less than Baa1/BBB+ but greater than or equal to Baa2/BBB

0%

0.350%

Performance Level IV

Less than Baa2/BBB but greater than or equal to Baa3/BBB-

0%

0.450%

Performance Level V

Less than Baa3/BBB- but greater than or equal to Ba1/BB+

0%

0.500%

Performance Level VI

Less than Ba1/BB+

0%

0.675%



For the purposes of:

(A) clause (ii) of the immediately preceding sentence, the Applicable Margin for
each Base Rate Advance shall be determined by reference to the Performance Level
in effect from time to time and the Applicable Margin for each Eurodollar Rate
Advance shall be determined by reference to the Performance Level in effect on
the first day of each Interest Period for such Eurodollar Rate Advance; and

(B) in the event that the S&P Rating and the Moody's Rating are in different
Performance Levels, the higher Performance Level shall apply for the purpose of
determining the Applicable Margin; provided, that if (i) either of the S&P
Rating or the Moody's Rating shall be lowered at any time from the respective
Debt Rating then in effect and (ii) the difference between the S&P Rating and
the Moody's Rating shall be of more than one Performance Level, the Performance
Level that is one Performance Level above the lower of the two applicable
Performance Levels shall be the applicable Performance Level for the purpose of
determining the Applicable Margin.

"Applicable Percentage" means, with respect to the Facility Fee, (a) at any time
during the period from the date of this Agreement through the date of receipt by
the Administrative Agent of a compliance certificate pursuant to Section
5.03(d), 0.100% per annum and (b) at any time and from time to time thereafter,
a rate per annum equal to the percentage set forth below opposite the applicable
Performance Level as determined by reference to the S&P Rating and the Moody's
Rating for the most recently completed Measurement Period:

Performance Level

Facility Fee

Performance Level I

A3/A- or above

0.080%

Performance Level II

Less than A3/A- but greater than or equal to Baa1/BBB+

0.090%

Performance Level III

Less than Baa1/BBB+ but greater than or equal to Baa2/BBB

0.100%

Performance Level IV

Less than Baa2/BBB but greater than or equal to Baa3/BBB-

0.110%

Performance Level V

Less than Baa3/BBB- but greater than or equal to Ba1/BB+

0.150%

Performance Level VI

Less than Ba1/BB+

0.200%

For the purposes of:

(A) clause (b) of the immediately preceding sentence, the Applicable Percentage
for the Facility Fee shall be determined by reference to the Performance Level
in effect from time to time; and

(B) in the event that the S&P Rating and the Moody's Rating are in different
Performance Levels the higher Performance Level shall apply for the purpose of
determining the Applicable Percentage; provided, that if (i) either of the S&P
Rating or the Moody's Rating shall be lowered at any time from the respective
Debt Rating then in effect and (ii) the difference between the S&P Rating and
the Moody's Rating shall be of more than one Performance Level, the Performance
Level that is one Performance Level above the lower of the two applicable
Performance Levels shall be the applicable Performance Level for the purpose of
determining the Applicable Percentage.

"Appropriate Lender" means, at any time, (a) with respect to the Revolving
Credit Facility, a Lender that has a Revolving Credit Commitment at such time,
(b) with respect to the Letter of Credit Facility, (i) the Issuing Bank and
(ii) if the Lenders have made Letter of Credit Advances pursuant to
Section 2.03(c)(i) that are outstanding at such time, each such Lender, and
(c) with respect to the Swing Line Facility, (i) the Swing Line Bank and (ii) if
the Lenders have made Swing Line Advances pursuant to Section 2.02(b)(ii) that
are outstanding at such time, each such Lender.

"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

"Assignee Group" means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

"Assignment and Assumption" means an Assignment and Assumption entered into by a
Lender Party and an Eligible Assignee, and accepted by the Administrative Agent
and, if applicable, the Borrower, in accordance with Section 8.07 and in
substantially the form of Exhibit C hereto.

"Attorney Costs" means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

"Available Amount" means, with respect to any Letter of Credit at any time, the
maximum amount available to be drawn under such Letter of Credit at such time
(assuming compliance at such time with all conditions to drawing). For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be "outstanding" in the amount so remaining available to be drawn.

"BAS" has the meaning specified in the recital of parties to this Agreement.

"Base Rate" means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:

(a) the rate of interest established by BofA from time to time as its prime rate
(which rate of interest may not be the lowest rate of interest charged by BofA
to its customers); and

(b) the Federal Funds Rate plus 0.50%.

"Base Rate Advance" means an Advance that bears interest as provided in
Section 2.07(a)(i).

"Base Rate Lending Office" means, with respect to each of the Lender Parties,
the office of such Lender Party specified as its "Base Rate Lending Office"
opposite its name on Part B of Schedule I hereto or in the Assignment and
Assumption pursuant to which it became a Lender Party, as the case may be, or
such other office of such Lender Party as such Lender Party may from time to
time specify to the Borrower and the Administrative Agent for such purpose.

"BofA" has the meaning specified in the recital of parties to this Agreement.

"Borrower" has the meaning specified in the recital of parties to this
Agreement.

"Borrower Common Stock" means shares of common stock of the Borrower, par value
$0.001 per share.

"Borrower Restricted Payments" has the meaning set forth in Section 5.02(f).

"Borrower's Account" means such account of the Borrower as is agreed from time
to time in writing between the Borrower and the Administrative Agent.

"Borrowing" means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.

"Business Day" means a day of the year on which banks are not required or
authorized by law to close in New York, New York or Charlotte, North Carolina
and, if the applicable Business Day relates to any Eurodollar Rate Advances, on
which dealings are carried on in U.S. dollar deposits in the London interbank
market.

"Capital Assets" means, with respect to any Person, all equipment, fixed assets
and real property or improvements of such Person, or replacements or
substitutions therefor or additions thereto, that, in accordance with GAAP, have
been or should be reflected as additions to property, plant or equipment on the
balance sheet of such Person.

"Capital Expenditures" means, with respect to any Person for any period, all
expenditures made directly or indirectly by such Person during such period for
Capital Assets. For purposes of this definition, the purchase price of equipment
that is purchased simultaneously with the trade-in of existing equipment or with
insurance proceeds shall be included in Capital Expenditures only to the extent
of the gross amount by which such purchase price exceeds the credit granted by
the seller of such equipment for the equipment being traded in at such time or
the amount of such insurance proceeds, as the case may be.

"Capitalized Lease" means any lease with respect to which the lessee is required
to recognize concurrently the acquisition of property or an asset and the
incurrence of a liability in accordance with GAAP.

"Cash Equivalents" means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens:

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof;

(b) time deposits with, or insured certificates of deposit or bankers'
acceptances of, any commercial bank that (i) (A) is a Lender Party or (B) is
organized under the laws of the United States of America, any state thereof or
the District of Columbia, or is the principal banking subsidiary of a bank
holding company organized under the laws of the United States of America, any
state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated as described below in clause (c) of this definition and (iii) has combined
capital and surplus of at least $1,000,000,000, in each case with a maturity of
not more than one year from the date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least "Prime-1" (or the then
equivalent grade) by Moody's or at least "A-1" (or the then equivalent grade) by
S&P;

(d) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, as amended consisting of
securities that are Rated Tier 1 (as defined by 2(a)-7 of the Investment Company
Act of 1940;

(e) repurchase agreements entered into with any financial institution organized
under the laws of any state of the United States of America (i) the long term
non-credit enhanced debt obligations of which are rated at least "A2" (or the
then equivalent grade) by Moody's or at least "A" (or the then equivalent
grade) by S&P and (ii) the commercial paper of which is rated as described above
in clause (c) of this definition, in each case with a maturity of not more than
92 days from the date of acquisition thereof;

(f) general obligations issued or directly and fully guaranteed or otherwise
supported by the full taxation authority of any state of the United States of
America or any municipal corporation or other agency or instrumentality thereof
and rated at the highest rating obtainable therefor from either Moody's or S&P,
in each case with a maturity of not more than one year from the date of
acquisition thereof;

(g) general obligations of any state of the United States of America or any
municipal corporation or other agency or instrumentality thereof which, based on
the escrow therefor, are rated as described above in clause (f) of this
definition and which have been irrevocably called for redemption and advance
refunded through the deposit in escrow of (i) readily marketable obligations
solely of the type described above in clause (a) of this definition or (ii)
other debt securities which are (A) not callable at the option of the issuer
thereof prior to their stated maturity, (B) irrevocably pledged solely in
support of the payment of all principal of and interest on such general
obligations and (C) in an aggregate principal amount and with such stated rates
of interest as shall be sufficient to pay in full all principal of and interest
and premiums, if any, on such general obligations as the same become due and
payable (as verified by independent public accountants of recognized standing),
in each case with a maturity of not more than one year from the date of
acquisition thereof;

(h) tax-exempt or tax adjustable rate preferred stock issued by a Person
organized under the laws of any state of the United States of America whose long
term non-credit enhanced debt obligations are rated at least "A2" (or the then
equivalent grade) by Moody's or at least "A" (or the then equivalent grade) by
S&P, in each case with a maturity of not more than 120 days from the date of
acquisition thereof;

(i) asset backed securities rated "AAA" by S&P or the Moody's equivalent;

(j) corporate bonds and medium term notes with long term debt ratings of at
least A2 by Moody's or the S&P equivalent; and

(k) other Investments with the consent of the Administrative Agent.

"CERCLA" means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

"CERCLIS" means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the United States Environmental
Protection Agency.

"Change of Control" means, at any time:

(a) any "person" or "group" (each as used in Sections 13(d)(3) and 14(d)(2) of
the Exchange Act) (i) becomes the "beneficial owner" (as defined in Rule 13d-3
of the Exchange Act), directly or indirectly, of Voting Interests in the
Borrower (including through securities convertible into or exchangeable for such
Voting Interests) representing 30% or more of the combined voting power of all
of the Voting Interests in the Borrower (on a fully diluted basis) or (ii)
otherwise has the ability, directly or indirectly, to elect a majority of the
board of directors of the Borrower; and

(b) during any period of 12 consecutive months, whether commencing before or
after the date of this Agreement, individuals who at the beginning of such
12-month period were Continuing Directors shall cease for any reason to
constitute a majority of the board of directors of the Borrower.

"Code" means the Internal Revenue Code of 1986.

"Co-Documentation Agents" has the meaning specified in the recital of parties to
this Agreement.

"Commitment" means a Revolving Credit Commitment, a Swing Line Commitment or a
Letter of Credit Commitment, as the context may require.

"Confidential Information" means information that is furnished to the
Administrative Agent or any of the Lender Parties by or on behalf of the
Borrower or any of its Subsidiaries in a writing that is conspicuously marked as
confidential or otherwise on an expressly confidential basis, but does not
include any such information that (a) is or becomes generally available to the
public (other than as a result of a breach by the Administrative Agent or such
Lender Party of its confidentiality obligations under this Agreement) or (b) is
or becomes available to the Administrative Agent or such Lender Party from a
source other than the Borrower or any of its Subsidiaries that is not, to the
knowledge of the Administrative Agent or such Lender Party, acting in violation
of a confidentiality agreement with the Borrower or any such Subsidiary.

"Consolidated" refers to the consolidation of accounts in accordance with GAAP.

"Consolidated EBITDA" means (x) for any period, the sum of (a) the Consolidated
Net Income for such period plus (b) the sum of each of the following expenses
that have been deducted from the determination of the Consolidated Net Income
for such period: (i) the Consolidated Interest Expense for such period, (ii) all
income tax expense (whether federal, state, local, foreign or otherwise) for
such period, (iii) all depreciation expense for such period, (iv) all
amortization expense for such period, (v) all non-recurring noncash losses
deducted in determining the Consolidated Net Income for such period less all
non-recurring noncash gains added in determining the Consolidated Net Income for
such period; provided for any period, the amount of non-recurring noncash losses
(net of non-recurring noncash gains) that may be included in this subclause (v)
shall not exceed 10% of the Consolidated EBITDA (before giving effect to any
adjustments contemplated by this subclause (v)) for such period), and (vi) all
fees, costs and expenses, stamp, registration and similar taxes incurred in
connection with the performance of this Agreement and the Existing Credit
Agreement, in each case determined on a Consolidated basis for the Borrower and
its Subsidiaries and in accordance with GAAP for such period, including, without
limitation any expenses, whether interest or non-interest and whether cash or
non-cash, incurred as a result of the refinancing of the Existing Credit
Agreement, and (y) for each such period ending during the twelve-month period
immediately following the closing of any acquisition permitted under Section
5.02(e), an amount equal to the Consolidated EBITDA (calculated on the basis as
provided herein) for the Person (or assets) acquired pursuant to each such
acquisition for the period from such closing to the date of determination,
annualized for the 12-month period then ended.

"Consolidated Interest Expense" means, with respect to any Person for any
period, interest expense of such Person and its Subsidiaries during such period,
determined on a Consolidated basis and in accordance with GAAP for such period.

"Consolidated Net Income" means, for any period, the net income (or net loss) of
any Person and its Subsidiaries for such period, determined on a Consolidated
basis and in accordance with GAAP, but excluding for each such period (without
duplication):

(a) the income (or loss) of any other Person accrued prior to the date on which
it became a Subsidiary of such Person or was merged into or consolidated with
such Person or any of its Subsidiaries or all or substantially all of the
property and assets of such other Person were acquired by such Person or any of
its Subsidiaries;

(b) the income (or loss) of any other Person (other than a Subsidiary of such
Person) in which a Person other than such Person or any of its Subsidiaries owns
or otherwise holds an Equity Interest, except to the extent such income (or
loss) shall have been received in the form of cash dividends or other
distributions actually paid to such Person or any of its Subsidiaries by such
other Person during such period;

(c) the income of any Subsidiary of such Person to the extent that the
declaration or payment of any dividends or other distributions by such
Subsidiary of such income is not permitted to be made or paid on the last day of
such period;

(d) any gains or losses (on an after-tax basis) attributable to the sale, lease,
transfer or other disposition of any property or assets of such Person or any of
its Subsidiaries;

(e) any earnings or charges resulting from the write-up or write-down of any
property or assets of such Person or any of its Subsidiaries other than in the
ordinary course of business; and

(f) any gains attributable to the collection of proceeds of insurance policies.

"Consolidated Total Assets" means, at any date of determination, the net book
value of all property and assets of any Person and its Subsidiaries (including,
without limitation, all items that are treated as intangibles in accordance with
GAAP) that, in accordance with GAAP, would be classified as such on the
Consolidated balance sheet of such Person and its Subsidiaries at such date.

"Constitutive Documents" means, with respect to any Person, the certificate of
incorporation or registration (including, if applicable, certificate of change
of name), articles of incorporation or association, memorandum of association,
charter, bylaws, certificate of limited partnership, partnership agreement,
trust agreement, joint venture agreement, certificate of formation, articles of
organization, limited liability company operating or members agreement, joint
venture agreement or one or more similar agreements, instruments or documents
constituting the organization or formation of such Person.

"Contingent Obligation" means, with respect to any Person, any obligation of
such Person to guarantee or intended to guarantee any Indebtedness ("primary
obligations") of any other Person (the "primary obligor") in any manner, whether
directly or indirectly, including, without limitation, (a) the direct or
indirect guaranty, endorsement (other than for collection or deposit in the
ordinary course of business), co-making, discounting with recourse or sale with
recourse by such Person of any primary obligation of a primary obligor, (b) the
obligation to make take-or-pay or similar payments, if required, regardless of
nonperformance by any other party or parties to an agreement or (c) any
obligation of such Person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (A) for the purchase or payment of any
such primary obligation or (B) to maintain working capital, equity capital, net
worth or other balance sheet condition or any income statement condition of the
primary obligor or otherwise to maintain the solvency of the primary obligor,
(iii) to purchase, lease or otherwise acquire property, assets, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made (or, if less, the maximum amount of such primary obligation for which
such Person may be liable pursuant to the terms of the agreement, instrument or
other document evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

"Continuing Director" means, for any period, an individual who is a member of
the board of directors of the Borrower on the first day of such period or who
has been nominated to the board of directors of the Borrower by a majority of
the other Continuing Directors who were members of the board of directors of the
Borrower at the time of such nomination.

"Conversion", "Convert" and "Converted" each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.09 or 2.10.

"Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

"Debt Rating" means the long term senior unsecured non-credit enhanced debt
rating of the Borrower.

"Default" means any Event of Default or any event or condition that would
constitute an Event of Default but for the requirement that notice be given or
time elapse or both.

"Defaulted Advance" means, with respect to any of the Lender Parties at any
time, the portion of any Advance required to be made by such Lender Party to the
Borrower pursuant to Section 2.01 at or prior to such time that has not been
made by such Lender Party or by the Administrative Agent for the account of such
Lender Party pursuant to Section 2.02(e) as of such time. If a portion of a
Defaulted Advance shall be deemed made pursuant to Section 2.15(a), the
remaining portion of such Defaulted Advance shall be considered a Defaulted
Advance originally required to be made pursuant to Section 2.01 on the same date
as the Defaulted Advance so deemed made in part.

"Defaulted Amount" means, with respect to any of the Lender Parties at any time,
any amount required to be paid by such Lender Party to the Administrative Agent
or any of the other Lender Parties under this Agreement or any of the other Loan
Documents at or prior to such time that has not been so paid as of such time,
including, without limitation, any amount required to be paid by such Lender
Party to (a) the Swing Line Bank pursuant to Section 2.02(b)(ii) to purchase a
portion of a Swing Line Advance made by the Swing Line Bank, (b) the Issuing
Bank pursuant to Section 2.03(c)(i) to purchase a portion of a Letter of Credit
Advance made by the Issuing Bank, (c) the Administrative Agent pursuant to
Section 2.02(e) to reimburse the Administrative Agent for the amount of any
Advance made by the Administrative Agent for the account of such Lender Party,
(d) any of the other Lender Parties pursuant to Section 2.14 to purchase any
participation in Advances owing to such other Lender Party and (e) the
Administrative Agent or the Issuing Bank pursuant to Section 7.05 to reimburse
the Administrative Agent or the Issuing Bank, as the case may be, for such
Lender Party's ratable share of any amount required to be paid by the Lender
Parties to the Administrative Agent or the Issuing Bank as provided therein. If
a portion of a Defaulted Amount shall be deemed paid pursuant to
Section 2.15(b), the remaining portion of such Defaulted Amount shall be
considered a Defaulted Amount originally required to be paid under this
Agreement or any of the other applicable Loan Documents on the same date as the
Defaulted Amount so deemed paid in part.

"Defaulting Lender" means, at any time, any of the Lender Parties that, at such
time, (a) owes a Defaulted Advance or a Defaulted Amount or (b) shall take any
action or be the subject of any action or proceeding of a type described in
Section 6.01(f).

"Dollar" and "$" mean lawful money of the United States.

"Domestic Subsidiary" means, at any time, any of the direct or indirect
Subsidiaries of the Borrower that is incorporated or organized under the laws of
any state of the United States of America or the District of Columbia.

"Effective Date" means the first date on which the conditions set forth in
Section 3.01 shall have been satisfied.

"Eligible Assignee" means (a) with respect to any Facility (other than the
Letter of Credit Facility), (i) a Lender; (ii) an Affiliate of a Lender; (iii) a
commercial bank organized under the laws of the United States, or any State
thereof having a combined capital and surplus of at least $100,000,000; (iv) a
commercial bank organized under the laws of any other country which is a member
of the OECD, or a political subdivision of any such country, and having a
combined capital and surplus of at least $100,000,000, provided that such bank
is acting through a branch, agency or Affiliate located in the United States or
managed and controlled by a branch, agency or affiliate located in the United
States; (v) the central bank of any country that is a member of the OECD; and
(vi) any other Person approved by the Administrative Agent and, provided no
Event of Default is continuing, the Borrower, provided that the approval of the
Administrative Agent and the Borrower, when required, shall not be unreasonably
withheld or delayed, and (b) with respect to the Letter of Credit Facility, a
Person that is an Eligible Assignee under subclause (iii) or (iv) of clause (a)
of this definition and is approved by the Administrative Agent (such approval
not to be unreasonably withheld or delayed); provided, however, that neither any
Loan Party nor any Affiliate of a Loan Party shall qualify as an Eligible
Assignee under this definition.

"Environmental Action" means any action, suit, demand, demand letter, claim,
notice of noncompliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement,
abatement order or other order or directive (conditional or otherwise) relating
in any way to any Environmental Law, any Environmental Permit or any Hazardous
Materials or arising from alleged injury or threat to health, safety, natural
resources or the environment, including, without limitation, (a) by any
Governmental Authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any applicable Governmental Authority or
other third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

"Environmental Law" means any Requirement of Law, or any judicial or agency
interpretation, policy, guideline or other requirement of any Governmental
Authority, relating to (a) the generation, use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials, (b)
pollution or the protection of the environment, health, safety or natural
resources or (c) occupational safety and health, industrial hygiene, land use or
the protection of human, plant or animal health or welfare, including, without
limitation, CERCLA, in each case as amended from time to time, and including the
regulations promulgated and the rulings issued from time to time thereunder.

"Environmental Permit" means any permit, approval, license, identification
number or other authorization required under any Environmental Law.

"Equity Interests" means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or other acquisition from
such Person of shares of capital stock of (or other ownership or profit
interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
other acquisition from such Person of such shares (or such other interests), and
all of the other ownership or profit interests in such Person (including,
without limitation, partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are authorized or otherwise existing on any date of
determination.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued from
time to time thereunder.

"ERISA Affiliate" means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any of the Loan Parties, or under common
control with any of the Loan Parties, within the meaning of Section 414 of the
Internal Revenue Code.

"ERISA Event" means:

(a) (i) the occurrence of a reportable event, within the meaning of Section 4043
of ERISA, with respect to any Plan unless the 30-day notice requirement with
respect to such event has been waived by the PBGC or (ii) the requirements of
Section 4043(b) of ERISA are met with respect to a contributing sponsor, as
defined in Section 4001(a)(13) of ERISA, of a Plan, and an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such Plan within the following 30
days;

(b) the application for a minimum funding waiver with respect to a Plan;

(c) the provision by the administrator of any Plan of a notice of intent to
terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA);

(d) the cessation of operations at a facility of any of the Loan Parties or any
of the ERISA Affiliates under the circumstances described in Section 4062(e) of
ERISA;

(e) the withdrawal by any of the Loan Parties or any of the ERISA Affiliates
from a Plan or a Multiemployer Plan;

(f) the conditions for the imposition of a lien under Section 302(f) of ERISA
shall have been met with respect to any Plan;

(g) the adoption of an amendment to a Plan requiring the provision of security
to such Plan pursuant to Section 307 of ERISA; or

(h) the institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA, that constitutes grounds for the termination of, or the
appointment of a trustee to administer, a Plan.

"Eurocurrency Liabilities" has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

"Eurodollar Lending Office" means, with respect to each of the Lenders, the
office of such Lender specified as its "Eurodollar Lending Office" opposite its
name on Part B of Schedule I hereto or in the Assignment and Assumption pursuant
to which it became a Lender, as the case may be (or, if no such office is
specified, its Base Rate Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Administrative
Agent for such purpose.

"Eurodollar Rate" means, for any Interest Period with respect to Eurodollar Rate
Advances comprising the same Borrowing, the rate per annum equal to the British
Bankers Association LIBOR Rate ("BBA LIBOR"), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the "Eurodollar Rate" for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Borrowing being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America's London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

"Eurodollar Rate Advance" means an Advance that bears interest as provided in
Section 2.07(a)(ii).

"Event of Default" has the meaning specified in Section 6.01.

"Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time, and the regulations promulgated and the rulings issued thereunder.

"Existing Credit Agreement" has the meaning specified in Preliminary Statement
(1) to this Agreement.

"Existing Letters of Credit" means the irrevocable standby letters of credit
issued under the terms of the Existing Credit Agreement, outstanding on the
Effective Date and as more fully described on Schedule II hereto.

"Existing Issuing Bank" means each bank which issued Existing Letters of Credit
issued under the Existing Credit Agreement.

"Facility" means the Revolving Credit Facility, the Swing Line Facility or the
Letter of Credit Facility, as the context may require.

"Facility Fee" has the meaning specified in Section 2.08(a).

"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York or, if such rate is not so published for any
day that is a Business Day, the average rate charged to the Administrative Agent
(in its individual capacity) on such day on such transactions as determined by
the Administrative Agent.

"Fee Letters" means that certain fee letter dated July 28, 2006 among BofA, BAS
and the Borrower and that certain fee letter dated July 31, 2006 among Wachovia,
WS and the Borrower.

"Finance Parties" means, collectively, the Agents and the Lender Parties.

"Fiscal Quarter" means, with respect to the Borrower or any of its Subsidiaries,
the period commencing January 1 in any Fiscal Year and ending on the next
succeeding March 31, the period commencing April 1 in any Fiscal Year and ending
on the next succeeding June 30, the period commencing July 1 in any Fiscal Year
and ending on the next succeeding September 30 or the period commencing
October 1 in any Fiscal Year and ending on the next succeeding December 31, as
the context may require, or, if any such Subsidiary was not in existence on the
first day of any such period, the period commencing on the date on which such
Subsidiary is incorporated, organized, formed or otherwise created and ending on
the last day of such period.

"Fiscal Year" means, with respect to the Borrower or any of its Subsidiaries,
the period commencing on January 1 in any calendar year and ending on the next
succeeding December 31 or, if any such Subsidiary was not in existence on
January 1 in any calendar year, the period commencing on the date on which such
Subsidiary is incorporated, organized, formed or otherwise created and ending on
the next succeeding December 31.

"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of business.

"GAAP" has the meaning specified in Section 1.03.

"Governmental Authority" means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board or similar
body, whether federal, state, territorial, local or foreign.

"Governmental Authorization" means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

"Granting Lender" has the meaning specified in Section 8.07(g).

"Guarantee Supplement" has the meaning specified in Section 8(b) of the
Subsidiaries Guarantee.

"Guarantor" means each Material Subsidiary of the Borrower party to the
Subsidiaries Guarantee or, as the case may be, a Guarantee Supplement.

"Hazardous Materials" means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

"Hedge Agreements" means, collectively, interest rate swap, cap or collar
agreements, interest rate future or option contracts, commodity future or option
contracts, currency swap agreements, currency future or option contracts and
other similar agreements.

"Hedge Bank" means any Person which has entered into interest rate Hedge
Agreements with the Borrower to the extent that such Person is a Lender Party at
the time such interest rate Hedge Agreements are entered into; provided that
such interest rate Hedge Agreements shall be non-speculative in nature
(including, without limitation, with respect to the term and purpose thereof).

"Immaterial Subsidiary" means, at any time, any of the Subsidiaries of the
Borrower that does not constitute a Material Subsidiary at such time.

"Indebtedness" of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services (other than trade payables
incurred in the ordinary course of such Person's business), (c) all obligations
of such Person evidenced by notes, bonds, debentures or other similar
instruments, (d) all obligations of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all obligations of such Person as lessee under
leases that have been or should be, in accordance with GAAP, recorded as capital
leases, (f) all obligations, contingent or otherwise, of such Person in respect
of acceptances, letters of credit or similar extensions of credit, (g) for the
purposes of Section 6.01(e) only, all obligations of such Person in respect of
Hedge Agreements, (h) all Indebtedness of others referred to in clauses (a)
through (g) above or clause (i) below (collectively, "Guaranteed Indebtedness")
guaranteed directly or indirectly in any manner by such Person, or in effect
guaranteed directly or indirectly by such Person through an agreement (1) to pay
or purchase such Guaranteed Indebtedness or to advance or supply funds for the
payment or purchase of such Guaranteed Indebtedness, (2) to purchase, sell or
lease (as lessee or lessor) property, or to purchase or sell services, primarily
for the purpose of enabling the debtor to make payment of such Guaranteed
Indebtedness or to assure the holder of such Guaranteed Indebtedness against
loss, (3) to supply funds to or in any other manner invest in the debtor
(including any agreement to pay for property or services irrespective of whether
such property is received or such services are rendered) or (4) otherwise to
assure a creditor against loss, and (i) all Indebtedness referred to in clauses
(a) through (h) above (including Guaranteed Indebtedness) secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including, without
limitation, accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness.

"Indemnified Liabilities" has the meaning set forth in Section 8.05.

"Indemnified Party" has the meaning specified in Section 8.04(b).

"Information Memorandum" means the information memorandum dated [August, 2006]
used by the Lead Arrangers in connection with this Agreement.

"Initial Issuing Bank" has the meaning specified in the recital of parties to
this Agreement.

"Initial Lenders" has the meaning specified in the recital of parties to this
Agreement.

"Interest Period" means, for each of the Eurodollar Rate Advances comprising
part of the same Borrowing, the period commencing on the date of such Eurodollar
Rate Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, as the case may be, and ending on the last day of the
period selected by the Borrower pursuant to the provisions below and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
the Borrower pursuant to the provisions set forth below. The duration of each
such Interest Period shall be one, two, three or six months (or nine or twelve
months, if available to all Lenders) as the Borrower may, upon notice received
by the Administrative Agent not later than 12:00 P.M. (Charlotte, North Carolina
time) on the third Business Day prior to the first day of such Interest Period,
select; provided, however, that:

(a) the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance at any time that ends, after the Termination Date;

(b) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that
if such extension would cause the last day of such Interest Period to occur in
the next succeeding calendar month, the last day of such Interest Period shall
occur on the immediately preceding Business Day; and

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

"Internal Revenue Code" means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and the rulings issued thereunder.

"Investment" means, with respect to any Person, (a) any direct or indirect
purchase or other acquisition (whether for cash, securities, property, services
or otherwise) by such Person of, or of a beneficial interest in, any Equity
Interests or Indebtedness of any other Person, (b) any direct or indirect
purchase or other acquisition (whether for cash, securities, property, services
or otherwise) by such Person of all or substantially all of the property and
assets of any other Person or of any division, branch or other unit of operation
of any other Person, (c) any direct or indirect redemption, retirement, purchase
or other acquisition for value by such Person from any other Person of any
Equity Interests in such other Person, (d) the making of a deposit by such
Person with, or any direct or indirect loan, advance, other extension of credit
or capital contribution by such Person to, or any other investment by such
Person in, any other Person (including, without limitation, any indebtedness or
accounts receivable from such other Person that are not current assets or did
not arise from sales to such other Person in the ordinary course of business and
any arrangement pursuant to which the investor incurs Indebtedness of the types
referred to in clause (i) of the definition of "Indebtedness" set forth above in
this Section 1.01 in respect of such other Person) and (e) any agreement to make
any Investment (including any "short sale" or any sale of any securities at a
time when such securities are not owned by the Person entering into such sale).
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment.

"ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the Institute of International Banking Law and
Practice (or such later version thereof as may be in effect at the time of
issuance).

"Issuing Bank" means the Initial Issuing Bank and each other Person to which the
Letter of Credit Commitment has been assigned pursuant to Section 8.07, in each
case for so long as the Initial Issuing Bank or such other Person, as the case
may be, shall be a party to this Agreement in such capacity, and solely with
respect to Existing Letters of Credit, means an Existing Issuing Bank.

"Laws" means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

"L/C Cash Collateral Account" means a deposit account to be designated by the
Administrative Agent from time to time.

"L/C Related Documents" has the meaning specified in Section 2.03(c)(ii)(A).

"Lead Arrangers" has the meaning specified in the recital of parties to this
Agreement.

"Lender Party" means any Lender, the Issuing Bank or the Swing Line Bank, as the
context may require.

"Lenders" means, collectively, the Initial Lenders and each Person that becomes
a Lender pursuant to Section 8.07, in each case for so long as such Initial
Lender or such other Person, as the case may be, shall a party to this Agreement
in such capacity.

"Letter of Credit" has the meaning specified in Section 2.01(c).

"Letter of Credit Advance" means an advance made by the Issuing Bank or any of
the Lenders pursuant to Section 2.03(c)(i).

"Letter of Credit Agreement" has the meaning specified in Section 2.03(a).

"Letter of Credit Commitment" means, with respect to the Issuing Bank at any
time, the amount set forth opposite the Issuing Bank's name on Part B of
Schedule I hereto under the caption "Letter of Credit Commitment" or, if the
Issuing Bank has entered into one or more Assignment and Assumptions, the amount
set forth for the Issuing Bank in the Register maintained by the Administrative
Agent pursuant to Section 8.07(e) as the Issuing Bank's "Letter of Credit
Commitment", as such amount may be reduced at or prior to such time pursuant to
Section 2.05.

"Letter of Credit Facility" means, at any time, an amount equal to the lesser of
(a) the amount of the Letter of Credit Commitment at such time and (b)
$50,000,000, as such amount may be reduced at or prior to such time pursuant to
Section 2.05.

"Leverage Ratio" means, with respect to the Borrower and its Subsidiaries at any
date of determination, the ratio of (a) (i) all Indebtedness of the Borrower and
its Subsidiaries outstanding on such date plus (ii) to the extent not otherwise
included in subclause (a)(i) of this definition, (A) the face amount of all
letters of credit (including, without limitation, all Letters of Credit) issued
for the account of the Borrower or any of its Subsidiaries, and without
duplication, and (B) the aggregate net investment of lenders to and purchasers
from a Securitization Entity in all accounts receivable subject to any Qualified
Securitization Transaction on or prior to such date to (b) Consolidated EBITDA
of the Borrower for the most recently completed Measurement Period prior to such
date provided that for the purposes of determining the Leverage Ratio, the
"Borrower and its Subsidiaries" shall be deemed not to include any of their
discontinued operations (as determined in accordance with GAAP).

"Lien" means, with respect to any Person, (a) any mortgage, lien (statutory or
other), pledge, hypothecation, security interest, charge or encumbrance of any
kind, (b) any assignment, deposit arrangement or lease intended as, or having
the effect of, security, (c) any easement, right of way or other encumbrance on
title to real property or (d) any interest or title of any vendor, lender or
other secured party under any conditional sale or other title retention
agreement.

"Loan Documents" means, collectively, for all purposes of this Agreement and the
Notes and any amendment, supplement or other modification hereof or thereof and
for all other purposes, (i) this Agreement, (ii) the Notes, (iii) the
Subsidiaries Guarantee, (iv) each Letter of Credit Agreement and (v) each of the
other agreements evidencing any of the Obligations of any of the Loan Parties,
or supporting any of the other Obligations of any of the Loan Parties, owing to
the Finance Parties, as amended, supplemented or otherwise modified hereafter
from time to time in accordance with the terms thereof and Section 8.01.

"Loan Parties" means, collectively, the Borrower and each of the Guarantors.

"Material Adverse Change" means any material adverse change in the business,
financial condition, operations, liabilities (actual or contingent) or
properties of the Borrower and its Subsidiaries, taken as a whole; provided that
the occurrence or subsistence of any such material adverse change which has been
disclosed by the Borrower or any of its Subsidiaries or in any filing made with
the Securities and Exchange Commission prior to the date of this Agreement shall
not constitute a Material Adverse Change.

"Material Adverse Effect" means a material adverse effect on (a) the business,
financial condition, operations, liabilities (actual or contingent) or
properties of the Borrower and its Subsidiaries, taken as a whole, (b) the
rights and remedies of the Administrative Agent or any of the Lender Parties
under any of the Loan Documents or (c) the ability of any of the Loan Parties to
perform their respective Obligations under any of the Loan Documents to which it
is or is to be a party (including for purposes of clauses (a) and (b) of this
definition the imposition of materially burdensome conditions thereon); provided
that the occurrence or subsistence of any such material adverse effect which has
been disclosed by the Borrower or any of its Subsidiaries in any filing made
with the Securities and Exchange Commission prior to the date of this Agreement
shall not constitute a Material Adverse Effect.

"Material Subsidiary" means, at any date of determination, any Subsidiary of the
Borrower (x) other than any Securitization Entity, that either individually or,
together with its Subsidiaries, taken as a whole, (a) owned more than 10% of the
Consolidated Total Assets of the Borrower and its Subsidiaries as of the last
day of the most recently completed Fiscal Quarter on or prior to such date or
(b) accounted for more than 10% of the Consolidated Net Income of the Borrower
and its Subsidiaries for the most recently completed Fiscal Quarter on or prior
to such date, in each case as reflected in the Required Financial Information
most recently delivered to the Administrative Agent and the Lender Parties on or
prior to such date and determined in accordance with GAAP for such period;
provided, however, that solely for purposes of determining whether a Subsidiary
of the Borrower that was not a Subsidiary thereof on the first day of the most
recently completed Fiscal Quarter on or prior to any such date constitutes a
"Material Subsidiary" at such date, the organization, creation, purchase or
other acquisition of such Subsidiary shall be given pro forma effect as though
it had occurred on the first day of such Fiscal Quarter; and provided further
that in the event at any time the aggregate Total Assets or the Net Income, as
the case may be, of the Immaterial Subsidiaries is in excess of 20% of the
aggregate Consolidated Total Assets or Consolidated Net Income of the Borrower
and its Subsidiaries, respectively, then the percentages set forth in respect of
Material Subsidiaries above shall be reduced so that the aggregate Consolidated
Total Assets or Consolidated Net Income of the remaining Immaterial Subsidiaries
(after giving effect to such reduction and the resulting increase in number of
Material Subsidiaries) is less than 20% of the aggregate Consolidated Total
Assets or Consolidated Net Income of the Borrower and its Subsidiaries, or (y)
which is designated in writing by the Borrower to the Administrative Agent as a
"Material Subsidiary" under this Agreement.

"Measurement Period" means, at any date of determination, the most recently
completed four consecutive Fiscal Quarters on or immediately prior to such date.

"Moody's" means Moody's Investors Service, Inc.

"Moody's Rating" means the Debt Rating given to the Borrower by Moody's from
time to time.

"Multiemployer Plan" means a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA) to which any of the Loan Parties or any of the
ERISA Affiliates is making or accruing an obligation to make contributions,
or has within any of the preceding five plan years made or accrued an obligation
to make contributions.

"Multiple Employer Plan" means a single employer plan (as defined in
Section 4001(a)(15) of ERISA) that (a) is maintained for employees of any of the
Loan Parties or any of the ERISA Affiliates and at least one Person other than
the Loan Parties and the ERISA Affiliates or (b) was so maintained and in
respect of which any of the Loan Parties or any of the ERISA Affiliates is
reasonably expected to have liability under Section 4064 or 4069 of ERISA in the
event such plan has been or were to be terminated.

"Net Worth" means the sum of the capital stock and additional paid in capital
plus retained earnings (or minus accumulated deficits) of the Borrower and its
Subsidiaries determined on a consolidated basis in conformity with GAAP as of
any date of determination.

"Note" means a promissory note of the Borrower payable to the order of any of
the Lenders, in substantially the form of Exhibit A hereto, evidencing the
aggregate indebtedness of the Borrower to such Lender resulting from the
Revolving Credit Advances made by such Lender.

"Notice of Borrowing" has the meaning specified in Section 2.02(a).

"Notice of Conversion" has the meaning specified in Section 2.09(a).

"Notice of Issuance" has the meaning specified in Section 2.03(a).

"Notice of Renewal" has the meaning specified in Section 2.01(c).

"Notice of Swing Line Borrowing" has the meaning specified in Section 2.02(b).

"Notice of Termination" has the meaning specified in Section 2.01(c).

"Obligation" means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f).
Without limiting the generality of the immediately preceding sentence, the
Obligations of the Loan Parties under or in respect of the Loan Documents
include (a) the obligation to pay principal, interest, Letter of Credit
commissions, charges, expenses, fees, attorneys' fees and disbursements,
indemnity payments and other amounts payable by any of the Loan Parties under or
in respect of any of the Loan Documents and (b) the obligation of any of the
Loan Parties to reimburse any amount in respect of any of the items described
above in clause (a) of this definition that the Administrative Agent or any of
the Lender Parties, in its sole discretion, may elect to pay or advance on
behalf of such Loan Party.

"Operating Lease" means, with respect to any Person, any lease (including,
without limitation, leases that may be terminated by the lessee at any time) of
any property (whether real, personal or mixed) that is not a Capitalized Lease
or a lease under which such Person is the lessor.

"Other Taxes" has the meaning specified in Section 2.13(b).

"Participant" has the meaning assigned to such term in clause (d) of Section
8.07.

"Patriot Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56.

"PBGC" means the Pension Benefit Guaranty Corporation or any successor thereto.

"Performance Level" means Performance Level I, Performance Level II, Performance
Level III, Performance Level IV, Performance Level V and Performance Level VI as
identified in the definition of "Applicable Margin" and "Applicable Percentage"
specified above, in each case as the context may require.

"Permitted Liens" means the following types of Liens (excluding any such Lien
imposed pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue Code or
by ERISA or any such Lien relating to or imposed in connection with any
Environmental Action), in each case as to which no enforcement, collection,
execution, levy or foreclosure proceeding shall have been commenced:

(a) Liens for taxes, assessments and governmental charges or levies to the
extent not otherwise required to be paid under Section 5.01(b);

(b) Liens imposed by law, such as materialmen's, mechanics', carriers',
workmen's, storage and repairmen's Liens and other similar Liens arising in the
ordinary course of business and securing obligations (other than Indebtedness
for borrowed money) (i) that are not overdue for a period of more than 90 days
or (ii) the amount, applicability or validity of which are being contested in
good faith and by appropriate proceedings diligently conducted and with respect
to which the Borrower or its applicable Subsidiary, as the case may be, has
established reserves in accordance with GAAP;

(c) pledges or deposits to secure obligations incurred in the ordinary course of
business under workers' compensation laws, unemployment insurance or other
similar social security legislation (other than in respect of employee benefit
plans subject to ERISA) or to secure public or statutory obligations;

(d) Liens securing the performance of, or payment in respect of, bids, tenders,
government contracts (other than for the repayment of borrowed money), surety
and appeal bonds and other obligations of a similar nature incurred in the
ordinary course of business;

(e) any interest or title of a lessor or sublessor and any restriction or
encumbrance to which the interest or title of such lessor or sublessor may be
subject that is incurred in the ordinary course of business and, either
individually or when aggregated with all other Permitted Liens in effect on any
date of determination, is not reasonably expected to have a Material Adverse
Effect;

(f) Liens arising out of judgments or awards that do not constitute an Event of
Default under Section 6.01(g) or 6.01(h) and in respect of which the Borrower or
any of its Subsidiaries subject thereto shall be prosecuting an appeal or
proceedings for review in good faith and, pending such appeal or proceedings,
shall have secured within ten Business Days after the entry thereof a subsisting
stay of execution and shall be maintaining reserves, in accordance with GAAP,
with respect to any such judgment or award; and

(g) easements, rights of way, zoning restrictions and other encumbrances and
survey exceptions, title irregularities and other similar restrictions on title
to, or the use of, real property that do not, either individually or in the
aggregate, (i) materially detract from the value of such real property or
(ii) materially and adversely affect the use of such real property for its
intended purposes or the conduct of the business of the Borrower and its
Subsidiaries in the ordinary course and, in any case, that were not incurred in
connection with and do not secure Indebtedness or other extensions of credit.

"Person" means an individual, partnership, corporation (including a business
trust), limited liability company, unlimited liability company, joint stock
company, trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.

"Plan" means a Single Employer Plan or a Multiple Employer Plan, as the context
may require.

"Preferred Interests" means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person's
property and assets, whether by dividend or upon liquidation.

"primary obligations" has the meaning specified in the definition of "Contingent
Obligation" set forth above in this Section 1.01.

"primary obligor" has the meaning specified in the definition of "Contingent
Obligation" set forth above in this Section 1.01.

"Pro Rata Share" of any amount means, with respect to any of the Lenders at any
time, the product of (a) a fraction the numerator of which is the amount of such
Lender's Commitment(s) under the applicable Facility or Facilities at such time
(or, if the Commitments shall have been terminated pursuant to Section 2.05 or
6.01 at or prior to such time, such Lender's Commitment(s) under the applicable
Facility or Facilities as in effect immediately prior to such termination) and
the denominator of which is the aggregate amount of such Facility or Facilities
at such time (or, if the Commitments shall have been terminated pursuant to
Section 2.05 or 6.01 at or prior to such time, the applicable Facility or
Facilities as in effect immediately prior to such termination) multiplied by (b)
such amount.

"Qualified Securitization Transaction" means any transaction or series of
transactions that may be entered into by the Borrower or any of its Subsidiaries
pursuant to which the Borrower or any of its Subsidiaries may sell, convey or
otherwise transfer to (i) a Securitization Entity (in the case of a transfer by
the Borrower or any of its Subsidiaries) and (ii) any other Person (in the case
of a transfer by a Securitization Entity), or may grant a security interest in,
any accounts receivable (whether now existing or arising or acquired in the
future) of the Borrower or any of its Subsidiaries, and any assets related
thereto including all collateral securing such accounts receivable, all
contracts and contract rights and all guarantees or other obligations in respect
of such accounts receivable, proceeds of such accounts receivable and other
assets (including contract rights) which are customarily transferred or in
respect of which security interests are customarily granted in connection with
asset securitization transactions involving accounts receivable.

"Redeemable" means, with respect to any Equity Interest (including, without
limitation, Preferred Interests), any Indebtedness or any other right or
Obligation, any such Equity Interest, Indebtedness, right or Obligation that
(a) the issuer has undertaken to redeem at a fixed or determinable date or
dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.

"Register" has the meaning specified in Section 8.07(c).

"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.

"Required Financial Information" means, at any date of determination, the
Consolidated financial statements of the Borrower and its Subsidiaries most
recently delivered to the Administrative Agent and the Lender Parties on or
prior to such date pursuant to, and satisfying all of the requirements of,
Section 5.03(b) or 5.03(c) and accompanied by the certificates and other
information required to be delivered together therewith pursuant to Section
5.03(d).

"Required Lenders" means, at any time, Lenders owed or holding at least a
majority in interest of the sum of (a) the aggregate principal amount of all
Advances outstanding at such time, (b) the aggregate obligations of the Lenders
in respect of all Letters of Credit outstanding at such time and (c) the
aggregate Unused Revolving Credit Commitments at such time; provided, however,
that if any Lender shall be a Defaulting Lender at such time, there shall be
excluded from the determination of Required Lenders at such time (i) the
aggregate principal amount of all Advances owing to such Lender (in its capacity
as a Lender) and outstanding at such time, (ii) such Lender's Pro Rata Share of
the aggregate Available Amount of all Letters of Credit outstanding at such time
and (iii) the Unused Revolving Credit Commitment of such Lender at such time.
For purposes of this definition, the aggregate principal amount of Swing Line
Advances owing to the Swing Line Bank and outstanding at such time and Letter of
Credit Advances owing to the Issuing Bank and outstanding at such time and the
Available Amount of all Letters of Credit outstanding at such time shall be
deemed to be owed to the Lenders in accordance with their respective Revolving
Credit Commitments at such time.

"Requirements of Law" means, with respect to any Person, all laws,
constitutions, statutes, treaties, ordinances, rules and regulations, all
orders, writs, decrees, injunctions, judgments, determinations and awards of an
arbitrator, a court or any other Governmental Authority, and all Governmental
Authorizations, binding upon or applicable to such Person or to any of its
property, assets or businesses.

"Responsible Officer" means the chief executive officer, the president, the
chief financial officer, the principal accounting officer or the treasurer (or
the equivalent of any of the foregoing) of the Borrower or any of its
Subsidiaries or any other officer, partner or member (or person performing
similar functions) of the Borrower or any of its Subsidiaries responsible for
overseeing the administration of, or reviewing compliance with, all or any
portion of this Agreement or any of the other Loan Documents.

"Revolving Credit Advance" means, with respect to each of the Lenders, any
advance made by such Lender to the Borrower pursuant to Section 2.01(b).

"Revolving Credit Borrowing" means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by the Lenders.

"Revolving Credit Commitment" means, with respect to any of the Lenders at any
time, the amount set forth opposite such Lender's name on Schedule I hereto
under the caption "Revolving Credit Commitment" or, if such Lender has entered
into one or more Assignment and Assumptions, the amount set forth for such
Lender in the Register maintained by the Administrative Agent pursuant to
Section 8.07(e) as such Lender's "Revolving Credit Commitment", as such amount
may be reduced at or prior to such time pursuant to Section 2.05.

"Revolving Credit Facility" means, at any time, the aggregate Revolving Credit
Commitments of all of the Lenders at such time.

"S&P" means Standard & Poor's, a division of The McGraw-Hill Companies, Inc.

"S&P Rating" means the Debt Rating given to the Borrower by S&P from time to
time.

"Securities Act" means the Securities Act of 1933, as amended, and the
regulations promulgated and the rulings issued thereunder.

"Securitization Entity" means a wholly-owned Subsidiary of the Borrower (or
another Person in which the Borrower or any Subsidiary of the Borrower makes an
Investment and to which the Borrower or any Subsidiary of the Borrower transfers
accounts receivable and related assets) which engages in no activities other
than in connection with the financing of accounts receivable and which is
designated by the Borrower (as provided below) as a Securitization Entity (i) no
portion of the Indebtedness or any other obligation (contingent or otherwise) of
which (a) is guaranteed by the Borrower or any Subsidiary of the Borrower (other
than the Securitization Entity) (excluding guarantees of obligations (other than
the principal of, and interest on, Indebtedness) pursuant to Standard
Securitization Undertakings, (b) is recourse to or obligates the Borrower or any
Subsidiary of the Borrower (other than the Securitization Entity) in any way
other than pursuant to Standard Securitization Undertakings or (c) subjects any
property or asset of the Borrower or any Subsidiary of the Borrower (other than
the Securitization Entity), directly or indirectly, contingent or otherwise, to
the satisfaction thereof, other than pursuant to Standard Securitization
Undertakings, (ii) with which neither the Borrower nor any Subsidiary of the
Borrower (other than the Securitization Entity) has any material contract,
agreement, arrangement or understanding other than on terms no less favorable to
the Borrower or such Subsidiary than those that might be obtained at the time
from Persons that are not Affiliates of the Borrower, other than fees payable in
the ordinary course of business in connection with servicing receivables of such
entity, and (iii) to which neither the Borrower nor any Subsidiary of the
Borrower (other than the Securitization Entity) has any obligation to maintain
or preserve such entity's financial condition or cause such entity to achieve
certain levels of operating results. Any such designation by the Borrower shall
be evidenced to each Lender by filing with the Administrative Agent a
Certificate of a Responsible Officer of the Borrower certifying that such
designation complied with the foregoing conditions.

"Senior Financial Officer" means the chief executive officer, the chief
financial officer, the principal accounting officer or the treasurer of the
Borrower.

"Single Employer Plan" means a single employer plan (as defined in
Section 4001(a)(15) of ERISA) that (a) is maintained for employees of any of the
Loan Parties or any of the ERISA Affiliates and no Person other than the Loan
Parties and the ERISA Affiliates or (b) was so maintained and in respect of
which any of the Loan Parties or any of the ERISA Affiliates is reasonably
expected to have liability under Section 4069 of ERISA in the event such plan
has been or were to be terminated.

"Solvent" means, with respect to any Person on any date of determination, that,
on such date:

(a) the fair value of the property and assets of such Person is greater than the
total amount of liabilities (including, without limitation, contingent
liabilities) of such Person;

(b) the present fair salable value of the property and assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured;

(c) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person's ability to pay such debts and
liabilities as they mature; and

(d) such Person is not engaged in business or in a transaction, and is not about
to engage in business or in a transaction, for which such Person's property and
assets would constitute an unreasonably small capital.

The amount of contingent liabilities of any such Person at any time shall be
computed as the amount (if any) that, in the light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

"SPC" has the meaning specified in Section 8.07(g).

"Standard Securitization Undertakings" means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary of the
Borrower which are reasonably customary in an accounts receivable or equipment
securitization transaction.

"Subsidiaries Guarantee" means the Subsidiaries Guarantee dated as of the date
hereof and referred to in Section 3.01(g)(v) hereof.

"Subsidiary" means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, unlimited liability company, trust or
estate of which (or in which) more than 50% of:

(a) the issued and outstanding shares of capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time shares of capital stock of any other class
or classes of such corporation shall or might have voting power upon the
occurrence of any contingency);

(b) the interest in the capital or profits of such partnership, joint venture,
limited liability company or unlimited liability company; or

(c) the beneficial interest in such trust or estate,

is at the time, directly or indirectly, owned or controlled by such Person, by
such Person and one or more of its other Subsidiaries or by one or more of such
Person's other Subsidiaries.

"Swing Line Advance" means an advance made by (a) the Swing Line Bank pursuant
to Section 2.01(c) or (b) any of the Lenders pursuant to Section 2.02(b)(ii).

"Swing Line Bank" has the meaning specified in the recital of parties to this
Agreement.

"Swing Line Borrowing" means a borrowing consisting of (a) a Swing Line Advance
made by the Swing Line Bank pursuant to Section 2.01(b) or (b) simultaneous
Swing Line Advances made by the Lenders pursuant to Section 2.02(b)(ii).

"Swing Line Commitment" means, with respect to the Swing Line Bank at any time,
the amount set forth opposite the Swing Line Bank's name on Part B of Schedule I
hereto under the caption "Swing Line Commitment", as such amount may be reduced
at or prior to such time pursuant to Section 2.05.

"Swing Line Facility" means, at any time, an amount equal to the lesser of (a)
the amount of the Swing Line Commitment at such time and (b) $50,000,000, as
such amount may be reduced at or prior to such time pursuant to Section 2.05.

"Synthetic Lease Obligation" means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

"Taxes" has the meaning specified in Section 2.13(a).

"Termination Date" means the earlier of (a) the date of termination in whole of
all of the Commitments of the Lender Parties pursuant to Section 2.05 or 6.01
and (b) August 30, 2011.

"Type" refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

"Unused Revolving Credit Commitment" means, with respect to any of the Lenders
at any time, (a) the Revolving Credit Commitment of such Lender at such time
less (b) the sum of:

(i) the aggregate principal amount of all Revolving Credit Advances, Swing Line
Advances and Letter of Credit Advances made by such Lender (in its capacity as a
Lender) and outstanding at such time; and

(ii) such Lender's Pro Rata Share of (A) the aggregate Available Amount of all
Letters of Credit outstanding at such time, (B) the aggregate principal amount
of all Letter of Credit Advances made by the Issuing Bank (in its capacity as
the Issuing Bank) pursuant to Section 2.03(c)(i) and outstanding at such time,
and (C) the aggregate principal amount of all Swing Line Advances made by the
Swing Line Bank (in its capacity as the Swing Line Bank) pursuant to
Section 2.01(c) and outstanding at such time.

"Voting Interests" means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

"Withdrawal Liability" has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

Computation of Time Periods; Other Constructional Provisions

. In this Agreement and the other Loan Documents, in the computation of periods
of time from a specified date to a later specified date, the word "from" means
"from and including", the word "through" means "through and including" and the
words "to" and "until" each means "to but excluding". References in this
Agreement or any of the other Loan Documents to any agreement, instrument or
other document "as amended" shall mean and be a reference to such agreement,
instrument or other document as amended, amended and restated, supplemented or
otherwise modified hereafter from time to time in accordance with its terms, but
solely to the extent permitted hereunder. In this Agreement, the words "herein",
"hereof" and words of similar import refer to the entirety of this Agreement and
not to any particular Section, subsection, or Article of this Agreement.

Accounting Terms

. All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles consistent with those
applied in the preparation of the Consolidated financial statements of the
Borrower and its Subsidiaries referred to in Section 4.01(f) ("GAAP").



AMOUNTS AND TERMS OF THE ADVANCES
AND THE LETTERS OF CREDIT

The Advances and the Letters of Credit.

The Revolving Credit Advances

. Each Lender severally agrees, on the terms and conditions hereinafter set
forth, to make Revolving Credit Advances in U.S. dollars to the Borrower from
time to time on any Business Day during the period from the Effective Date until
the Termination Date for the Revolving Credit Facility, in each case in an
amount not to exceed the Unused Revolving Credit Commitment of such Lender at
such time. Each Revolving Credit Borrowing shall be in an aggregate amount of
$5,000,000 or an integral multiple of $500,000 in excess thereof (other than a
Borrowing the proceeds of which shall be used solely to repay or prepay in full
outstanding Swing Line Advances or the outstanding Letter of Credit Advances)
or, if less, the amount of the aggregate Unused Revolving Credit Commitments at
such time. Each Revolving Credit Borrowing shall consist of Revolving Credit
Advances made simultaneously by the Lenders in accordance with their respective
Pro Rata Shares of the Revolving Credit Facility. Within the limits of each
Lender's Unused Revolving Credit Commitment in effect from time to time, the
Borrower may borrow under this Section 2.01(a), prepay pursuant to
Section 2.06(a) and reborrow under this Section 2.01(a).



The Swing Line Advances

. The Borrower may request the Swing Line Bank to make, and the Swing Line Bank
shall make, unless it promptly notifies the Borrower of its reasonable objection
to doing so, on the terms and conditions hereinafter set forth, Swing Line
Advances to the Borrower from time to time on any Business Day during the period
from the Effective Date until the Termination Date for the Swing Line Facility
in an amount (i) for all outstanding Swing Line Advances not to exceed the Swing
Line Facility on such Business Day and (ii) for each such Swing Line Advance not
to exceed the aggregate Unused Revolving Credit Commitments of the Lenders on
such Business Day. No Swing Line Advance shall be used for the purpose of
funding the payment of principal of any other Swing Line Advance. Each Swing
Line Advance shall be in an amount of $1,000,000 or an integral multiple of
$500,000 in excess thereof and shall be comprised of a Base Rate Advance. Within
the limits of the first sentence of this Section 2.01(b), so long as the Swing
Line Bank has not notified the Borrower of its reasonable objection to making
Swing Line Advances, the Borrower may borrow under this Section 2.01(b), repay
pursuant to Section 2.04(b) or prepay pursuant to Section 2.06(a) and reborrow
under this Section 2.01(b).



Letters of Credit

. The Borrower, the Existing Issuing Bank, the Initial Issuing Bank and each of
the Lenders hereby agree that each of the Existing Letters of Credit shall, on
and after the Effective Date, be deemed for all purposes of this Agreement to be
a Letter of Credit issued and outstanding under the terms of this Agreement. The
Issuing Bank agrees, on the terms and conditions hereinafter set forth, to issue
standby and commercial letters of credit (each a "
Letter of Credit
") in U.S. dollars for the account of the Borrower in favor of any Person (other
than the Borrower or any of its Subsidiaries) from time to time on any Business
Day during the period from the Effective Date to ten Business Days before the
scheduled Termination Date for the Revolving Credit Facility (i) in an aggregate
Available Amount for all outstanding Letters of Credit not to exceed the Letter
of Credit Facility on such Business Day and (ii) in an Available Amount for each
such Letter of Credit not to exceed the aggregate Unused Revolving Credit
Commitment of the Lenders on such Business Day. No Letter of Credit shall have
an expiration date (including all rights of the Borrower or the beneficiary of
such Letter of Credit to require renewal) later than the earlier of (A) ten
Business Days prior to the scheduled Termination Date for the Revolving Credit
Facility and (B) one year after the date of issuance thereof, but any such
Letter of Credit may by its terms be renewable annually upon notice (a "
Notice of Renewal
") given to the Issuing Bank and the Administrative Agent on or prior to any
date for notice of renewal set forth in such Letter of Credit but in any event
at least three Business Days prior to the date of the proposed renewal of such
Letter of Credit and upon fulfillment of the applicable conditions set forth in
Article III, unless such Issuing Bank has notified the Borrower (with a copy to
the Administrative Agent) on or prior to the date for notice of termination set
forth in such Letter of Credit but in any event at least ten Business Days prior
to the date of automatic renewal of its election not to renew such Letter of
Credit (a "
Notice of Termination
");
provided
that the terms of each of the Letters of Credit that is automatically renewable
annually (1) shall require the Issuing Bank to give the beneficiary of such
Letter of Credit notice of any Notice of Termination, (2) shall permit such
beneficiary, upon receipt of such notice, to draw under such Letter of Credit
prior to the date on which such Letter of Credit otherwise would have been
automatically renewed and (3) shall not permit the expiration date (after giving
effect to any renewal) of such Letter of Credit in any event to be extended to a
date that is later than ten Business Days prior to the scheduled Termination
Date for the Revolving Credit Facility. If either a Notice of Renewal is not
given by the Borrower or a Notice of Termination is given by the Issuing Bank
pursuant to the immediately preceding sentence, the related Letter of Credit
shall expire on the date on which it otherwise would have been automatically
renewed;
provided, however
, that in the absence of receipt of a Notice of Renewal the Issuing Bank may in
its discretion, unless instructed to the contrary by the Administrative Agent or
the Borrower, deem that a Notice of Renewal had been timely delivered and, in
such case, a Notice of Renewal shall be deemed to have been so delivered for all
purposes under this Agreement. Within the limits of the Letter of Credit
Facility, and subject to the limits referred to above in this Section 2.01(c),
the Borrower may request the issuance of Letters of Credit under this Section
2.01(c), repay any Letter of Credit Advances resulting from drawings thereunder
pursuant to Section 2.03(b) and request the issuance of additional Letters of
Credit under this Section 2.01(c).



Making the Advances.

Except as otherwise provided in Section 2.02(b) or 2.03 or in respect of any
Borrowing requested to be made on the Effective Date (in which case notice shall
be given not later than one Business Day prior to the Effective Date and which
Borrowing shall be comprised of Base Rate Advances), each Borrowing (other than
a Swing Line Borrowing) shall be made on notice, given not later than 12:00 P.M.
(Charlotte, North Carolina time) on the third Business Day prior to the date of
the proposed Borrowing in the case of a Borrowing comprised of Eurodollar Rate
Advances, or on the same Business Day as the date of the proposed Borrowing in
the case of a Borrowing comprised of Base Rate Advances, by the Borrower to the
Administrative Agent, which shall give prompt notice thereof to each of the
Appropriate Lenders by telecopier. Each notice of a Borrowing (a "Notice of
Borrowing") shall be by telephone, confirmed promptly (and, in any event, on the
same Business Day) in writing, or by telecopier, shall be in substantially the
form of Exhibit B-1 hereto and duly executed by a Responsible Officer of the
Borrower, and shall specify therein: (i) the requested date of such Borrowing
(which shall be a Business Day); (ii) the Facility under which such Borrowing is
requested to be made; (iii) the Type of Advances requested to comprise such
Borrowing; (iv) the requested aggregate principal amount of such Borrowing; and
(v) in the case of a Borrowing comprised of Eurodollar Rate Advances, the
requested duration of the initial Interest Period for each such Advance. Each
Appropriate Lender shall, before 3:00 P.M. (Charlotte, North Carolina time) on
the date of such Borrowing, make available for the account of its Applicable
Lending Office to the Administrative Agent at the Administrative Agent's
Account, in same day funds, such Lender's Pro Rata Share of such Borrowing.
After the Administrative Agent's receipt of such funds and upon fulfillment of
the applicable conditions set forth in Article III, the Administrative Agent
will make such funds available to the Borrower by crediting the Borrower's
Account; provided, however, that, in the case of any Revolving Credit Borrowing,
the Administrative Agent shall first make a portion of such funds equal to the
aggregate principal amount of any Swing Line Advances and Letter of Credit
Advances made by the Swing Line Bank and the Issuing Bank, respectively, and by
any Lender and outstanding on the date of such Revolving Credit Borrowing,
together with all accrued and unpaid interest thereon to and as of such date,
available to the Swing Line Bank or the Issuing Bank and to each such Lender for
repayment of such outstanding Swing Line Advances and Letter of Credit Advances.

Each Swing Line Borrowing shall be made initially by the Swing Line Bank on
notice, given not later than 3:00 P.M. (Charlotte, North Carolina time) on the
date of the proposed Swing Line Borrowing, by the Borrower to the Swing Line
Bank and the Administrative Agent. Each notice of a Swing Line Borrowing (a
"Notice of Swing Line Borrowing") shall be by telephone, confirmed promptly
(and, in any event, on the same Business Day) in writing, or by telecopier,
shall be in substantially the form of Exhibit B-2 hereto and duly executed by a
Responsible Officer of the Borrower, and shall specify therein: (A) the
requested date of such Swing Line Borrowing (which shall be a Business Day);
(B) the requested amount of such Swing Line Borrowing; and (C) the requested
maturity of such Swing Line Borrowing (which maturity shall be no later than 30
days after the requested date of such Swing Line Borrowing). Unless the Swing
Line Bank promptly notifies the Borrower of its reasonable objection to making
such Swing Line Borrowing, the Swing Line Bank will make the amount thereof
available for the account of its Applicable Lending Office to the Administrative
Agent at the Administrative Agent's Account, in same day funds. After the
Administrative Agent's receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Borrower by crediting the Borrower's Account.

Upon demand by the Swing Line Bank, with a copy of such demand to the
Administrative Agent (which shall give prompt notice thereof to each of the
Lenders), each of the Lenders shall purchase from the Swing Line Bank, and the
Swing Line Bank shall sell and assign to each of the Lenders, such Lender's Pro
Rata Share of each of the outstanding Swing Line Advances owing to the Swing
Line Bank as of the date of such demand, by making available for the account of
its Applicable Lending Office to the Administrative Agent at the Administrative
Agent's Account for the account of the Swing Line Bank, in same day funds, an
amount equal to its Pro Rata Share of each such outstanding Swing Line Advance.
Promptly after receipt of such funds, the Administrative Agent shall transfer
such funds to the Swing Line Bank at its Applicable Lending Office. Each of the
Lenders hereby agrees to purchase its Pro Rata Share of each outstanding Swing
Line Advance owing to the Swing Line Bank for which a demand for the purchase
thereof has been made on (A) the Business Day on which demand therefor is made
by the Swing Line Bank so long as notice of such demand is given not later than
2:00 P.M. (Charlotte, North Carolina time) on such Business Day or (B) the first
Business Day next succeeding such demand if notice of such demand is given after
such time. The Borrower hereby agrees to each such sale and assignment. Upon any
such assignment by the Swing Line Bank to any of the Lenders of a portion of a
Swing Line Advance owing to the Swing Line Bank, the Swing Line Bank represents
and warrants to such Lender that the Swing Line Bank is the legal and beneficial
owner of such interest being assigned by it, free and clear of any adverse
claim, but makes no other representation or warranty and assumes no
responsibility with respect to such Swing Line Advance, any of the Loan
Documents or any of the Loan Parties. If and to the extent that any of the
Lenders shall not have so made its Pro Rata Share of any applicable Swing Line
Advance available to the Administrative Agent in accordance with the foregoing
provisions of this subsection (b)(ii), such Lender hereby agrees to pay to the
Administrative Agent forthwith on demand the amount of its Pro Rata Share of
such Swing Line Advance, together with all accrued and unpaid interest thereon,
for each day from the date of demand therefor by the Swing Line Bank therefor
until the date on which such amount is paid to the Administrative Agent, at the
Federal Funds Rate. If any of the Lenders shall pay to the Administrative Agent
the amount of its Pro Rata Share of any applicable Swing Line Advance for the
account of the Swing Line Bank on any Business Day, such amount so paid in
respect of principal shall constitute a Swing Line Advance made by such Lender
on such Business Day for all purposes of this Agreement, and the outstanding
principal amount of the applicable Swing Line Advance made by the Swing Line
Bank shall be reduced by such amount on such Business Day.

The Obligation of each of the Lenders to purchase their respective Pro Rata
Shares of each outstanding Swing Line Advance owing to the Swing Line Bank upon
demand for the purchase thereof pursuant to clause (ii) of this Section 2.02(b)
shall be absolute, unconditional and irrevocable, and shall be made strictly in
accordance with the terms thereof under all circumstances, including, without
limitation, the following circumstances:

any lack of validity or enforceability of any of the Loan Documents or any of
the other agreements or instruments relating thereto;

the existence of any claim, setoff, defense or other right that such Lender may
have at any time against the Swing Line Bank, the Borrower or any other Person,
whether in connection with the transactions contemplated by the Loan Documents
or any unrelated transaction;

the occurrence and continuance of any Default; or

any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing.

The failure of any of the Lenders to purchase its Pro Rata Share of any
outstanding Swing Line Advance owing to the Swing Line Bank for which a demand
for the purchase thereof has been made pursuant to clause (ii) of this Section
2.02(b) shall not relieve any of the other Lenders of its obligation to purchase
its Pro Rata Share of such outstanding Swing Line Advance on the date of demand
therefor, but none of the Lenders shall be responsible for the failure of any of
the other Lenders to purchase its Pro Rata Share of such outstanding Swing Line
Advance on the date of demand therefor.

Anything in subsection (a) of this Section 2.02 to the contrary notwithstanding,
the Borrower may not select Eurodollar Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $5,000,000 or if the obligation
of the Appropriate Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.09(b) or 2.10. In addition, the Revolving Credit
Advances may not be outstanding as part of more than eight separate Borrowings
comprised of Eurodollar Rate Advances.

Each Notice of Borrowing and Notice of Swing Line Borrowing shall be irrevocable
and binding on the Borrower. In the case of any Borrowing that the related
Notice of Borrowing specifies is to be comprised of Eurodollar Rate Advances,
the Borrower shall indemnify each of the Appropriate Lenders against any loss,
cost or expense incurred by such Lender as a result of any failure to fulfill on
or before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss (excluding loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund the Eurodollar Rate Advance to be made by such Lender as
part of such Borrowing when such Eurodollar Rate Advance, as a result of such
failure, is not made on such date. A certificate of the Lender requesting
compensation pursuant to this subsection (d), submitted to the Borrower by such
Lender (with a copy to the Administrative Agent) and specifying therein the
amount of such additional compensation (including the basis of calculation
thereof), shall be conclusive and binding for all purposes, absent manifest
error.

Unless the Administrative Agent shall have received notice from an Appropriate
Lender prior to the date of any Borrowing under a Facility under which such
Lender has a Commitment that such Lender will not make available to the
Administrative Agent such Lender's Pro Rata Share of such Borrowing, the
Administrative Agent may assume that such Lender has made the amount of such Pro
Rata Share available to the Administrative Agent on the date of such Borrowing
in accordance with subsection (a) of this Section 2.02 and the Administrative
Agent may, in reliance upon such assumption, make a corresponding amount
available to the Borrower on such date. If and to the extent that such Lender
shall not have so made the amount of such Pro Rata Share available to the
Administrative Agent, such Lender and the Borrower severally agree to repay or
to pay to the Administrative Agent forthwith on demand such corresponding
amount, together with all accrued and unpaid interest thereon, for each day from
the date on which such corresponding amount is made available to the Borrower
until the date on which such corresponding amount is repaid or paid to the
Administrative Agent, at (i) in the case of the Borrower, the interest rate
applicable under Section 2.07 at such time to Advances comprising part of such
Borrowing and (ii) in the case of such Lender, the Federal Funds Rate. If such
Lender shall pay to the Administrative Agent such corresponding amount, such
corresponding amount so paid shall constitute such Lender's Advance as part of
such Borrowing for all purposes under this Agreement.

The failure of any of the Lenders to make the Advance to be made by it as part
of any Borrowing shall not relieve any of the other Lenders of its obligation,
if any, hereunder to make its Advance on the date of such Borrowing, but none of
the Lenders shall be responsible for the failure of any of the other Lenders to
make the Advance to be made by such other Lender on the date of any Borrowing.

Issuance of and Drawings and Reimbursement Under Letters of Credit.

Request for Issuance

. Each Letter of Credit shall be issued upon notice, given not later than 12:00
noon (Charlotte, North Carolina time) on the second Business Day prior to the
date of the proposed issuance of such Letter of Credit or, in respect of any
Letter of Credit being requested in respect of a foreign beneficiary, on the
fifth Business Day prior to the date of such proposed issuance of such Letter of
Credit (or, in each case, such later day as the Issuing Bank in its sole
discretion shall agree), by the Borrower to the Issuing Bank, which shall give
the Administrative Agent and each of the Lenders prompt notice thereof by
telecopier. Each notice of issuance of a Letter of Credit (a "
Notice of Issuance
") shall be substantially in the form of Exhibit B-4 hereto and shall be by
telephone, confirmed promptly (and, in any event, on the same Business Day) in
writing, or by telecopier, shall be duly executed by a Responsible Officer of
the Borrower, and shall specify therein: (i) the requested date of such issuance
(which shall be a Business Day); (ii) the requested Available Amount of such
Letter of Credit; (iii) the requested expiration date of such Letter of Credit
(which shall comply with the requirements of Section 2.01(c)); (iv) the name and
address of the proposed beneficiary of such Letter of Credit; and (v) the
proposed form of such Letter of Credit, and shall be accompanied by such
application and agreement for letter of credit as the Issuing Bank may specify
to the Borrower for use in connection with such requested Letter of Credit (a "
Letter of Credit Agreement
"). If the requested form of such Letter of Credit is acceptable to the Issuing
Bank in its reasonable discretion, the Issuing Bank will, upon fulfillment of
the applicable conditions set forth in Article III, make such Letter of Credit
available to the Borrower at its office referred to in Section 8.02 or as
otherwise agreed with the Borrower in connection with such issuance. If and to
the extent that the provisions of any Letter of Credit Agreement shall conflict
with this Agreement, the provisions of this Agreement shall govern.



Letter of Credit Reports

. The Issuing Bank shall furnish to the Administrative Agent (which shall
promptly copy such report to each of the Lenders) on the first Business Day of
each calendar quarter a written report setting forth (i) the issuance and
expiration dates of all Letters of Credit issued during the immediately
preceding calendar quarter and the drawings under all Letters of Credit
outstanding during such immediately preceding calendar quarter and (ii) the
average daily aggregate Available Amount of all Letters of Credit outstanding
during the immediately preceding calendar quarter.



Drawing and Reimbursement

.   The payment by the Issuing Bank of a draft drawn under any Letter of Credit
shall constitute for all purposes of this Agreement the making by the Issuing
Bank of a Letter of Credit Advance, which shall be a Base Rate Advance, in the
amount of such draft. Upon demand by the Issuing Bank, with a copy of such
demand to the Administrative Agent, each of the Lenders shall purchase from the
Issuing Bank, and the Issuing Bank shall sell and assign to each of the Lenders,
such Lender's Pro Rata Share of each of the outstanding Letter of Credit
Advances owing to the Issuing Bank as of the date of such demand, by making
available for the account of its Applicable Lending Office to the Administrative
Agent for the account of the Issuing Bank, at the Administrative Agent's
Account, in same day funds, an amount equal to its Pro Rata Share of each such
outstanding Letter of Credit Advance. Promptly after receipt of such funds, the
Administrative Agent shall transfer such funds to the Issuing Bank at its
Applicable Lending Office. Each of the Lenders hereby agrees to purchase its Pro
Rata Share of each outstanding Letter of Credit Advance owing to the Issuing
Bank for which a demand for the purchase thereof has been made on (A) the
Business Day on which demand therefor is made by the Issuing Bank so long as
notice of such demand is given not later than 2:00 P.M. (Charlotte, North
Carolina time) on such Business Day or (B) the first Business Day next
succeeding such demand if notice of such demand is given after such time. The
Borrower hereby agrees to each such sale and assignment. Upon any such
assignment by the Issuing Bank to any of the Lenders of a portion of a Letter of
Credit Advance owing to the Issuing Bank, the Issuing Bank represents and
warrants to such Lender that the Issuing Bank is the legal and beneficial owner
of such interest being assigned by it, free and clear of any adverse claim, but
makes no other representation or warranty and assumes no responsibility with
respect to such Letter of Credit Advance, any of the Loan Documents or any of
the Loan Parties. If and to the extent that any of the Lenders shall not have so
made its Pro Rata Share of any applicable Letter of Credit Advance available to
the Administrative Agent in accordance with the foregoing provisions of this
subsection (c)(i), such Lender hereby agrees to pay to the Administrative Agent
forthwith on demand the amount of its Pro Rata Share of such Letter of Credit
Advance, together with all accrued and unpaid interest thereon, for each day
from the date of demand therefor by the Issuing Bank until the date on which
such amount is paid to the Administrative Agent, at the Federal Funds Rate. If
any of the Lenders shall pay to the Administrative Agent the amount of its Pro
Rata Share of any applicable Letter of Credit Advance for the account of the
Issuing Bank on any Business Day, such amount so paid in respect of principal
shall constitute a Letter of Credit Advance made by such Lender on such Business
Day for all purposes of this Agreement, and the outstanding principal amount of
the applicable Letter of Credit Advance made by the Issuing Bank shall be
reduced by such amount on such Business Day.



The Obligation of each of the Lenders to purchase their respective Pro Rata
Shares of each outstanding Letter of Credit Advance owing to the Issuing Bank
upon demand for the purchase thereof pursuant to clause (i) of this Section
2.03(c) shall be absolute, unconditional and irrevocable, and shall be made
strictly in accordance with the terms thereof under all circumstances,
including, without limitation, the following circumstances:

any lack of validity or enforceability of any of the Loan Documents, any of the
Letter of Credit Agreements, any of the Letters of Credit or any of the other
agreements or instruments relating thereto (collectively, the "L/C Related
Documents");

the existence of any claim, setoff, defense or other right that such Lender may
have at any time against any beneficiary or any transferee of a Letter of Credit
(or any Persons for whom any such beneficiary or any such transferee may be
acting), the Issuing Bank, the Borrower or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;

the occurrence and continuance of any Default; or

any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing.

Failure to Make Letter of Credit Advances

. The failure of any of the Lenders to purchase its Pro Rata Share of any
outstanding Letter of Credit Advance owing to the Issuing Bank for which a
demand for the purchase thereof has been made pursuant to Section 2.03(c)(i)
shall not relieve any of the other Lenders of its obligation to purchase its Pro
Rata Share of such outstanding Letter of Credit Advance on the date of demand
therefor, but none of the Lenders shall be responsible for the failure of any of
the other Lenders to purchase its Pro Rata Share of such outstanding Letter of
Credit Advance on the date of demand therefor.



Cash Collateral

. Upon the request of the Administrative Agent, if as of the Termination Date,
any Letter of Credit shall for any reason remain outstanding and partially or
wholly undrawn, the Borrower shall immediately pay to the Administrative Agent,
in same day funds at the Administrative Agent's office designated in such
request for deposit in the L/C Cash Collateral Account, an amount equal to the
aggregate Available Amount of all Letters of Credit then outstanding, as
security for the reimbursement of drawings thereunder which shall be used to
reimburse the respective Issuing Bank promptly upon a drawing under its
respective Letter of Credit, with the respective portion thereof to be returned
to the Borrower when the respective Letter of Credit expires or is returned to
the respective Issuing Bank, and in connection herewith the Borrower shall
execute all documents as reasonably requested by the Administrative Agent.



Repayment of Advances.

Revolving Credit Facility

. The Borrower shall repay to the Administrative Agent for the ratable account
of the Lenders on the Termination Date the aggregate principal amount of all
Revolving Credit Advances outstanding on such date.



Swing Line Advances

. The Borrower shall repay to the Administrative Agent for the account of the
Swing Line Bank and, if applicable, each of the Lenders on the earlier of (i)
the maturity date for each Swing Line Advance as specified in the related Notice
of Swing Line Borrowing (which maturity shall be no later than the 30
th
day after the date on which such Swing Line Borrowing was initially made by the
Swing Line Bank) and (ii) the Termination Date, the principal amount of each
such Swing Line Advance made by each of them and outstanding on such date.



Letter of Credit Advances

.



The Borrower shall repay to the Administrative Agent for the account of the
Issuing Bank and, if applicable, each of the Lenders on the earlier of (A) the
date of demand therefor and (B) the Termination Date, the principal amount of
each such Letter of Credit Advance made by each of them and outstanding on such
date.

The Obligations of the Borrower under this Agreement, any of the Letter of
Credit Agreements and any of the other agreements or instruments relating to any
Letter of Credit shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement, such Letter of
Credit Agreement and such other agreement or instrument under all circumstances
(subject to the rights afforded to the Borrower under Section 8.08), including,
without limitation, the following circumstances:

any lack of validity or enforceability of any of the L/C Related Documents;

any change in the time, manner or place of payment of, or in any of the other
terms of, all or any of the Obligations of the Borrower in respect of any of the
L/C Related Documents or any other amendment or waiver of or any consent to
departure from all or any of the L/C Related Documents;

the existence of any claim, setoff, defense or other right that the Borrower may
have at any time against any beneficiary or any transferee of a Letter of Credit
(or any Persons for whom any such beneficiary or any such transferee may be
acting), the Issuing Bank or any other Person, whether in connection with the
transactions contemplated by the L/C Related Documents or any unrelated
transaction;

any statement or any other document presented under a Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

payment by the Issuing Bank under a Letter of Credit against presentation of a
draft or certificate that does not strictly comply with the terms of such Letter
of Credit;

any exchange, release or nonperfection of any collateral, or any release or
amendment or waiver of or consent to departure from the Subsidiaries Guarantee
or any other guarantee, for all or any of the Obligations of the Borrower in
respect of the L/C Related Documents; or

any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing, including, without limitation, any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
a guarantor.

Termination or Reduction of the Commitments.

Optional

. The Borrower, upon at least three Business Days' notice to the Administrative
Agent (but in any event no more frequently than three times during each Fiscal
Quarter), may terminate in whole or reduce in part the Unused Revolving Credit
Commitments;
provided, however,
that each partial reduction of the Revolving Credit Facility shall be in an
aggregate amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof or, if less, the aggregate amount of the Revolving Credit Facility.



Mandatory

.



The Swing Line Facility shall be automatically and permanently reduced on the
date of each reduction in the Revolving Credit Facility by the amount, if any,
by which the amount of the Swing Line Facility on such date exceeds the amount
of the Revolving Credit Facility on such date (after giving effect to such
reduction of the Revolving Credit Facility on such date).

The Letter of Credit Facility shall be automatically and permanently reduced on
the date of each reduction in the Revolving Credit Facility by the amount, if
any, by which the amount of the Letter of Credit Facility on such date exceeds
the amount of the Revolving Credit Facility on such date (after giving effect to
such reduction of the Revolving Credit Facility on such date).

Application of Commitment Reductions

. Upon each reduction of any of the Facilities pursuant to this Section 2.05,
the Commitment of each of the Appropriate Lenders under such Facility shall be
reduced by such Lender's Pro Rata Share of the amount by which such Facility is
reduced.



Prepayments.

Optional

. The Borrower may, upon at least three Business Days' notice to the
Administrative Agent stating the Facility under which Advances are proposed to
be prepaid and the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay the aggregate
principal amount of the Advances comprising part of the same Borrowing and
outstanding on such date, in whole or ratably in part;
provided, however,
that each partial prepayment of the Revolving Credit Advances shall be in an
aggregate principal amount of $1,000,000 or an integral multiple of $500,000 in
excess thereof.



Prepayments to Include Accrued Interest, Etc

. All prepayments under this Section 2.06 shall be made together with
(A) accrued and unpaid interest to the date of such prepayment on the principal
amount so prepaid and (B) in the case of any such prepayment of a Eurodollar
Rate Advance on a date other than the last day of an Interest Period therefor,
any amounts owing in respect of such Eurodollar Rate Advance pursuant to Section
8.05(b).



Interest.

Scheduled Interest

. The Borrower shall pay interest on the unpaid principal amount of each Advance
owing to each Lender Party from the date of such Advance until such principal
amount shall be paid in full, at the following rates per annum:



Base Rate Advances

. During such periods as such Advance is a Base Rate Advance, a rate per annum
equal at all times to the sum of (A) the Base Rate in effect from time to time
and (B) the Applicable Margin for such Base Rate Advance in effect from time to
time, payable in arrears quarterly on the last day of each December, March, June
and September during such periods and on the Termination Date.



Eurodollar Rate Advances

. During such periods as such Advance is a Eurodollar Rate Advance, a rate per
annum equal at all times during each Interest Period for such Advance to the sum
of (A) the Eurodollar Rate for such Advance for such Interest Period and (B) the
Applicable Margin for such Advance in effect on the first day of such Interest
Period, payable in arrears on the last day of such Interest Period and, if such
Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.



Default Interest

. The Borrower shall pay interest on the unpaid principal amount of each Advance
that is not paid when due (whether at stated maturity, by acceleration or
otherwise) and on the unpaid amount of all interest, fees and other amounts
payable hereunder that is not paid when due, payable on demand, at a rate per
annum equal at all times to (i) in the case of any amount of principal, the
greater of (x) 2% per annum above the rate per annum required to be paid on such
Advance immediately prior to the date on which such amount became due and (y) 2%
per annum above the Base Rate in effect from time to time and (ii) to the
fullest extent permitted by law, in the case of all other amounts, 2% per annum
above the Base Rate in effect from time to time.



Notice of Interest Rate

. Promptly after receipt of a Notice of Borrowing pursuant to Section 2.02(a), a
Notice of Conversion pursuant to Section 2.09(a) or a notice of selection of an
Interest Period pursuant to the definition of "
Interest Period
" set forth in Section 1.01, the Administrative Agent shall give notice to the
Borrower and each of the Appropriate Lenders of the applicable interest rate
determined by the Administrative Agent for purposes of clause (i) or (ii) of
Section 2.07(a), as applicable.



Fees.

Facility Fee

. The Borrower shall pay to the Administrative Agent for the account of the
Lenders a fee (the "
Facility Fee
"), from the date of this Agreement in the case of each of the Initial Lenders
and from the effective date specified in the Assignment and Assumption pursuant
to which it became a Lender in the case of each of the other Lenders until the
Termination Date, payable in arrears quarterly on the last day of each December,
March, June and September commencing September 30, 2006, and on the Termination
Date, at the rate per annum equal to the Applicable Percentage in effect from
time to time of the Revolving Credit Commitment of each of the Lenders (whether
used or unused);
provided, however
, that no facility fee shall accrue on any of the Commitments of a Defaulting
Lender so long as such Lender shall be a Defaulting Lender.



Letter of Credit Fees, Etc.

The Borrower shall pay to the Administrative Agent for the account of each of
the Lenders a commission, payable in arrears quarterly on the last day of each
December, March, June and September commencing September 30, 2006, on the
earliest to occur of the full drawing, expiration, termination or cancellation
of any Letter of Credit and on the Termination Date, on such Lender's Pro Rata
Share of the actual daily aggregate Available Amount of all Letters of Credit
outstanding from time to time during such quarter at the rate per annum equal to
the Applicable Margin in effect at such time for Eurodollar Rate Advances under
the Revolving Credit Facility.

The Borrower shall pay to the Issuing Bank, for its own account, such
commissions, issuance fees, fronting fees, transfer fees and other fees and
charges in connection with the issuance or administration of each Letter of
Credit as the Borrower and the Issuing Bank shall from time to time agree.

Agent's Fees

. The Borrower shall pay to the Administrative Agent for the account of the
Administrative Agent such fees as may from time to time be agreed between the
Borrower and the Administrative Agent.



Conversion of Advances.

Optional

. The Borrower may on any Business Day, upon notice given to the Administrative
Agent not later than 1:00 P.M. (Charlotte, North Carolina time) on the third
Business Day prior to the date of the proposed Conversion in the case of a
Conversion of Base Rate Advances into Eurodollar Rate Advances or of Eurodollar
Rate Advances of one Interest Period into Eurodollar Rate Advances of another
Interest Period, or 1:00 P.M. (Charlotte, North Carolina time) on the Business
Day immediately preceding the date of the proposed Conversion in the case of a
Conversion of Eurodollar Rate Advances into Base Rate Advances, and subject to
the provisions of Section 2.10, Convert all or any portion of the Advances of
one Type comprising the same Borrowing into Advances of the other Type;
provided, however
, that:



any Conversion of Eurodollar Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurodollar Rate Advances;

any Conversion of Base Rate Advances into Eurodollar Rate Advances shall be made
only if no Default under Section 6.01(a) or 6.01(f) or Event of Default shall
have occurred and be continuing and shall be in an amount not less than the
minimum amount specified in Section 2.02(c);

no Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(c); and

each Conversion of Advances comprising part of the same Borrowing under any
Facility shall be made among the Appropriate Lenders in accordance with their
respective Pro Rata Shares of such Facility.

Each notice of a Conversion (a "Notice of Conversion") shall be delivered by
telephone, confirmed promptly (and, in any event, on the same Business Day) in
writing, or by telecopier, shall be in substantially the form of Exhibit B-3
hereto and duly executed by a Responsible Officer of the Borrower, and shall,
within the restrictions set forth in the immediately preceding sentence, specify
therein:

(A) the requested date of such Conversion (which shall be a Business Day);

(B) the Advances requested to be Converted; and

(C) if such Conversion is into Eurodollar Rate Advances, the requested duration
of the Interest Period for such Eurodollar Rate Advances.

The Administrative Agent shall give each of the Appropriate Lenders prompt
notice of each Notice of Conversion received by it, by telecopier. Each Notice
of Conversion shall be irrevocable and binding on the Borrower.

Mandatory

.



On the date on which the aggregate unpaid principal amount of Eurodollar Rate
Advances comprising part of any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $5,000,000, such Eurodollar Rate Advances
shall be automatically Converted into Base Rate Advances.

If the Borrower shall fail to select the duration of any Interest Period for any
Eurodollar Rate Advances in accordance with the provisions contained in the
definition of "Interest Period" set forth in Section 1.01, the Administrative
Agent will forthwith so notify the Borrower and the Appropriate Lenders,
whereupon each such Eurodollar Rate Advance will automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Advance.

Upon the occurrence and during the continuance of any Default under Section
6.01(a) or 6.01(f) or any Event of Default, (A) each Eurodollar Rate Advance
will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Advance and (B) the obligation of the Lenders
to make, or to Convert Advances into, Eurodollar Rate Advances shall be
suspended.

Increased Costs, Etc.

If, due to either (i) the introduction of or any change (other than any change
by way of the imposition of or increase in reserve requirements included in the
Eurodollar Rate Reserve Percentage) in or in the interpretation or application
of any Requirement of Law after the date of this Agreement or (ii) the
compliance with any directive, guideline or request from any central bank or
other Governmental Authority or any change therein or in the interpretation,
application, implementation, administration or enforcement thereof, that, in any
case under this clause (ii), becomes effective or is issued or made after the
date of this Agreement (whether or not having the force of law), there shall be
any increase in the cost to any of the Lender Parties of agreeing to make or
making, agreeing to participate in or participating in, agreeing to renew or
renewing or funding or maintaining any Advances of either Type, or of agreeing
to issue or of issuing, maintaining or participating in Letters of Credit or of
agreeing to make or of making or maintaining Swing Line Advances or Letter of
Credit Advances, or any reduction in the amount owing to any of the Lender
Parties or their respective Applicable Lending Offices under this Agreement in
respect of any Advances of either Type (excluding, for purposes of this Section
2.10, any such increased costs resulting from (A) Taxes or Other Taxes (as to
which Section 2.13 shall govern) and (B) changes in the basis of taxation of
overall net income or overall gross income by the United States of America or
the jurisdiction under the laws of which such Lender Party is organized or has
either of its Applicable Lending Offices or any political subdivision thereof),
then the Borrower hereby agrees to pay, from time to time upon demand by such
Lender Party (with a copy of such demand to the Administrative Agent), to the
Administrative Agent for the account of such Lender Party additional amounts
sufficient to compensate or to reimburse such Lender Party for all such
increased costs or reduced amounts. Each of the Lender Parties shall, as
promptly as practicable after such Lender Party obtains knowledge of such
circumstances and the determination of such Lender Party to request additional
compensation from the Borrower pursuant to this subsection (a), provide notice
to the Administrative Agent and the Borrower of the circumstances entitling such
Lender Party to such additional compensation and the amount of such additional
compensation (including the basis of calculation thereof), which notice shall be
conclusive and binding for all purposes, absent manifest error; provided,
however, that none of the Lender Parties shall be entitled to additional
compensation under this subsection (a) for any such cost incurred or reduced
amount suffered from and after the date that is 180 days prior to the date such
Lender Party first delivers such notice to the Borrower. In determining any such
additional compensation, such Lender Party may use reasonable averaging and
attribution methods. If any of the Lenders requests additional compensation from
the Borrower under this subsection (a) in respect of its making, participating
in or renewing Eurodollar Rate Advances, the Borrower may, upon notice to such
Lender (with a copy of such notice to the Administrative Agent), suspend the
obligation of such Lender to make, participate in and/or renew Eurodollar Rate
Advances until the circumstances giving rise to such request no longer exist
and, during such time, all Eurodollar Rate Advances that would otherwise be made
by such Lender as part of any Borrowing shall be made instead as Base Rate
Advances and all payments of principal of and interest on such Base Rate
Advances shall, notwithstanding the provisions of Section 2.07, be made at the
same time as payments on the Eurodollar Rate Advances otherwise comprising part
of such Borrowing.

If any of the Lender Parties determines that compliance with any Requirement of
Law or any directive, guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), or any change
therein or in the interpretation, application, implementation, administration or
enforcement thereof, that is enacted or becomes effective, or is implemented or
is first required or expected to be complied with after the date of this
Agreement, affects the amount of capital required or expected to be maintained
by such Lender Party (or either of the Applicable Lending Offices of such Lender
Party) or by any Person controlling such Lender Party and that the amount of
such capital is increased by or is based upon the existence of the commitment of
such Lender Party to lend hereunder or to issue or participate in Letters of
Credit hereunder and other commitments of such type or the issuance or
maintenance of or participation in the Letters of Credit (or similar contingent
obligations), then the Borrower hereby agrees to pay, upon demand by such Lender
Party (with a copy of such demand to the Administrative Agent), to the
Administrative Agent for the account of such Lender Party, from time to time as
specified by such Lender Party, additional amounts sufficient to compensate such
Lender Party or such Person in light of such circumstances, to the extent that
such Lender Party or such Person reasonably determines such increase in capital
to be allocable to the existence of the commitment of such Lender Party to lend
or to issue or participate in Letters of Credit hereunder or to the issuance or
maintenance of or participation in any Letters of Credit. Each of the Lender
Parties shall, as promptly as practicable after such Lender Party obtains
knowledge of such circumstances and the determination of such Lender Party to
request additional compensation from the Borrower pursuant to this subsection
(b), provide notice to the Administrative Agent and the Borrower of the
circumstances entitling such Lender Party to such additional compensation and
the amount of such additional compensation (including the basis of calculation
thereof), which notice shall be conclusive and binding for all purposes, absent
manifest error; provided, however, that none of the Lender Parties shall be
entitled to additional compensation under this subsection (b) for any such
increases in capital required from and after the date that is 180 days prior to
the date such Lender Party first delivers such notice to the Borrower. In
determining any such additional compensation, such Lender Party may use
reasonable averaging and attribution methods.

If, with respect to any Eurodollar Rate Advances under any of the Facilities,
Lenders owed or holding not less than a majority in interest of the aggregate
principal amount of all Advances outstanding under such Facility at any time
notify the Administrative Agent that the Eurodollar Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Lenders of
making, participating in or renewing, or funding or maintaining, their
Eurodollar Rate Advances for such Interest Period, the Administrative Agent
shall forthwith so notify the Borrower and the Appropriate Lenders, whereupon
(i) each such Eurodollar Rate Advance under such Facility will automatically, on
the last day of the then existing Interest Period therefor, Convert into a Base
Rate Advance and (ii) the obligation of the Appropriate Lenders to make, or to
Convert Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower (promptly following notice
thereof from the Appropriate Lenders) that such Lenders have determined that the
circumstances causing such suspension no longer exist.

Notwithstanding any of the other provisions of this Agreement, if the
introduction of or any change in or in the interpretation of any Requirements of
Law shall make it unlawful, or any central bank or other Governmental Authority
shall assert that it is unlawful, for any Lender or its Eurodollar Lending
Office to perform its obligations hereunder to make Eurodollar Rate Advances or
to continue to fund or maintain Eurodollar Rate Advances hereunder, then, upon
notice thereof and demand therefor by such Lender to the Borrower through the
Administrative Agent, (i) each Eurodollar Rate Advance of such Lender will
automatically, on the last day of the then existing Interest Period therefor, if
permitted under applicable law, or otherwise upon demand, Convert into a Base
Rate Advance and (ii) the obligation of such Lender to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower (promptly following notice
thereof from such Lender) that such Lender has determined that the circumstances
causing such suspension no longer exist. If the obligation of a Lender to make
Eurodollar Rate Advances is suspended pursuant to this subsection (d), then
until the circumstances that gave rise to such suspension no longer apply to
such Lender, all Eurodollar Rate Advances that would otherwise be made by such
Lender as part of any Borrowing shall be made instead as Base Rate Advances and
all payments of principal of and interest on such Base Rate Advances shall,
notwithstanding the provisions of Section 2.07, be made at the same time as
payments on the Eurodollar Rate Advances otherwise comprising part of such
Borrowing.

Each of the Lenders hereby agrees that, upon the occurrence of any circumstances
entitling such Lender to additional compensation or to cease making,
participating in or renewing, or funding or maintaining, Eurodollar Rate
Advances under any of the foregoing provisions of this Section 2.10, such Lender
shall use reasonable efforts (consistent with its internal policy and with legal
and regulatory restrictions) to designate a different Eurodollar Rate Lending
Office for any Eurodollar Rate Advances affected by such circumstances if the
making of such designation, in the case of subsection (a) or (b) of this Section
2.10, would avoid the need for, or reduce the amount of, any such additional
amounts that may thereafter accrue or, in the case of subsection (c) or (d) of
this Section 2.10, would allow such Lender to continue to perform its
obligations to make, to participate in or renew, or to fund or maintain,
Eurodollar Rate Advances, and, in any such case, would not, in the reasonable
judgment of such Lender, be otherwise disadvantageous to such Lender.

If (i) any of the Lenders entitled to additional compensation under any of the
foregoing provisions of this Section 2.10 shall fail to designate a different
Eurodollar Rate Lending Office as provided in subsection (e) of this Section
2.10 or if the circumstances entitling any of the Lender Parties to additional
compensation under subsection (a) or (b) of this Section 2.10 shall continue to
be in effect notwithstanding such designation or since subsection (e) of this
Section 2.10 is inapplicable or (ii) the inadequacy or illegality contemplated
under subsection (c) or (d) of this Section 2.10, respectively, shall continue
with respect to any of the Lenders notwithstanding such designation, then,
subject to the terms of Section 8.07(a), the Borrower may cause such Lender
Party to (and, if the Borrower so demands, such Lender Party shall) assign all
of its rights and obligations under this Agreement to one or more other Persons
in accordance with Section 8.07(a); provided that if, upon such demand by the
Borrower, such Lender Party elects to waive its request for additional
compensation pursuant to subsection (a) or (b) of this Section 2.10, the demand
by the Borrower for such Lender Party to so assign all of its rights and
obligations under the Agreement shall thereupon be deemed withdrawn. Nothing in
subsection (e) of this Section 2.10 or this subsection (f) shall affect or
postpone any of the rights of any of the Lender Parties or any of the
Obligations of the Borrower under any of the foregoing provisions of this
Section 2.10 in any manner.

Evidence of Debt.

Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Advance owing to such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

The Register maintained by the Administrative Agent pursuant to Section 8.07(c)
shall include accounts for each Lender, in which accounts (taken together) shall
be recorded (i) the date and amount of each Advance made hereunder, (ii) the
terms of each Assignment and Assumption delivered to and accepted by it, (iii)
the amount of any principal or interest due and payable or to become due and
payable from the Borrower to each Lender hereunder and (iv) the amount of any
sum received by the Administrative Agent from the Borrower hereunder and each
Lender's share thereof.

The entries made as provided in this Section 2.11 shall be conclusive and
binding for all purposes, absent manifest error.

Payments and Computations.

The Borrower shall make each payment hereunder and under the Notes, irrespective
of any right of counterclaim or setoff (except as otherwise provided in Section
2.15), not later than 1:00 P.M. (Charlotte, North Carolina time) on the day when
due in U.S. dollars to the Administrative Agent at the Administrative Agent's
Account in same day funds, with payments received by the Administrative Agent
after 1:00 P.M. (Charlotte, North Carolina time) on any such day being deemed to
have been received on the next succeeding Business Day. The Administrative Agent
will promptly thereafter cause like funds to be distributed (i) if such payment
by the Borrower is in respect of principal, interest, Facility Fees or any of
the other Obligations then due and payable hereunder and under the Notes to more
than one of the Lender Parties, to such Lender Parties for the accounts of their
respective Applicable Lending Offices in accordance with their respective Pro
Rata Shares of the amounts of such Obligations due and payable to such Lender
Parties at such time and (ii) if such payment by the Borrower is in respect of
any of the Obligations then due and payable hereunder to one Lender Party, to
such Lender Party for the account of its Applicable Lending Office, in each case
to be applied in accordance with the terms of this Agreement. Upon its
acceptance of an Assignment and Assumption and recording of the information
contained therein in the Register pursuant to Section 8.07(e), from and after
the effective date of such Assignment and Assumption, the Administrative Agent
shall make all payments hereunder and under the Notes in respect of the interest
assigned thereby to the Lender Party assignee thereunder, and the parties to
such Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

The Borrower hereby authorizes each of the Lender Parties, if and to the extent
payment owed to such Lender Party is not made when due hereunder or, in the case
of any Lender, under the Note held by such Lender, to charge from time to time
against any or all of the Borrower's accounts with such Lender Party any amount
so due.

All computations of interest based on the Base Rate shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurodollar Rate or the Federal
Funds Rate and of fees and Letter of Credit commissions shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, fees or commissions are
payable. Each determination by the Administrative Agent of an interest rate, fee
or commission hereunder shall be conclusive and binding for all purposes, absent
manifest error.

Whenever any payment hereunder or under the Notes shall be stated to be due on a
day other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of interest or Facility Fees, as the case may be;
provided, however, that, if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next succeeding calendar
month, such payment shall be made on the immediately preceding Business Day.

Unless the Borrower or any Lender Party has notified the Administrative Agent
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender Party, as the case may be,
will not make such payment, the Administrative Agent may assume that the
Borrower or such Lender Party, as the case may be, has timely made such payment
and may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then:

if the Borrower failed to make such payment, each Lender Party shall forthwith
on demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender Party in immediately available funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by the Administrative Agent to such Lender
Party to the date such amount is repaid to the Administrative Agent in
immediately available funds, at the Federal Funds Rate from time to time in
effect; and

if any Lender Party failed to make such payment, such Lender Party shall
forthwith on demand pay to the Administrative Agent the amount thereof in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the
"Compensation Period") at a rate per annum equal to the Federal Funds Rate from
time to time in effect. If such Lender Party pays such amount to the
Administrative Agent, then such amount shall constitute such Lender Party's
Advance included in the applicable Borrowing. If such Lender Party does not pay
such amount forthwith upon the Administrative Agent's demand therefor, the
Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender Party from its obligation to fulfill its applicable
Commitment or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender Party as a result of any default by such
Lender Party hereunder.

A notice from the Administrative Agent to any Lender Party with respect to any
amount owing under this subsection (e) shall be conclusive, absent manifest
error.

Whenever any payment received by the Administrative Agent under this Agreement
or any of the other Loan Documents is insufficient to pay in full all amounts
due and payable to the Finance Parties under or in respect of this Agreement and
the other Loan Documents on any date, such payment shall be distributed by the
Administrative Agent and applied by the Finance Parties in the following order
of priority:

first,

to the payment of all of the fees, indemnification payments, costs and expenses
that are due and payable to the Agents (solely in their respective capacities as
Agents) under or in respect of this Agreement or any of the other Loan Documents
on such date, ratably in accordance with the respective aggregate amounts of all
such fees, indemnification payments, costs and expenses owing to the Agents on
such date;



second,

to the payment of all of the fees, indemnification payments, costs and expenses
that are due and payable to the Issuing Bank and the Swing Line Bank (solely in
their respective capacities as Issuing Bank and Swing Line Bank) under or in
respect of this Agreement or any of the other Loan Documents on such date,
ratably in accordance with the respective aggregate amounts of all such fees,
indemnification payments, costs and expenses owing to the Issuing Bank and the
Swing Line Bank on such date;



third

, to the payment of all of the indemnification payments, costs and expenses that
are due and payable to the Lender Parties under Section 8.05 hereof or Section
12 of the Subsidiaries Guarantee on such date, ratably in accordance with the
respective aggregate amounts of all such indemnification payments, costs and
expenses owing to the Lender Parties on such date;



fourth

, to the payment of all of the amounts that are due and payable to the
Administrative Agent and the Lender Parties under Sections 2.10 and 2.13 hereof
or Section 5 of the Subsidiaries Guarantee on such date, ratably in accordance
with the respective aggregate amounts thereof owing to the Agents and the Lender
Parties on such date;



fifth

, to the payment of all of the fees that are due and payable to the Lenders
under Section 2.08 on such date, ratably in accordance with the respective
aggregate Commitments of the Lenders under the applicable Facilities on such
date;



sixth

, to the payment of all of the accrued and unpaid interest on the Obligations of
the Borrower under or in respect of the Loan Documents that is due and payable
to the Administrative Agent and the Lender Parties under Section 2.07(b) on such
date, ratably in accordance with the respective aggregate amounts of all such
interest owing to the Administrative Agent and the Lender Parties on such date;



seventh

, to the payment of all of the accrued and unpaid interest on the Advances that
is due and payable to the Administrative Agent and the Lender Parties under
Section 2.07(a) on such date, ratably in accordance with the respective
aggregate amounts of all such interest owing to the Administrative Agent and the
Lender Parties on such date;



eighth

, to the payment of the principal amount of all of the outstanding Advances that
is due and payable to the Administrative Agent and the Lender Parties on such
date, ratably in accordance with the respective aggregate amounts of all such
principal owing to the Administrative Agent and the Lender Parties on such date;
and



ninth,

to the payment of all other Obligations of the Finance Parties owing under or in
respect of the Loan Documents that are due and payable to the Administrative
Agent and the other Finance Parties on such date, ratably in accordance with the
respective aggregate amounts of all such Obligations owing to the Administrative
Agent and the other Finance Parties on such date.



If the Administrative Agent receives funds for application to the Obligations of
the Loan Parties under or in respect of the Loan Documents under circumstances
for which the Loan Documents do not specify the Advances or the Facility to
which, or the manner in which, such funds are to be applied, the Administrative
Agent may, but shall not be obligated to, elect to distribute such funds to each
of the Lender Parties in accordance with such Lender Party's Pro Rata Share of
the sum of (A) the aggregate principal amount of all Advances outstanding at
such time and (B) the aggregate Available Amount of all Letters of Credit
outstanding at such time, in repayment or prepayment of such of the outstanding
Advances or other Obligations then owing to such Lender Party.

Taxes.

Any and all payments by the Borrower to or for the account of any Agent or any
Lender under any Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, excluding, in the case of each Agent and each
Lender, taxes imposed on or measured by its overall net income, and franchise
taxes imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which such Agent or such
Lender, as the case may be, is organized or maintains either of its Applicable
Lending Offices (all such non-excluded taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and liabilities
being hereinafter referred to as "Taxes"). If the Borrower shall be required by
any Laws to deduct any Taxes from or in respect of any sum payable under any
Loan Document to any Agent or any Lender, (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section), each of such Agent
and such Lender receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrower shall make such deductions,
(iii) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable Laws and (iv) within
30 days after the date of such payment, the Borrower shall furnish to such Agent
or Lender (as the case may be) (which shall forward the same to such Lender) the
original or a certified copy of a receipt evidencing payment thereof to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Administrative Agent.

In addition, the Borrower agrees to pay any and all present or future stamp or
documentary taxes and any other excise or property taxes or charges or similar
levies which arise from any payment made under any Loan Document or from the
execution, delivery, performance, enforcement or registration of, or otherwise
with respect to, any Loan Document (hereinafter referred to as "Other Taxes").

The Borrower agrees to indemnify each Agent and each Lender for (i) the full
amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable under this Section) paid by such
Agent and such Lender and (ii) any liability (including additions to tax,
penalties, interest and expenses) arising therefrom or with respect thereto, in
each case whether or not such Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. Payment under this
Section 2.13(c) shall be made within 30 days after the date such Lender or such
Agent makes a demand therefor.

Each of the Lender Parties hereby agrees that, upon the occurrence of any
circumstances entitling such Lender Party to additional amounts pursuant to this
Section 2.13, such Lender Party shall use reasonable efforts (consistent with
its internal policy and legal and regulatory restrictions) to designate a
different Applicable Lending Office if the making of such a change would avoid
the need for, or reduce the amount of, any such additional amounts that may
thereafter accrue and would not, in the reasonable judgment of such Lender
Party, be otherwise disadvantageous to such Lender Party.

If any of the Lender Parties entitled to additional compensation under any of
the foregoing provisions of this Section 2.13 shall fail to designate a
different Applicable Lending Office as provided in subsection (d) of this
Section 2.13, then, subject to the terms of Section 8.07(a), the Borrower may
cause such Lender Party to (and, if the Borrower so demands, such Lender Party
shall) assign all of its rights and obligations under this Agreement to one or
more other Persons in accordance with Section 8.07(a); provided that if, upon
such demand by the Borrower, such Lender Party elects to waive its request for
additional compensation pursuant to this Section 2.13, the demand by the
Borrower for such Lender Party to so assign all of its rights and obligations
under the Agreement shall thereupon be deemed withdrawn. Nothing in subsection
(d) of this Section 2.13 or this subsection (e) shall affect or postpone any of
the rights of any of the Lender Parties or any of the Obligations of the
Borrower under any of the foregoing provisions of this Section 2.13 in any
manner.

Sharing of Payments, Etc.

If any of the Lender Parties shall obtain at any time any payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) (a) on account of Obligations due and payable to such Lender Party
under or in respect of this Agreement or any of the other Loan Documents at such
time (other than pursuant to Section 2.10, 2.13, 8.04 or 8.07) in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender Party at such time to (ii) the aggregate amount
of the Obligations due and payable to all of the Lender Parties at such time) of
payments on account of the Obligations due and payable to all of the Lender
Parties under or in respect of this Agreement and the other Loan Documents at
such time obtained by all of the Lender Parties at such time or (b) on account
of Obligations owing (but not due and payable) to such Lender Party under or in
respect of this Agreement or any of the other Loan Documents at such time (other
than pursuant to Section 2.10, 2.13, 8.04 or 8.07) in excess of its ratable
share (according to the proportion of (i) the amount of such Obligations owing
(but not due and payable) to such Lender Party at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all of
the Lender Parties under or in respect of this Agreement and the other Loan
Documents at such time) of payments on account of the Obligations owing (but not
due and payable) to all of the Lender Parties under or in respect of this
Agreement and the other Loan Documents at such time obtained by all of the
Lender Parties at such time, such Lender Party shall forthwith purchase from the
other Lender Parties such interests or participating interests in the
Obligations due and payable or owing to them, as the case may be, as shall be
necessary to cause such purchasing Lender Party to share the excess payment
ratably with each of them; provided, however, that if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender Party, such
purchase from each of the other Lender Parties shall be rescinded and such other
Lender Party shall repay to the purchasing Lender Party the purchase price to
the extent of such Lender Party's ratable share (according to the proportion of
(A) the purchase price paid to such Lender Party to (B) the aggregate purchase
price paid to all of the Lender Parties) of such recovery, together with an
amount equal to such Lender Party's ratable share (according to the proportion
of (1) the amount of such other Lender Party's required repayment to (2) the
total amount so recovered from the purchasing Lender Party) of any such interest
or participating interest or other amount paid or payable by the purchasing
Lender Party in respect of the total amount so recovered. The Borrower hereby
agrees that any of the Lender Parties so purchasing a participation from another
Lender Party pursuant to this Section 2.14 may, to the fullest extent permitted
under applicable law, exercise all its rights of payment (including the right of
setoff) with respect to such participation as fully as if such Lender Party were
the direct creditor of the Borrower in the amount of such participation.

Defaulting Lenders.

If, at any time, (i) any of the Lender Parties shall be a Defaulting Lender,
(ii) such Defaulting Lender shall owe a Defaulted Advance to the Borrower and
(iii) the Borrower shall be required to make any payment hereunder or under any
of the other Loan Documents to or for the account of such Defaulting Lender,
then the Borrower may, so long as no Default shall occur or be continuing at
such time and to the fullest extent permitted under applicable law, set off and
otherwise apply the Obligation of the Borrower to make such payment to or for
the account of such Defaulting Lender against the obligation of such Defaulting
Lender to make such Defaulted Advance. If, on any date, the Borrower shall so
set off and otherwise apply its obligation to make any such payment against the
obligation of such Defaulting Lender to make any such Defaulted Advance on or
prior to such date, the amount so set off and otherwise applied by the Borrower
shall constitute for all purposes of this Agreement and the other Loan Documents
an Advance by such Defaulting Lender made on the date of such setoff and
application under the Facility pursuant to which such Defaulted Advance was
originally required to have been made pursuant to Section 2.01. Such Advance
shall be a Base Rate Advance and shall be considered, for all purposes of this
Agreement, to comprise part of the Borrowing in connection with which such
Defaulted Advance was originally required to have been made pursuant to
Section 2.01, even if the other Advances comprising such Borrowing shall be
Eurodollar Rate Advances on the date such Advance is deemed to be made pursuant
to this subsection (a). The Borrower shall notify the Administrative Agent at
any time the Borrower exercises its right of setoff pursuant to this
subsection (a) and shall set forth in such notice (A) the name of the Defaulting
Lender and the Defaulted Advance required to be made by such Defaulting Lender
and (B) the amount set off and otherwise applied in respect of such Defaulted
Advance pursuant to this subsection (a). Any portion of such payment otherwise
required to be made by the Borrower to or for the account of such Defaulting
Lender which is paid by the Borrower, after giving effect to the amount set off
and otherwise applied by the Borrower pursuant to this subsection (a), shall be
applied by the Administrative Agent as specified in subsection (b) or (c) of
this Section 2.15.

If, at any time, (i) any of the Lender Parties shall be a Defaulting Lender,
(ii) such Defaulting Lender shall owe a Defaulted Amount to any of the Agents or
any of the Lender Parties and (iii) the Borrower shall make any payment
hereunder or under any of the other Loan Documents to the Administrative Agent
for the account of such Defaulting Lender, then the Administrative Agent may, on
its behalf or on behalf of such other Agents or such other Lender Parties and to
the fullest extent permitted under applicable law, apply at such time the amount
so paid by the Borrower to or for the account of such Defaulting Lender to the
payment of each such Defaulted Amount to the extent required to pay in full such
Defaulted Amount. If the Administrative Agent shall so apply any such amount to
the payment of any such Defaulted Amount on any date, the amount so applied by
the Administrative Agent shall constitute for all purposes of this Agreement and
the other Loan Documents payment, to such extent, of such Defaulted Amount on
such date. Any such amount so applied by the Administrative Agent shall be
retained by the Administrative Agent or distributed by the Administrative Agent
to such other Agents or such other Lender Parties, ratably in accordance with
the respective portions of such Defaulted Amounts payable at such time to the
Administrative Agent, such other Agents and such other Lender Parties and, if
the amount of such payment made by the Borrower shall at such time be
insufficient to pay all Defaulted Amounts owing to the Agents and the other
Lender Parties at such time, then in the following order of priority:

(A) first, to the Agents for any Defaulted Amount then owing to the Agents
(solely in their capacities as Agents), ratably in accordance with the
respective Defaulted Amounts owing to the Agents on such date;

(B) second, to the Swing Line Bank and the Issuing Bank for any Defaulted
Amounts then owing to them (solely in their respective capacities as Swing Line
Bank and Issuing Bank), ratably in accordance with the respective Defaulted
Amounts owing to the Swing Line Bank and the Issuing Bank on such date; and

(C) third, to any of the other Lender Parties for any Defaulted Amounts then
owing to such other Lender Parties, ratably in accordance with such respective
Defaulted Amounts owing to such other Lender Parties on such date.

Any portion of such amount paid by the Borrower for the account of such
Defaulting Lender remaining, after giving effect to the amount applied by the
Administrative Agent pursuant to this subsection (b), shall be applied by the
Administrative Agent as specified in subsection (c) of this Section 2.15.

If, at any time, (i) any Lender Party shall be a Defaulting Lender, (ii) such
Defaulting Lender shall not owe a Defaulted Advance or a Defaulted Amount and
(iii) the Borrower, the Administrative Agent or any of the other Lender Parties
shall be required to pay or distribute any amount hereunder or under any of the
other Loan Documents to or for the account of such Defaulting Lender, then the
Borrower or such other Lender Party shall pay such amount to the Administrative
Agent to be held by the Administrative Agent, to the fullest extent permitted
under applicable law, in escrow or the Administrative Agent shall, to the
fullest extent permitted under applicable law, hold in escrow such amount
otherwise held by it. Any funds held by the Administrative Agent in escrow under
this subsection (c) shall be deposited by the Administrative Agent in an account
with BofA, in the name and under the control of the Administrative Agent, but
subject to the provisions of this subsection (c). The terms applicable to such
account, including the rate of interest payable with respect to the credit
balance of such account from time to time, shall be BofA standard terms
applicable to escrow accounts maintained with it. Any interest credited to such
account from time to time shall be held by the Administrative Agent in escrow
under, and applied by the Administrative Agent from time to time in accordance
with the terms of, this subsection (c). The Administrative Agent shall, to the
fullest extent permitted under applicable law, apply all funds so held in escrow
from time to time to the extent necessary to make any Advances required to be
made by such Defaulting Lender and to pay any amount payable by such Defaulting
Lender hereunder and under the other Loan Documents to the Administrative Agent,
any of the other Agents or any of the other Lender Parties, as and when such
Advances or amounts are required to be made or paid and, if the amount so held
in escrow shall at any time be insufficient to make and pay all such Advances
and all such amounts required to be made or paid to the Agents and the other
Lender Parties at such time, then in the following order of priority:

(A) first, to the Agents for any amounts then due and payable by such Defaulting
Lender to the Agents (solely in their capacities as Agents) hereunder and under
the other Loan Documents, ratably in accordance with such respective amounts due
and payable to the Agents on such date;

(B) second, to the Swing Line Bank and the Issuing Bank for any amounts then due
and payable by such Defaulting Lender to them (solely in their respective
capacities as Swing Line Bank and Issuing Bank) hereunder and under the other
Loan Documents, ratably in accordance with such respective amounts due and
payable to the Swing Line Bank and the Issuing Bank on such date;

(C) third, to any of the other Lender Parties for any amount then due and
payable by such Defaulting Lender to such other Lender Parties hereunder and
under the other Loan Documents, ratably in accordance with such respective
amounts due and payable to such other Lender Parties on such date; and

(D) fourth, to the Borrower for any Advance then required to be made by such
Defaulting Lender pursuant to one or more of the Commitments of such Defaulting
Lender.

If any of the Lender Parties that is a Defaulting Lender shall, at any time,
cease to be a Defaulting Lender, any funds held by the Administrative Agent in
escrow at such time with respect to such Lender Party shall be distributed by
the Administrative Agent to such Lender Party and applied by such Lender Party
to the Obligations owing to such Lender Party at such time under or in respect
of this Agreement and the other Loan Documents, ratably in accordance with the
respective amounts of such Obligations outstanding at such time.

The rights and remedies against a Defaulting Lender under this Section 2.15 are
in addition to other rights and remedies that the Borrower may have against such
Defaulting Lender with respect to any Defaulted Advance and that the
Administrative Agent or any of the other Lender Parties may have against such
Defaulting Lender with respect to any Defaulted Amount.

Use of Proceeds

. The proceeds of the Advances shall be available, and the Borrower hereby
agrees that it shall use such proceeds, solely to pay certain fees and expenses
contemplated by the Loan Documents and for other general corporate purposes of
the Borrower and its Subsidiaries not otherwise prohibited under the terms of
the Loan Documents, including repurchases of the Borrower's outstanding Equity
Interests.

Commitment Increase.

The Borrower may, not more than once in any year, by not less than 10 Business
Days written notice to the Administrative Agent (or such shorter notice period
as the Administrative Agent may agree in its sole discretion), request that the
aggregate amount of the Revolving Credit Commitments be increased by a minimum
amount equal to $100,000,000 or an integral multiple of $50,000,000 in excess
thereof (each a "Commitment Increase"), to be effective as of a date that is at
least 90 days prior to the scheduled Termination Date then in effect (the
"Increase Date") as specified in the related notice to the Administrative Agent;
provided, however, that no Event of Default or Default shall have occurred and
be continuing as of the date of such request or as of the applicable Increase
Date, or shall occur as a result thereof and, provided, further, that at no time
shall the total aggregate Revolving Credit Commitments hereunder exceed
$1,000,000,000.

The Administrative Agent shall promptly notify the Lenders of a request by the
Borrower for the Commitment Increase, which notice shall include the proposed
amount of the Commitment Increase and the date by which Lenders willing to
participate in the Commitment Increase must commit to an increase in the amount
of their respective Revolving Credit Commitments (the "Commitment Date"). Each
Lender that is willing to participate in the Commitment Increase (each an
"Increasing Lender") shall give written notice to the Administrative Agent on or
prior to the Commitment Date of the amount by which it is willing to increase
its Revolving Credit Commitment. The Administrative Agent may, in its sole
discretion, also extend offers to one or more Eligible Assignees to participate
in any portion of the Commitment Increase; provided, however, that the Revolving
Credit Commitment of each such Eligible Assignee shall be in an amount of
$10,000,000 or an integral multiple of $5,000,000 in excess thereof (or such
lesser amounts as may be necessary to cause the aggregate increase to equal the
Commitment Increase). If the Increasing Lenders and such Eligible Assignees
notify the Administrative Agent that they are willing to increase the amount of
their respective Revolving Credit Commitments or become Lenders hereunder, as
the case may be, so that the aggregate Revolving Credit Commitments shall equal
or exceed the amount of the Commitment Increase, the Commitment Increase shall
be allocated among the Increasing Lenders and Eligible Assignees (if any)
willing to participate therein in such amounts as are agreed between the
Borrower and the Administrative Agent and the Administrative Agent shall notify
the Increasing Lenders and such Eligible Assignees, of the final aggregate
amount of the Commitment Increase and the allocations of the Commitment Increase
among the Increasing Lenders and such Eligible Assignees.

On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with Section
2.17(c) (each such Eligible Assignee, an "Assuming Lender") shall become a
Lender party to this Agreement as of such Increase Date and the Revolving Credit
Commitment of each Increasing Lender for such requested Commitment Increase
shall be so increased by such amount (or by the amount allocated to such Lender
pursuant to the last sentence of Section 2.17(b)) as of such Increase Date;
provided, however, that the Administrative Agent shall have received on or
before such Increase Date the following, each dated such date:

certified copies of resolutions of the Board of Directors of the Borrower or the
Executive Committee of such Board approving the Commitment Increase and the
corresponding modifications to this Agreement, (B) a certificate of a
Responsible Officer, certifying that before and after giving effect to the
Commitment Increase, (x) the representations and warranties contained in Article
IV and the other Loan Documents are correct in all material respects on and as
of the Increase Date, other than any such representations and warranties that,
by their terms refer to a specific date other than the Increase Date, in which
case as of such specific date and (y) no Default exists and (C) an opinion of
counsel for the Borrower (which may be in-house counsel) in form and substance
reasonably satisfactory to the Administrative Agent;

an assumption agreement from each Assuming Lender, if any, in form and substance
reasonably satisfactory to the Assuming Lender, the Borrower and the
Administrative Agent (each an "Assumption Agreement"), duly executed by such
Assuming Lender, the Administrative Agent, Issuing Bank, Swing Line Bank and the
Borrower; and

confirmation from each Increasing Lender of the increase in the amount of its
Revolving Credit Commitment in a writing satisfactory to the Borrower and the
Administrative Agent.

On each Increase Date, upon fulfillment of the conditions set forth in Section
2.17(d), in the event any Revolving Credit Advances are then outstanding, (i)
each relevant Increasing Lender and Assuming Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to the applicable
Commitment Increase and the application of such amounts to make payments to such
other Lenders, the Revolving Credit Advances to be held ratably by all Lenders
as of such date in accordance with their respective Revolving Credit Commitments
(after giving effect to the Commitment Increase), (ii) the Borrower shall be
deemed to have prepaid and reborrowed all outstanding Revolving Credit Advances
made to it as of such Increase Date (with each such Borrowing to consist of
Revolving Credit Advances, with related Interest Periods if applicable,
specified in a notice delivered by the Borrower in accordance with the
requirements of Section 2.02) and (iii) the Borrower shall pay to the Lenders
the amounts, if any, payable under Section 8.05(b) as a result of such
prepayment.



CONDITIONS OF EFFECTIVENESS AND LENDING

Conditions Precedent to Effectiveness

. The effectiveness of this Agreement is subject to the satisfaction of the
following conditions precedent:

The Lender Parties shall be reasonably satisfied with the organizational and
legal structure and capitalization of each Loan Party and each of its
Subsidiaries (including, without limitation, the terms and conditions of the
Constitutive Documents and each class of Equity Interests in the Borrower and
each such Subsidiary and of each agreement or instrument relating to such
structure or capitalization).

All of the Governmental Authorizations, and all of the consents, approvals and
authorizations of, notices and filings to or with, and other actions by, any
other Person necessary in connection with the execution, delivery or performance
of this Agreement, any of the Loan Documents or any of the other transactions
contemplated thereby shall have been obtained (without the imposition of any
conditions that are not reasonably acceptable to the Lender Parties) and shall
remain in full force and effect; all applicable waiting periods shall have
expired without any action being taken by any competent authority; and no
Requirement of Law shall be applicable in the reasonable judgment of the Lender
Parties that restrains, prevents or imposes materially adverse conditions upon
the execution, delivery or performance of this Agreement, any of the Loan
Documents or any of the other transactions contemplated thereby.

Before giving effect and immediately after giving pro forma effect to the
execution and delivery of this Agreement, no Material Adverse Change shall have
occurred since December 31, 2005.

There shall exist no action, suit, investigation, litigation, arbitration or
proceeding pending or, to the best knowledge of the Borrower, threatened against
or affecting the Borrower or any of its Subsidiaries or any of the property or
assets thereof in any court or before any arbitrator or by or before any
Governmental Authority of any kind (i) that, either individually or in the
aggregate, is reasonably expected to have a Material Adverse Effect or
(ii) which purports to affect the legality, validity, binding effect or
enforceability of this Agreement, any of the Loan Documents or any of the other
transactions contemplated thereby.

The execution and delivery of this Agreement shall have been consummated or
shall be consummated on the Effective Date in compliance with all applicable
Requirements of Law.

All of the fees and expenses of the Agents that are required to be paid by the
Borrower pursuant to Section 2.08(c) shall have been or, concurrently with the
effectiveness of this Agreement on the Effective Date shall be, paid in full.

The Administrative Agent shall have received on or before the Effective Date the
following in form and substance reasonably satisfactory to it (unless otherwise
specified):

The Notes, (if any) payable to the order of the Lenders.

Certified copies of the resolutions of the board of directors (or Persons
performing similar functions) of each Loan Party approving the execution,
delivery and performance of this Agreement and each of the Loan Documents to
which it is or is to be a party, and of all documents evidencing necessary
Governmental Authorizations, or other necessary consents, approvals,
authorizations, notices, filings or actions, with respect to the execution,
delivery and performance of this Agreement and any of the Loan Documents to
which it is or is to be a party.

A copy of a certificate of the Secretary of State (or equivalent Governmental
Authority) of the jurisdiction of organization of each Loan Party listing the
certificate or articles of incorporation (or similar Constitutive Document) of
each such Loan Party and each amendment thereto on file in the office of such
Secretary of State (or such Governmental Authority) and certifying (A) that such
amendments are the only amendments to such Person's certificate or articles of
incorporation (or similar Constitutive Document) on file in its office, (B) if
customarily available in such jurisdiction, that such Person has paid all
franchise taxes (or the equivalent thereof) to the date of such certificate and
(C) that such Person is duly organized and is in good standing under the laws of
the jurisdiction of its organization.

A certificate of the Secretary or an Assistant Secretary (or a Person performing
similar functions) of each Loan Party certifying as to:

the absence of any amendments to the certificate or articles of incorporation
(or similar Constitutive Document) of such Loan Party since the date of the
Secretary of State's (or equivalent Governmental Authority's), or the
Secretary's or Assistant Secretary's (or equivalent person's) certificate
referred to in clause (iv) of this Section 3.01(g), or any steps taken by the
board of directors (or persons performing similar functions) or the
shareholders, partners, members or equivalent persons of such Loan Party to
effect or authorize any further amendment, supplement or other modification
thereto;

the accuracy and completeness of the bylaws (or similar Constitutive Documents)
of such Loan Party as in effect on the date on which the resolutions of the
board of directors (or persons performing similar functions) of such Loan Party
referred to in clause (ii) of this Section 3.01(g) were adopted and on the
Effective Date (a copy of which shall be attached to such certificate); and

the names and true signatures of the officers of such Loan Party authorized to
sign each of the Loan Documents to which it is or is to be a party and the other
agreements, instruments and documents to be delivered hereunder and thereunder.

A guarantee, substantially in the form of Exhibit F hereto (the "Subsidiaries
Guarantee"), duly executed by each of the Domestic Subsidiaries that are
Material Subsidiaries other than any such Subsidiary that is subject to
regulation under Medicare Part D as a prescription drug plan or under state
insurance regulations.

Copies, certified by a Responsible Officer of the Borrower, of (A) the audited
Consolidated financial statements of the Borrower and its Subsidiaries for the
Fiscal Year ended December 31, 2005, accompanied by an unqualified opinion of
KPMG, LLP, independent accountants of the Borrower, and (B) forecasts prepared
by management of the Borrower, in form and substance reasonably satisfactory to
the Lender Parties, of balance sheets, income statements on an annual basis and
cash flow statements for the Fiscal Year in which the Effective Date occurs and
on an annual basis for each Fiscal Year thereafter through the scheduled
Termination Date.

A duly completed and executed Notice of Borrowing for each Borrowing to be made
on the Effective Date and Notice of Issuance for each Letter of Credit to be
issued on the Effective Date.

A favorable opinion of King & Spalding, counsel for the Loan Parties, in
substantially the form of Exhibit D hereto, and addressing such other matters as
any of the Lender Parties through the Administrative Agent may reasonably
request.

That all amounts due and payable under the Existing Credit Agreement shall have
been paid in full and that all commitments thereunder have been terminated.

Conditions Precedent to Each Borrowing and Issuance and Renewal

. The obligation of each Appropriate Lender to make an Advance (other than a
Letter of Credit Advance made by the Issuing Bank or a Lender pursuant to
Section 2.03(c) and a Swing Line Advance made by a Lender pursuant to
Section 2.02(b)) on the occasion of each Borrowing (including the initial
Borrowing), and the obligation of the Issuing Bank to issue a Letter of Credit
(including the initial issuance) or renew a Letter of Credit and the right of
the Borrower to request a Swing Line Borrowing, shall be subject to the further
conditions precedent that on the date of such Borrowing or issuance or renewal
the following statements shall be true (and each of the giving of the applicable
Notice of Borrowing, Notice of Swing Line Borrowing, Notice of Issuance or
Notice of Renewal and the acceptance by the Borrower of the proceeds of such
Borrowing or of such Letter of Credit or the renewal of such Letter of Credit
shall constitute a representation and warranty by the Borrower that both on the
date of such notice and on the date of such Borrowing or issuance or renewal
such statements are true):

the representations and warranties contained in each Loan Document are correct
in all material respects on and as of such date, before and after giving effect
to such Borrowing or issuance or renewal and to the application of the proceeds
therefrom, as though made on and as of such date, other than any such
representations or warranties that, by their terms, refer to a specific date
other than the date of such Borrowing or issuance or renewal, in which case as
of such specific date; and

no Default has occurred and is continuing, or would result from such Borrowing
or issuance or renewal or from the application of the proceeds therefrom.

Determinations Under Section 3.01

. For purposes of determining compliance with the conditions specified in
Section 3.01, each of the Lender Parties shall be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required thereunder to be consented to or approved by, or acceptable or
satisfactory to, the Lender Parties unless an officer of the Administrative
Agent responsible for the transactions contemplated by the Loan Documents shall
have received notice from such Lender Party prior to the Effective Date
specifying its objection thereto and, if any such Lender has a Commitment on
such date under any of the Facilities under which a Borrowing is to be made (or
deemed to have been made) on such date, such Lender Party shall not have made
available to the Administrative Agent such Lender Party's Pro Rata Share of such
Borrowing.



REPRESENTATIONS AND WARRANTIES

Representations and Warranties

. The Borrower hereby represents and warrants as follows:

Each Loan Party and each of its Subsidiaries (i) is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, (ii) is duly qualified and in good standing
as a foreign corporation in each other jurisdiction in which it owns or leases
property or in which the conduct of its business requires it to so qualify or be
licensed except where the failure to so qualify or be licensed would not be
reasonably likely to have a Material Adverse Effect and (iii) has all requisite
power and authority (including, without limitation, all Governmental
Authorizations) to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted.

Set forth on Part A of Schedule 4.01(b) hereto is a complete and accurate list
of all of the Subsidiaries of the Borrower as of the date of this Agreement
showing, as to each such Subsidiary, whether or not such Subsidiary constitutes
a Material Subsidiary.

The execution, delivery and performance by each Loan Party of each of the Loan
Documents to which it is or is to be a party, and the consummation of the
transactions contemplated hereby, are within such Loan Party's corporate powers,
have been duly authorized by all necessary action (including, without
limitation, all necessary shareholder, partner, member or other similar action)
and do not:

contravene the Constitutive Documents of such Loan Party;

violate any Requirement of Law;

conflict with or result in the breach of, or constitute a default under, any
loan agreement, indenture, mortgage, deed of trust, lease, instrument, contract
or other agreement binding on or affecting such Loan Party, any of its
Subsidiaries or any of their respective property or assets; or

result in or require the creation or imposition of any Lien upon or with respect
to any of the property or assets of such Loan Party or any of its Subsidiaries.

No Loan Party nor any of its Subsidiaries is in violation of any Requirement of
Law or in breach of any loan agreement, indenture, mortgage, deed of trust,
lease, instrument, contract or other agreement referred to in the immediately
preceding sentence, the violation or breach, the violation of which, either
individually or in the aggregate, is reasonably expected to have a Material
Adverse Effect.

No Governmental Authorization, and no other authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority or any
other third party is required for (i) the due execution, delivery, recordation,
filing or performance by any Loan Party of any Loan Document to which it is or
is to be a party, or for the consummation of the transactions contemplated
hereby, or (ii) the exercise by any Agent or any Lender Party of its rights
under the Loan Documents, except for the authorizations, approvals, actions,
notices and filings listed on Schedule 4.01(d) hereto, all of which have been
duly obtained, taken, given or made and are in full force and effect.

This Agreement has been, and each of the other Loan Documents when delivered
hereunder will have been, duly executed and delivered by each of the Loan
Parties intended to be a party thereto. This Agreement is, and each of the other
Loan Documents when delivered hereunder will be, the legal, valid and binding
obligations of each of the Loan Parties intended to be a party thereto,
enforceable against such Loan Party in accordance with their respective terms,
except to the extent such enforceability may be limited by the effect of
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors' rights generally or by general
principles of equity.

The Consolidated balance sheets of the Borrower and its Subsidiaries as of
December 31, 2005, and the related Consolidated statements of operations and
cash flow, and changes in stockholders' equity, of the Borrower and its
Subsidiaries for the Fiscal Year then ended, including the schedules and notes
thereto and accompanied by unqualified opinions of KPMG, LLP, the independent
public accountants of the Borrower, copies of all of which have been furnished
to the Lender Parties, fairly present the Consolidated financial condition of
the Borrower and its Subsidiaries, as at such dates and the Consolidated results
of operations and cash flow of the Borrower and its Subsidiaries for the period
ended on such date. All of the Consolidated financial statements referred to
above in this Section 4.01(f), including the schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
respective periods covered thereby.

The forecasted Consolidated balance sheets, statements of operations and cash
flow statements of the Borrower and its Subsidiaries delivered to the Lender
Parties pursuant to Section 3.01(g)(vi) were prepared in good faith on the basis
of the assumptions stated therein, which assumptions were believed by senior
management of the Borrower to be reasonable in the light of conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery thereof to the Lender Parties, the Borrower's good faith estimate of
its future financial performance (although such forecasts constitute
forward-looking statements that are subject to uncertainties and other factors
and the actual results during the periods covered by such forecasts may differ
from the forecasted results).

Since December 31, 2005, no fact, event, condition or circumstance has occurred
and is continuing that is known to any of the Loan Parties and constitutes a
Material Adverse Change.

There is no action, suit, investigation, litigation, arbitration or proceeding
pending or, to the best knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Subsidiaries or any of the property or
assets thereof in any court or before any arbitrator or by or before any
Governmental Authority of any kind (i) that, either individually or in the
aggregate, is reasonably expected to have a Material Adverse Effect or
(ii) which purports to affect the legality, validity, binding effect or
enforceability of any aspect of any Loan Document or any of the transactions
contemplated thereby.

None of the proceeds of any Advance or the drawings under any Letter of Credit
will be used to acquire any equity security of a class which is registered
pursuant to Section 12 of the Exchange Act. Neither the Borrower nor any of its
Subsidiaries is engaged in the business of extending credit for the purpose of
purchasing or carrying any "margin stock" (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System (12 CFR 207)). None of the
proceeds of any Advance or the drawings under any Letter of Credit will be used
to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying margin stock, other than for repurchases of
the Borrower's outstanding Equity Interests.

Neither the Borrower nor any of its Subsidiaries is an "investment company" or
an "affiliated person" of, or "promoter" or "principal underwriter" for, an
"investment company" (each as defined in the Investment Company Act of 1940, as
amended). None of the making (or deemed making) of any Advance, the issuance (or
deemed issuance) of any Letter of Credit or the application of the proceeds
therefrom, or the repayment of any Advance by the Borrower, or the execution,
delivery and performance of this Agreement or the consummation of any
transactions contemplated hereby, will violate any provision of the Investment
Company Act of 1940, as amended, or any rule, regulation or order of the
Securities and Exchange Commission thereunder.

The Borrower is, individually and together with its Subsidiaries taken as a
whole, Solvent.

No ERISA Event has occurred or is reasonably expected to occur with respect to
any Plan, and neither the Borrower nor any ERISA Affiliate has incurred any
Withdrawal Liability or liability as a result of the reorganization or
termination of any Multiemployer Plan, that, either individually or in the
aggregate, is reasonably expected to have a Material Adverse Effect.

The Borrower and each of its Subsidiaries has filed, has caused to be filed or
has been included in all tax returns (federal, state, local and foreign)
required to be filed and has paid all taxes, assessments, levies, fees and other
charges shown thereon to be due and payable, together with applicable interest
and penalties, except for any such taxes, assessments, levies, fees and other
charges the amount, applicability or validity of which is being contested in
good faith and by appropriate proceedings diligently conducted and with respect
to which the Borrower or such Subsidiary, as the case may be, has established
appropriate and adequate reserves in accordance with GAAP.



COVENANTS OF THE BORROWER

Affirmative Covenants

. So long as any of the Advances or any of the other Obligations of any Loan
Party under or in respect of any of the Loan Documents shall remain unpaid, any
of the Letters of Credit shall remain outstanding or any of the Lender Parties
shall have any Commitment hereunder, the Borrower will, at all times:

Compliance with Laws, Maintenance of Governmental Authorizations, Etc

. (i) Comply, and cause each of its Subsidiaries to comply, in all material
respects, with all applicable Requirements of Law, including the requirements of
the Patriot Act, all Environmental Laws and ERISA, and (ii) except as provided
in Section 5.01(d), obtain and maintain in effect all Governmental
Authorizations that are necessary (A) to own or lease and operate their
respective property and assets and to conduct their respective businesses as now
conducted and as proposed to be conducted, except where and to the extent that
the failure to so comply, or to obtain or maintain in effect any such
Governmental Authorization, either individually or in the aggregate, is not
reasonably expected to have a Material Adverse Effect, or (B) for the due
execution, delivery or performance by the Borrower or any of its Subsidiaries of
any of the Loan Documents or for the consummation of any transaction
contemplated hereby.



Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries to
pay and discharge, to the extent due and payable and before the same shall
become delinquent, (i) all taxes, assessments, reassessments, levies and other
governmental charges imposed upon it or upon its property, assets, income or
franchises and (ii) all lawful claims that, if unpaid, might by law become a
Lien upon its property and assets or any part thereof, if in the case of either
sub-clause (i) or (ii) non-payment would be reasonably expected to have a
Material Adverse Effect; provided, however, that neither the Borrower nor any of
its Subsidiaries shall be required to pay or discharge any such tax, assessment,
reassessment, levy, charge or claim which is being contested in good faith and
by proper proceedings diligently conducted and as to which appropriate and
adequate reserves are being maintained in accordance with GAAP.

Maintenance of Insurance

. Maintain, and cause each of its Material Subsidiaries to maintain, insurance
with responsible and reputable insurance companies or associations in such
amounts and covering such risks as are usually carried by companies engaged in
similar businesses and owning similar properties in the same general areas in
which the Borrower or such Material Subsidiary operates.



Preservation of Corporate Existence, Etc

. Preserve and maintain, and cause each of its Material Subsidiaries to preserve
and maintain, its existence, legal structure, organization, rights (statutory
and pursuant to its Constitutive Documents), permits, licenses, approvals,
privileges and franchises;
provided, however,
that the Borrower and its Subsidiaries (i) may consummate any merger or
consolidation otherwise expressly permitted under Section 5.02(c), (ii) may wind
up, liquidate or dissolve any of their respective inactive Subsidiaries to the
extent otherwise expressly permitted under Section 5.02(d) and (iii) may amend,
supplement or otherwise modify their rights under their respective Constitutive
Documents; and
provided further, however,
that neither the Borrower nor any of its Subsidiaries shall be required to
preserve any permit, license, approval, privilege or franchise if the board of
directors (or persons performing similar functions) of the Borrower or such
Subsidiary shall determine in good faith that the preservation thereof is no
longer desirable in the conduct of the business of the Borrower or such
Subsidiary, as the case may be, and that the loss thereof is not disadvantageous
in any material respect to the Borrower, such Subsidiary or the Lender Parties
or, solely in the case of any such permit, license or qualification to do
business as a foreign corporation, limited partnership or limited liability
company in any jurisdiction, that the loss thereof, either individually or in
the aggregate, is not reasonably expected to have a Material Adverse Effect.



Visitation Rights

. At any reasonable time and from time to time, upon reasonable notice, permit
the Administrative Agent or any of the Lender Parties, or any agents or
representatives thereof (so long as such agents or representatives are or agree
to be bound by the provisions of Section 8.10), to examine and make copies of
and abstracts from the records and books of account of, and to visit the
properties of, the Borrower and its Subsidiaries and to discuss the affairs,
finances and accounts of the Borrower and/or any of its Subsidiaries with any of
their officers or directors and with their independent public accountants.



Keeping of Books

. Keep, and cause each of its Material Subsidiaries to keep, proper books of
record and account in which full and accurate entries shall be made of all of
the financial transactions and the property, assets and businesses of the
Borrower and each of its Material Subsidiaries (including, without limitation,
the establishment and maintenance of adequate and appropriate reserves) in
accordance with all generally accepted accounting principles in effect from time
to time and with all applicable Requirements of Law.



Covenant to Guarantee Obligations. Promptly upon the acquisition by the Borrower
or one of its Domestic Subsidiaries of Equity Interests in any Domestic
Subsidiary that is a Material Subsidiary or, in the event any Domestic
Subsidiary of the Borrower satisfies the standards of a "Material Subsidiary"
within 30 days after the end of the fiscal quarter in which such Subsidiary was
created thereafter, the Borrower will cause such Domestic Subsidiary to enter
into a Guarantee Supplement provided that if any such Subsidiary shall be
subject to regulation under Medicare Plan D as a prescription drug plan, such
Subsidiary shall not be subject to the requirement of this Section 5.01(g).

Further Assurances

.



 Promptly upon request by any Agent correct, and cause each of its Subsidiaries
promptly to correct, any material defect or error that may be discovered in any
Loan Document or in the execution thereof; and

Promptly upon request by any Agent do, execute, acknowledge and deliver any and
all such further acts and other instruments as any Agent may reasonably require
from time to time in order to (A) carry out more effectively the purposes of the
Loan Documents, and (B) assure, preserve, protect and confirm more effectively
unto each of the Finance Parties the rights granted or now or hereafter intended
to be granted to them under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party is or is
to be a party.

Negative Covenants

. So long as any of the Advances or any of the other Obligations of any Loan
Party under or in respect of any of the Loan Documents shall remain unpaid, any
of the Letters of Credit shall remain outstanding or any of the Lender Parties
shall have any Commitment hereunder, the Borrower will not, at any time:

Liens, Etc

. Create, incur, assume or suffer to exist, or permit any of its Material
Subsidiaries to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its property or assets of any character (including, without
limitation, accounts), whether now owned or hereafter acquired, except:



Permitted Liens;

Liens existing on the date of this Agreement and described on Schedule 5.02(a)
hereto;

Any Lien existing on any property or asset prior to the acquisition thereof by
the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary and additions thereto (but not beyond the scope of
the original Lien) and proceeds and replacements thereof; provided that (i) such
Lien is not created in contemplation of or in connection with such acquisition
or such Person becoming a Subsidiary, as the case may be and (ii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereto;

purchase money Liens upon or in real property or equipment acquired or held by
the Borrower or any of its Subsidiaries in the ordinary course of business to
secure the purchase price of such real property or equipment or to secure
Indebtedness incurred solely for the purpose of financing the acquisition,
construction or improvement of any such real property or equipment to be subject
to such Liens, or Liens existing on any such real property or equipment at the
time of its acquisition or the completion of its construction (other than any
such Liens created in contemplation of such acquisition that do not secure the
purchase price of such real property or equipment); provided, that when
aggregated with the Liens incurred under sub-section 5.02(a)(v), such Liens
secure obligations not in excess of $250,000,000 at all times outstanding.

Liens arising in connection with Capitalized Leases otherwise permitted under
Section 5.02(b)(vi) and not otherwise prohibited under the terms of the Loan
Documents; provided, that when aggregated with the Liens incurred under Section
5.02(a)(iv), such Liens secure obligations not in excess of $250,000,000 at any
time outstanding;

deposits and letters of credit to secure the performance of leases of property
(whether real, personal or mixed) of the Borrower and its Subsidiaries
(excluding Capitalized Leases) in the ordinary course of business; provided that
no such Lien shall extend to or cover any property or assets other than such
deposit or such letter of credit and the property and assets subject to such
lease, as applicable; and provided further that any such lease is not otherwise
prohibited under the terms of the Loan Documents;

Liens arising solely from precautionary filings of financing statements under
the Uniform Commercial Code of the applicable jurisdictions in respect of
Operating Leases of the Borrower or any of its Subsidiaries not otherwise
prohibited under the terms of the Loan Documents;

Liens on the accounts receivables and related assets of the Borrower and its
Subsidiaries to secure Investments arising solely in connection with Qualified
Securitization Transactions in an aggregate outstanding amount not to exceed
$550,000,000 at any time;

Liens securing Synthetic Lease Obligations in an aggregate outstanding amount
not to exceed $250,000,000 at any time;

Other Liens securing Indebtedness and other Obligations in an aggregate
outstanding amount not to exceed $250,000,000; and

the replacement, extension or renewal of any Lien permitted by clauses (iii)
through (iv) above upon or in the same property and assets theretofore subject
thereto; provided that no such extension, renewal or replacement shall extend to
or cover any property or assets not theretofore subject to the Lien being
extended, renewed or replaced and shall not secure any additional Indebtedness
or other Obligations; and provided further that any Indebtedness secured by such
Liens shall otherwise be permitted under the terms of the Loan Documents.

Indebtedness

. Create, incur, or assume, or permit any of its Subsidiaries to create, incur,
or assume, directly or indirectly, any Indebtedness unless immediately after
giving effect to such creation, incurrence or assumption of Indebtedness the
Borrower is in compliance with Section 5.04.



Mergers, Etc

. Merge into or consolidate with any Person or permit any Person to merge into
or consolidate with it, or permit any of its Subsidiaries to do so, unless (A)
any such merger or consolidation shall be effected in compliance with all
applicable Requirements of Law, (B) all Governmental Authorizations, and all
consents, approvals and authorizations of, and notices and filings to or with,
and other actions by, any other Person necessary in connection with such merger
or consolidation shall have been obtained or made, (C) to the extent applicable,
the relevant Loan Parties shall have complied with Section 5.01(g), and (D)
immediately before and immediately after giving
pro forma
effect to such merger or consolidation, no Default shall have occurred and be
continuing and the Borrower and its Subsidiaries shall be in
pro forma
compliance with all financial covenants set forth in Section 5.04, such
compliance to be determined on the basis of the Required Financial Information
most recently delivered to the Administrative Agent and the Lender Parties as
though such merger or consolidation had been consummated as of the first day of
the four Fiscal Quarter period most recently ended covered thereby and (E) in
the case of any such merger to which the Borrower is a party, the Borrower is
the surviving corporation or the Person into which the Borrower shall be merged
or formed by any such consolidation shall be a corporation organized and
existing under the laws of the United States or any State thereof and shall
assume the Borrower's obligations hereunder and under the Notes, if any, in an
agreement or instrument reasonably satisfactory in form and substance to the
Required Lenders.



Sales, Etc. of Assets

. Sell, lease, transfer or otherwise dispose of, or permit any of its Material
Subsidiaries to sell, lease, transfer or otherwise dispose of, property and
assets (excluding, for the avoidance of doubt, sales, transfers or other
dispositions of Equity Interests of the Borrower by the Borrower) of the
Borrower and its Subsidiaries if the aggregate consideration for all such sales,
leases, transfers and other dispositions of property and assets during the term
of this Agreement shall exceed 25% of an amount equal to (x) the Borrower's
Consolidated Total Assets as of the date of determination,
less
(y) the aggregate net investment of lenders to or purchasers from Securitization
Entities under Qualified Securitization Transactions (to the extent the accounts
receivable that are the subject of such Qualified Securitization Transactions
are included in such Consolidated Total Assets).



Investments in Other Persons

. Purchase, acquire, make or hold, or permit any of its Material Subsidiaries to
purchase, acquire, make or hold, any Investment in any Person, unless
immediately before and immediately after giving
pro forma
effect to such Investment, the Borrower shall be in
pro forma
compliance with all financial covenants set forth in Section 5.04, such
compliance to be determined on the basis of the Required Financial Information
delivered to the Administrative Agent and the Lender Parties as though such
Investment was made as of the first day of the four Fiscal Quarter period most
recently ended;
provided
,
however
, that the Borrower and its Subsidiaries shall be permitted to make the
following Investments:



Investments existing on the date of this Agreement;

Investments in cash and Cash Equivalents;

Investments by:

the Borrower in any of the Material Subsidiaries;

any of the Subsidiaries of the Borrower in the Borrower or any of the Material
Subsidiaries;

the Borrower or any of the Material Subsidiaries in one or more Immaterial
Subsidiaries to the extent the proceeds thereof are used solely to pay costs
associated with discontinued operations of such Immaterial Subsidiary;

The Borrower or any of its Material Subsidiaries in one or more Securitization
Entities (1) constituting capital contributions of its accounts receivables and
related property and assets to one or more Securitization Entities pursuant to,
and in accordance with the requirements of, a Qualified Receivables
Securitization or (2) evidenced by subordinated notes; and

Investments by the Borrower and its Material Subsidiaries in account debtors
received in connection with the bankruptcy or reorganization, or in settlement
of the delinquent obligations of financially troubled suppliers or customers, in
the ordinary course of business and in accordance with applicable collection and
credit policies established by the Borrower or such Subsidiary, as the case may
be; and

(A) promissory notes, contingent payment obligations and other noncash
consideration received as partial payment of the purchase price of any property
or assets sold, leased, transferred or otherwise disposed of in accordance with
Section 5.02(d) and (B) common Equity Interests in Persons that cease to
constitute Subsidiaries of the Borrower as a result of the sale, lease, transfer
or other disposition of at least 85% of the common Equity Interests in such
Subsidiary pursuant to, and in accordance with the terms of, Section
5.02(d)(vii).

Restricted Payments

. Declare or pay any dividends on, purchase, redeem, retire, defease or
otherwise acquire for value any of its Equity Interests, now or hereafter
outstanding, return any capital to its stockholders, partners or members (or the
equivalent Persons thereof) as such, make any distribution of property, assets,
Equity Interests, obligations or securities to its stockholders, partners or
members (or the equivalent persons thereof) as such, or permit any of its
Subsidiaries to do any of the foregoing, or permit any of its Subsidiaries to
purchase, redeem, retire, defease or otherwise acquire for value any Equity
Interests in the Borrower, or to issue or sell any Equity Interests therein,
except that:



the Borrower may declare and make dividends and other distributions payable
solely in additional Borrower Common Stock;

any of the Material Subsidiaries of the Borrower may declare and pay or make
dividends and other distributions in cash or in additional common Equity
Interests therein, or issue or sell additional Equity Interests therein, to the
Borrower or any of the Material Subsidiaries;

any of the non-wholly owned Material Subsidiaries of the Borrower may declare
and pay or make dividends and other distributions, and may issue and sell
additional common Equity Interests therein, to its shareholders, partners or
members (or the equivalent persons thereof) generally so long as the Borrower
and each of the Material Subsidiaries that own any of the Equity Interests
therein receive at least their respective proportionate shares of any such
dividend, distribution or issuance of common Equity Interests (based upon their
relative holdings of the Equity Interests therein and taking into account the
relative preferences, if any, of the various classes of the Equity Interests
therein); and

the Borrower may declare and pay dividends on, and purchase, redeem, retire,
defease or otherwise acquire for value, any of its Equity Interests, return any
capital to its stockholders, as such, and make any distribution of property,
assets, Equity Interests, obligations or securities to its stockholders, as such
(each, a "Borrower Restricted Payment"), provided that, immediately after giving
effect to such Borrower Restricted Payment, (i) no Event of Default shall have
occurred and be continuing, and (ii) the Borrower shall be in pro forma
compliance with all financial covenants set forth in Section 5.04, such
compliance to be determined on the basis of the Required Financial Information
most recently delivered to the Administrative Agent and the Lender Parties as
though such Borrower Restricted Payment was made as of the first day of the
Fiscal Quarter covered thereby.

Capital Expenditures

. Make, or permit any of its Material Subsidiaries to make, any Capital
Expenditures,
provided
,

that the Borrower and its Material Subsidiaries may make Capital Expenditures
if, immediately after giving effect to such Capital Expenditures, (i) no Event
of Default shall have occurred and be continuing, and (ii) the Borrower shall be
in
pro forma
compliance with all financial covenants set forth in Section 5.04, such
compliance to be determined on the basis of the Required Financial Information
most recently delivered to the Administrative Agent and the Lender Parties as
though such Capital Expenditure was made as of the first day of the Fiscal
Quarter covered thereby.



Reporting Requirements

. So long as any of the Advances or any of the other Obligations of any Loan
Party under or in respect of any of the Loan Documents shall remain unpaid, any
of the Letters of Credit shall remain outstanding or any of the Lender Parties
shall have any Commitment hereunder, the Borrower will furnish to the
Administrative Agent and the Lender Parties (other than, in the case of
subsection 5.03(e), any Lender that requests in writing not to receive such
information):

Default Notices

. As soon as possible and in any event within one Business Day after a
Responsible Officer of the Borrower or any of its Subsidiaries knows or has
reason to know of the occurrence of each Default or any event, development or
occurrence that, either individually or in the aggregate, is reasonably expected
to have a Material Adverse Effect continuing on the date of such statement, a
statement of such Responsible Officer or a Responsible Officer of the Borrower
setting forth the details of such Default or such event, development or
occurrence (including, without limitation, the anticipated effect thereof), the
period of time such Default or such event, development or occurrence has existed
and been continuing and the action that the Borrower has taken and/or proposes
to take with respect thereto.



Quarterly Financials

. As soon as available and in any event within 50 days after the end of each of
the first three Fiscal Quarters of each Fiscal Year, a Consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such Fiscal Quarter
and Consolidated statements of operations, stockholders' equity and cash flows
of the Borrower and its Subsidiaries for the period commencing at the end of the
previous Fiscal Quarter and ending with the end of such Fiscal Quarter and for
the period commencing at the end of the previous Fiscal Year and ending with the
end of such Fiscal Quarter, setting forth in comparative form, in the case of
each such Consolidated balance sheet, the corresponding figures as of the last
day of the corresponding period in the immediately preceding Fiscal Year and, in
the case of each such Consolidated statement of operations, stockholders' equity
and cash flows, the corresponding figures for the corresponding period in the
immediately preceding Fiscal Year, all in reasonable detail.



Annual Financials

. As soon as available and in any event within 95 days after the end of each
Fiscal Year, a copy of the annual audit report for such Fiscal Year for the
Borrower and its Subsidiaries, including therein the Consolidated balance sheets
of the Borrower and its Subsidiaries as of the end of such Fiscal Year and
Consolidated statements of operations, stockholders' equity and cash flows of
the Borrower and its Subsidiaries for such Fiscal Year, accompanied by an
unqualified opinion, or an opinion otherwise reasonably acceptable to the
Required Lenders, of any internationally recognized accounting firm, or other
independent public accountants of recognized standing reasonably acceptable to
the Administrative Agent, setting forth in comparative form, in the case of each
such Consolidated balance sheet, the corresponding figures as of the last day of
the immediately preceding Fiscal Year, and, in the case of each such
Consolidated statement of operations, stockholders' equity and cash flows, the
corresponding figures for the corresponding period in the immediately preceding
Fiscal Year, together with (i) a schedule in form reasonably satisfactory to the
Administrative Agent of the computations used by such accountants in
determining, as of the end of such Fiscal Year, compliance with the covenants
contained in Section 5.04 (including with respect to each such Section, where
applicable, the calculations of the maximum or minimum amount, ratio or
percentage, as the case may be, permissible under the terms of such Section, and
the calculation of the amount, ratio or percentage then in existence), (ii) in
the event of any change in the generally accepted accounting principles used by
the Borrower in the preparation of the audited Consolidated financial statements
referred to above in this Section 5.03(c) from GAAP, the Borrower shall also
provide a reasonably detailed description of such changes and, if and to the
extent necessary for the determination of compliance with Section 5.02(g) or
5.04, a statement of reconciliation conforming such audited Consolidated
financial statements to GAAP, and (iii) in the event that the Borrower receives
a letter from its independent public accountants that a Default has occurred and
is continuing, a copy of such letter.



Compliance Certificate

. Together with each delivery or deemed delivery to the Administrative Agent and
Lender Parties of the Consolidated financial statements of the Borrower and its
Subsidiaries referred to in Sections 5.03(b) and 5.03(c), a certificate of a
Senior Financial Officer, in form and substance reasonably satisfactory to the
Administrative Agent:



duly certifying that, subject, in the case of any such financial statements
delivered or deemed delivered pursuant to Section 5.03(b), to normal year-end
audit adjustments, (A) the Consolidated financial statements of the Borrower and
its Subsidiaries delivered with such certificate fairly present the Consolidated
financial condition of the Borrower and its Subsidiaries as of the last day of
such Fiscal Quarter or such Fiscal Year, as the case may be, and the
Consolidated results of operations and cash flows of the Borrower and its
Subsidiaries for the Fiscal Quarter or the Fiscal Year ended on such date, and
(B) the Consolidated financial statements of the Borrower and its Subsidiaries
delivered or deemed delivered with such certificate have been prepared in
accordance with GAAP;

duly certifying that no Default has occurred and is continuing or, if a Default
has occurred and is continuing, a statement as to the nature thereof, the period
of time such Default has existed and been continuing and the action that the
Borrower has taken and/or proposes to take with respect thereto; and

notifying the Administrative Agent of any filing of documents with the
Securities and Exchange Commission that would otherwise be required to be
delivered by the Borrower pursuant to Section 5.03(b) or (c);

setting forth a schedule of the computations used by the Borrower in determining
compliance with the covenants contained in Section 5.04 (including with respect
to each such Section, where applicable, the calculations of the maximum or
minimum amount, ratio or percentage, as the case may be, permissible under the
terms of such Section, and the calculation of the amount, ratio or percentage
then in existence).

Litigation

. Promptly and in any event within five Business Days after the earlier of
knowledge of a Responsible Officer thereof notice of all actions, suits,
investigations, litigation, arbitrations and proceedings against or affecting
the Borrower or any of its Subsidiaries or any of the property or assets thereof
in any court or before any arbitrator or by or before any Governmental Authority
of any kind that, either individually or in the aggregate, is reasonably
expected to have a Material Adverse Effect.



ERISA Events and ERISA Reports; Plan Terminations; Etc

. (i) Promptly after the Borrower or any ERISA Affiliate obtains actual
knowledge or has reason to know of the occurrence of any ERISA Event which is
reasonably expected to have a Material Adverse Effect, a statement of a
Responsible Officer describing such ERISA Event and the action, if any, which
the Borrower has taken and proposes to take with respect thereto;



Promptly after receipt thereof by the Borrower or any ERISA Affiliate from the
sponsor of a Multiemployer Plan, a copy of each notice received by the Borrower
or any ERISA Affiliate concerning (A) the imposition of withdrawal liability (as
defined in Part I of Subtitle E of Title IV of ERISA) by a Multiemployer Plan,
which withdrawal liability is reasonably expected to have a Material Adverse
Effect, (B) the reorganization or termination, within the meaning of Title IV of
ERISA, of any Multiemployer Plan, which reorganization or termination is
reasonably expected to have a Material Adverse Effect, or (C) the amount of
liability incurred, or which may be incurred, by the Borrower or any ERISA
Affiliate in connection with any event described in subclause (ii)(A) or (ii)(B)
above; and

Other Information

. Such other information respecting the business, condition (financial or
otherwise), operations, liabilities (actual or contingent), performance,
properties or prospects of the Borrower or any of its Subsidiaries as any of the
Lender Parties, through the Administrative Agent, may from time to time
reasonably request.



Documents required to be delivered pursuant to Section 5.03(b) or (c) (to the
extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) shall be deemed to have been delivered to
the Administrative Agent and the Lender Parties on the date the Administrative
Agent receives notice (which may be electronic) that such documents are
available on EDGAR or a similar online service, provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests it to deliver such paper copies until a written request to
cease delivering paper copies of given by the Administrative Agent or such
Lender and (ii) the Administrative Agent shall notify (which may be by facsimile
or electronic mail) each Lender of the posting of any such documents. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders, the Swing Line Bank and the Issuing Bank materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, "Borrower Materials") by posting the Borrower Materials on
IntraLinks or another similar electronic system (the "Platform") and (b) certain
of the Lenders may be "public-side" Lenders (i.e., Lenders that do not wish to
receive material, non-public information with respect to the Borrower or its
securities) (each, a "Public Lender"). The Borrower hereby agrees that it will
use commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked "PUBLIC" which, at
a minimum, shall mean that the word "PUBLIC" shall appear prominently on the
first page thereof; (x) by marking Borrower Materials "PUBLIC," the Borrower
shall be deemed to have authorized the Administrative Agent, the Issuing Bank,
the Swing Line Bank and the Lenders to treat such Borrower Materials as either
publicly available information or not material information (although it may be
sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws; (y) all Borrower
Materials marked "PUBLIC" are permitted to be made available through a portion
of the Platform designated "Public Investor;" and (z) the Administrative Agent
shall be entitled to treat any Borrower Materials that are not marked "PUBLIC"
as being suitable only for posting on a portion of the Platform not designated
"Public Investor."

Financial Covenant

. So long as any of the Advances or any of the other Obligations of any Loan
Party under or in respect of any of the Loan Documents shall remain unpaid, any
of the Letters of Credit shall remain outstanding or any of the Lender Parties
shall have any Commitment hereunder, the Borrower will maintain a Leverage Ratio
for each period of four consecutive Fiscal Quarters, ending on the last day of
each Fiscal Quarter, of not greater than 3.0:1.0.



EVENTS OF DEFAULT

Events of Default

. If any of the following events ("Events of Default") shall occur and be
continuing:

the Borrower shall fail to pay (i) any principal of any Advance when the same
shall become due and payable, (ii) within five days after the date due and
payable any interest on any Advance, or (iii) any other payment under or in
respect of any of the Loan Documents required to have been made by it, within
five days after the date due and payable, in each case whether by scheduled
maturity or at a date fixed for prepayment or by acceleration, demand or
otherwise; or

any representation or warranty made by any of the Loan Parties (or any of their
respective officers) under or in connection with any of the Loan Documents
(including, without limitation, in any certificate, report, statement or other
writing at any time furnished (or deemed to have been furnished) to the
Administrative Agent or any of the Lender Parties by or on behalf of any of the
Loan Parties) shall prove to have been incorrect in any material respect on the
date as of which it was made or deemed made; or

(i) the Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 2.16, 5.01(b), 5.01(e) or 5.01(i) or Section
5.02, 5.03 (other than sub-section (b), (c) and (d) of Section 5.03) or 5.04 or
(ii) any of the other Loan Parties shall fail to perform or observe any term,
covenant or agreement contained in Section 4 or 7 of the Subsidiaries Guarantee
on its part to be performed or observed; or

any of the Loan Parties shall fail to perform or observe any term, covenant or
agreement contained in any of the Loan Documents on its part to be performed or
observed that is not otherwise referred to in Section 6.01(c) if such failure
shall remain unremedied for at least 30 consecutive days after the earlier of
the date on which (i) a Responsible Officer of the Borrower or any of its
Subsidiaries first becomes aware of such failure and (ii) written notice thereof
shall have been given to the Borrower by the Administrative Agent or any of the
Lender Parties; or

(i) the Borrower or any of the Material Subsidiaries shall fail to pay any
principal of, premium or interest on, or any other amount payable in respect of,
one or more items of Indebtedness of the Borrower and its Subsidiaries
(excluding Indebtedness outstanding hereunder) that is outstanding (or under
which one or more Persons have a commitment to extend credit) in an aggregate
principal amount (or, in the case of any Hedge Agreement, having an Agreement
Value) of at least $25,000,000 at the time of such failure, when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreements or instruments
relating to all such Indebtedness; or (ii) any other event shall occur or
condition shall exist under the agreements or instruments relating to one or
more items of Indebtedness of the Borrower and its Subsidiaries (excluding
Indebtedness outstanding hereunder) that is outstanding (or under which one or
more Persons have a commitment to extend credit) in an aggregate principal
amount (or, in the case of any Hedge Agreement, having an Agreement Value) of at
least $25,000,000 at the time of such other event or condition, and shall
continue after the applicable grace period, if any, specified in all such
agreements or instruments, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Indebtedness
or otherwise to cause, or to permit the holder thereof to cause, such
Indebtedness to mature; or (iii) one or more items of Indebtedness of the
Borrower and its Subsidiaries (excluding Indebtedness outstanding hereunder)
that is outstanding (or under which one or more Persons have a commitment to
extend credit) in an aggregate principal amount (or, in the case of any Hedge
Agreement, having an Agreement Value) of at least $25,000,000 shall be declared
to be due and payable or required to be prepaid or redeemed (other than by a
regularly scheduled or required prepayment or redemption), purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Indebtedness
shall be required to be made, in each case prior to the stated maturity thereof;
or

the Borrower or any of its Material Subsidiaries shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
administrator or other similar official for it or for any substantial part of
its property and assets and, in the case of any such proceeding instituted
against it (but not instituted by it) that is being diligently contested by it
in good faith, either such proceeding shall remain undismissed or unstayed for a
period of at least 60 consecutive days or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or any substantial part of its property and assets) shall
occur; or any event or action analogous to or having a substantially similar
effect to any of the events or actions set forth above in this Section 6.01(f)
(other than a solvent reorganization) shall occur under the Requirements of Law
of any jurisdiction applicable to the Borrower or any of its Subsidiaries; or
the Borrower or any of its Subsidiaries shall take any corporate, partnership,
limited liability company or other similar action to authorize any of the
actions set forth above in this Section 6.01(f); or

one or more judgments or orders for the payment of money in excess of
$25,000,000 in the aggregate shall be rendered against one or more of the
Borrower and its Material Subsidiaries and shall remain unsatisfied and either
(i) enforcement proceedings shall have been commenced by any creditor upon any
such judgment or order or (ii) there shall be any period of at least 30
consecutive days during which a stay of enforcement of any such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect;
provided, however, that any such judgment or order shall not give rise to an
Event of Default under this Section 6.01(g) if and for so long as (A) the amount
of such judgment or order which remains unsatisfied is covered by a valid and
binding policy of insurance between the defendant and the insurer covering full
payment thereof and (B) such insurer has been notified, and has not disputed the
claim made for payment, of the amount of such judgment or order; or

any provision of any of the Loan Documents after delivery thereof pursuant to
Sections 3.01 and 5.01(g) shall for any reason (other than pursuant to the terms
thereof) cease to be valid and binding on or enforceable against any of the Loan
Parties intended to be a party to it, or any such Loan Party shall so state in
writing;

any of the following events or conditions shall have occurred and such event or
condition, when aggregated with any and all other such events or conditions set
forth in this subsection (j), has resulted or is reasonably expected to result
in a Material Adverse Effect:

any ERISA Event shall have occurred with respect to a Plan; or

any of the Loan Parties or any of the ERISA Affiliates shall have been notified
by the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization, is insolvent or is being terminated, within the meaning of
Title IV of ERISA, and, as a result of such reorganization, insolvency or
termination, the aggregate annual contributions of the Loan Parties and the
ERISA Affiliates to all of the Multiemployer Plans that are in reorganization,
are insolvent or being terminated at such time have been or will be increased
over the amounts contributed to such Multiemployer Plans for the plan years of
such Multiemployer Plans immediately preceding the plan year in which such
reorganization, insolvency or termination occurs; or

any Lien shall exist on the property and assets of any of the Loan Parties or
any of the ERISA Affiliates in favor of the PBGC or any Plan; or

the Borrower and its Material Subsidiaries shall suspend or discontinue all or
substantially all of their businesses and operations, taken as a whole, other
than in the ordinary course of business (determined on the basis of past
practices) and such suspension or discontinuance, either individually or in the
aggregate, is reasonably expected to have a Material Adverse Effect; or

a Change of Control shall occur;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each of the Lender Parties and the obligation of each
of the Lender Parties to make Advances (other than Letter of Credit Advances by
the Issuing Bank or any of the Lenders pursuant to Section 2.03(c)(i) and Swing
Line Advances by any of the Lenders pursuant to Section 2.02(b)(ii)) and of the
Issuing Bank to issue Letters of Credit to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, (A) by notice to the Borrower, declare the
Notes, all interest thereon and all other amounts payable under or in respect of
this Agreement and the other Loan Documents to be forthwith due and payable,
whereupon the Notes, all such interest and all such other amounts shall become
and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower and (B) by notice to each party required under the terms of any
agreement in support of which a Letter of Credit is issued, request that all of
the Obligations under such agreement be declared to be due and payable;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to any Loan Party under the United States Federal
Bankruptcy Code or a similar order or action under any other Requirements of Law
covering the protection of creditors' rights or the relief of debtors applicable
to any Loan Party, (1) the Commitments of each of the Lender Parties and the
obligation of each of the Lender Parties to make Advances (other than Letter of
Credit Advances by the Issuing Bank or any of the Lenders pursuant to
Section 2.03(c)(i) and Swing Line Advances by any of the Lenders pursuant to
Section 2.02(b)(ii)) and of the Issuing Bank to issue Letters of Credit shall
automatically be terminated and (2) the Notes, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrower.

Actions in Respect of the Letters of Credit upon Default

. If any Event of Default shall have occurred and be continuing, the
Administrative Agent may, or shall at the request of the Required Lenders,
irrespective of whether it is taking any of the actions described in
Section 6.01 or otherwise, make demand upon the Borrower to, and forthwith upon
such demand the Borrower will, pay to the Administrative Agent in same day funds
at the Administrative Agent's office designated in such demand, for deposit in
the L/C Cash Collateral Account, an amount equal to the aggregate Available
Amount of all Letters of Credit then outstanding; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to any
Loan Party under the United States Federal Bankruptcy Code or a similar order or
action under any other Requirements of Law covering the protection of creditors'
rights or the relief of debtors applicable to any Loan Party, the Borrower,
without requirement of demand by the Administrative Agent or any other Person,
will forthwith pay to the Administrative Agent in same day funds at the
Administrative Agent's office for deposit in the L/C Cash Collateral Account an
amount equal to such aggregate Available Amount. If at any time the
Administrative Agent determines that any funds held in the L/C Cash Collateral
Account are subject to any right or claim of any Person other than the Lender
Parties or that the total amount of such funds is less than the aggregate
Available Amount of all Letters of Credit, the Borrower will, forthwith upon
demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited and held in the L/C Cash Collateral Account, an
amount equal to the excess of (a) such aggregate Available Amount over (b) the
total amount of funds, if any, then held in the L/C Cash Collateral Account that
the Administrative Agent determines to be free and clear of any such right and
claim. Upon the drawing of any Letter of Credit for which funds are on deposit
in the L/C Cash Collateral Account, such funds shall be applied to reimburse the
Issuing Bank or Lenders, as applicable, to the extent permitted by applicable
law.



THE AGENTS

Appointment and Authorization of Agents

.   Each Lender hereby irrevocably appoints, designates and authorizes each
Agent to take such action on its behalf under the provisions of this Agreement
and each other Loan Document and to exercise such powers and perform such duties
as are expressly delegated to it by the terms of this Agreement or any other
Loan Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, nor shall any Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against any Agent. Without limiting the generality of the
foregoing sentence, the use of the term "agent" herein and in the other Loan
Documents with reference to any Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under any Requirement of Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. The provisions of this Article VII (other than Section
7.08) are solely for the benefit of the Agents and the Lender Parties and
neither the Borrower nor any other Loan Party shall have rights as a direct
beneficiary or third party beneficiary to any such provisions.

The Issuing Bank shall act on behalf of the Lenders with respect to any Letters
of Credit issued by it and the documents associated therewith, and the Issuing
Bank shall have all of the benefits and immunities (i) provided to the Agents in
this Article VII with respect to any acts taken or omissions suffered by the
Issuing Bank in connection with Letters of Credit issued by it or proposed to be
issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term "Agent" as used in
this Article VII and in the definition of "Agent-Related Person" included the
Issuing Bank with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to the Issuing Bank.

Delegation of Duties

.   Any Agent may execute any of its duties under this Agreement or any other
Loan Document by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. No Agent shall be responsible to any Lender
for the negligence or misconduct of any agent or attorney-in-fact that it
selects in the absence of gross negligence or willful misconduct.

Liability of Agents

. No Agent-Related Person shall (a) be liable to any Lender for any action taken
or omitted to be taken by any of them under or in connection with this Agreement
or any other Loan Document or the transactions contemplated hereby (except for
its own gross negligence or willful misconduct in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or participant for any recital, statement, representation or warranty made by
any Loan Party or any officer thereof, contained herein or in any other Loan
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by any Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of any Loan Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Loan Party or any Affiliate
thereof.



Reliance by Agents

.   Each Agent (solely in its capacity as such) shall be entitled to rely, and
shall be fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Loan
Party), independent accountants and other experts selected by such Agent. Each
Agent (solely in its capacity as such) shall be fully justified in failing or
refusing to take any action under any Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent (solely in its capacity as such) shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders (or such greater number of Lenders as may be expressly required hereby
in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

For purposes of determining compliance with the conditions specified in Section
4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

Notice of Default

. No Agent shall be deemed to have knowledge or notice of the occurrence of any
Default, except with respect to defaults in the payment of principal, interest
and fees required to be paid to the Administrative Agent for the account of the
Lenders, unless such Agent shall have received written notice from a Lender or
the Borrower referring to this Agreement, describing such Default and stating
that such notice is a "notice of default." The Administrative Agent will notify
the Lenders of its receipt of any such notice. The Administrative Agent shall
take such action with respect to such Default as may be directed by the Required
Lenders in accordance with Article VI; provided, however, that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable or
in the best interest of the Lenders.

Credit Decision; Disclosure of Information by Agents

. Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to each Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.

Indemnification of Agents

. Whether or not the transactions contemplated hereby are consummated, the
Lenders shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless each Agent-Related
Person from and against any and all Indemnified Liabilities incurred by it;
provided, however, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities to the
extent determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Agent-Related Person's own gross
negligence or willful misconduct; provided, however, that no action taken in
accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
In the case of any investigation, litigation or proceeding giving rise to any
Indemnified Liabilities, this Section 7.06 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. Without limitation of the foregoing, each Lender shall reimburse each
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by such Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that such Agent is not reimbursed for such expenses by or on
behalf of the Borrower. The undertaking in this Section shall survive
termination of the Commitments, the payment of all other Obligations and the
resignation of such Agent.

Agents in their Individual Capacities

. Each of the Agents may make loans to, issue letters of credit for the account
of, accept deposits from, acquire Equity Interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting or other business
with each of the Loan Parties and their respective Affiliates as though such
entity were not an Agent hereunder and without notice to or consent of the
Lenders. The Lenders acknowledge that, pursuant to such activities, each of the
Agents and the Issuing Bank may receive information regarding any Loan Party or
its Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
the such Agent or Issuing Bank shall be under no obligation to provide such
information to them. With respect to its Advances, each Agent shall have the
same rights and powers under this Agreement as any other Lender and may exercise
such rights and powers as though it were not an Agent or Issuing Bank, as the
case may be, and the terms "Lender" and "Lenders" include each Agent and Issuing
Bank in its individual capacity.

Successor Agents

.   Any Agent may resign as Agent upon 30 days' written notice to the Lenders
and to the Borrower; provided that any such resignation by Bank of America shall
also constitute its resignation as Issuing Bank and Swing Line Bank. If any
Agent resigns under this Agreement, the Required Lenders shall appoint from
among the Lenders a successor agent for the Lenders, which successor agent shall
be consented to by the Borrower at all times other than during the existence of
an Event of Default (which consent of the Borrower shall not be unreasonably
withheld or delayed). If no successor agent is appointed prior to the effective
date of the resignation of such Agent, such Agent may appoint, after consulting
with the Lenders and the Borrower, a successor agent from among the Lenders.
Upon the acceptance of its appointment as successor agent hereunder, the Person
acting as such successor agent shall succeed to all the rights, powers and
duties of the retiring Agent, Issuing Bank and Swing Line Bank and the
respective terms "Administrative Agent," "Issuing Bank", "Swing Line Bank",
"Co-Documentation Agent", "Co-Syndication Agent and "Lead Arranger" shall mean
such successor agent, Letter of Credit issuer and swing line bank, and the
retiring Agent's appointment, powers and duties as Agent shall be terminated and
the retiring Issuing Bank's and Swing Line Bank's rights, powers and duties as
such shall be terminated, without any other or further act or deed on the part
of such retiring Issuing Bank or Swing Line Bank or any other Lender, other than
the obligation of the successor Issuing Bank to issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or to make other arrangements satisfactory to the retiring Issuing
Bank to effectively assume the obligations of the retiring Issuing Bank with
respect to such Letters of Credit. After any retiring Agent's resignation
hereunder as Agent, the provisions of this Article VII and Sections 8.04 and
8.05 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was an Agent under this Agreement. If no successor agent has
accepted appointment as Agent by the date which is 30 days following a retiring
Agent's notice of resignation, the retiring Agent's resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of such Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. Upon the acceptance of any
appointment as Agent hereunder by a successor, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, discretion,
privileges, and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations under the Loan Documents. After any
retiring Agent's resignation hereunder as an Agent, the provisions of this
Article VII shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as an Agent.

The Administrative Agent, at the written request of the Borrower at any time,
shall resign, provided, that prior to the effectiveness of any such resignation,
(i) a replacement Administrative Agent shall have been appointed in accordance
with sub-clause (a) above, (ii) the Administrative Agent shall have been paid in
full for all amounts due to it as Administrative Agent hereunder as of the date
of such resignation, and (iii) the rights and obligations held by the
Administrative Agent as a Lender hereunder as of the date of such resignation
(including all of its Commitment and the Advances) shall have been assigned in
full in accordance with Section 8.07(b) hereof and the Administrative Agent, as
a Lender, shall have been paid in full for all amounts due to it as a Lender as
of the date of such resignation.

Administrative Agent May File Proofs of Claim

. In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or Letter of Credit shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Advances, Letters of Credit and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the Agents
(including amounts due the Lenders and the Agents under Sections 2.08 and 8.04)
allowed in such judicial proceeding; and

to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due the
Agents under Sections 2.08 and 8.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Guaranty Matters

. The Lenders irrevocably authorize the Administrative Agent, at its option and
in its discretion, to release any Guarantor from its obligations under the
Subsidiaries Guarantee if such Person ceases to be a Material Subsidiary as a
result of a transaction permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release any Guarantor
from its obligations under the Subsidiaries Guarantee pursuant to this Section
7.10. In each case as specified in this Section 7.10, the Administrative Agent
will, at the Borrower's expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such Guarantor from its obligations under the Subsidiaries Guarantee,
in accordance with the terms of the Loan Documents and this Section 7.10.

Other Agents; Arrangers

. None of the Lenders or other Persons identified on the facing page or
signature pages of this Agreement as a "syndication agent," "co-documentation
agent," or "lead arranger" shall have any right, power, obligation, liability,
responsibility or duty to any Lender under this Agreement other than, in the
case of such Lenders, those applicable to all Lenders as such. Without limiting
the foregoing, none of the Lenders or other Persons so identified shall have or
be deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.



MISCELLANEOUS

Amendments, Etc

. No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

waive any condition set forth in Section 3.01(a), or, in the case of the Initial
Extensions of Credit, Section 3.02, without the written consent of each Lender;

extend or increase the Commitment of any Lender (other than as a consequence of
any reinstatement of Commitments terminated pursuant to Section 6.02) without
the written consent of such Lender;

postpone any date scheduled for any payment of principal or interest under
Sections 2.04 or 2.07, or any date fixed by the Administrative Agent for the
payment of fees due to the Lenders (or any of them) under Section 2.08 without
the written consent of each Lender directly affected thereby;

reduce the principal of, or the rate of interest specified herein on, any
Advance, or (subject to clause (iii) of the second proviso to this Section 8.01)
any fees or other amounts payable Section 2.08, without the written consent of
each Lender directly affected thereby; provided, however, that only the consent
of the Required Lenders shall be necessary (i) to waive any obligation of the
Borrower to pay interest at the rate set forth in Section 2.07(b) or (ii) to
amend any financial covenant hereunder (or any defined term used therein) even
if the effect of such amendment would be to reduce the rate of interest on any
Advance or to reduce any fee payable hereunder;

change the order of application of any reduction in the Commitments or any
prepayment of Advances between the Facilities from the application thereof set
forth in the applicable provisions of under Section 2.05 or 2.06, respectively,
in any manner that materially and adversely affects the Lenders under such
Facilities without the written consent of each such Lender directly affected
thereby;

change any provision of this Section 8.01 or the definition of "Required
Lenders" or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or

release all or substantially all of the value of the Subsidiaries Guarantee,
without the written consent of each Lender;

and, provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank in addition to the Lenders required
above, affect the rights or duties of the Issuing Bank under this Agreement or
any Letter of Credit application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Bank in addition to the Lenders required above,
affect the rights or duties of the Swing Line Bank under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by an Agent
in addition to the Lenders required above, affect the rights or duties of, or
any fees or other amounts payable to, such Agent under this Agreement or any
other Loan Document; and (iv) Section 8.07(g) may not be amended, waived or
otherwise modified without the consent of each Granting Lender all or any part
of whose Advances are being funded by an SPC at the time of such amendment,
waiver or other modification; and (v) the Fee Letters may be amended, or rights
or privileges thereunder waived, in a writing executed only by the parties
thereto. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or the
scheduled termination date of such Commitment may not be extended without the
consent of such Lender.

Notices, Etc.

All notices and other communications provided for hereunder shall be in writing
and mailed, telecopied or delivered:

if to the Borrower, at its address at 211 Commerce Street, Suite 800, Nashville,
Tennessee 37201, Telecopier No.: (615) 743 6597, Attention: Mr. Peter J.
Clemens, IV, with a copy of each notice relating to the occurrence and
continuance (or potential occurrence) of any Default, to the General Counsel of
the Borrower at the same address (Telecopier No.: (615) 743 6597);

if to any of the Initial Lenders, the Swing Line Bank or the Initial Issuing
Bank, at its Base Rate Lending Office specified opposite its name on Schedule I
hereto;

if to any of the other Lender Parties, at its Base Rate Lending Office specified
on Schedule I to the Assignment and Assumption pursuant to which it became a
Lender Party; and

if to the Administrative Agent, in respect of payments, conversions and requests
for extensions of credit,, at its address at Bank of America, N.A., 101 North
Tryon Street, Mail code: NC1-001-04-39, Charlotte, NC 28255, Telephone:
704-387-2471, Telecopier: 704-719-8582, Email:
renyette.lockhart@bankofamerica.com, Attention: Renyette Lockhart, and in
respect of all other notices, at its address at Bank of America, N.A., 1455
Market Street, Mail code: CA5-701-05-19, San Francisco, CA 94103, Telephone:
415-436-2750, Telecopier: 415-503-5000, Email: kevin.ahart@bankofamerica.com,
Attention: Kevin Ahart; or

as to the Borrower or the Administrative Agent, at such other address as shall
be designated by such party in a written notice to each of the other parties
and, as to each other party, or such other address as shall be designated by
such party in a written notice to each of the Borrower and the Administrative
Agent.

All such notices and communications shall, when mailed or telecopied, be
effective when deposited in the mail or transmitted by telecopier, respectively,
addressed as aforesaid, except that notices and communications to the
Administrative Agent pursuant to Article II, III or VII shall not be effective
until received by the Administrative Agent. Delivery by telecopier of an
executed counterpart of a signature page to any amendment or waiver of any
provision of this Agreement or the Notes or of any Exhibit hereto to be executed
and delivered hereunder shall be effective as delivery of an original executed
counterpart thereof.

Notices and other communications to the Lenders, the Swing Line Bank and the
Issuing Bank hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender, the Swing Line Bank or the Issuing Bank pursuant
to Article II if such Lender, the Swing Line Bank or the Issuing Bank, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

If any notice required under this Agreement is permitted to be made, and is
made, by telephone, actions taken or omitted to be taken in reliance thereon by
the Administrative Agent or any of the Lender Parties shall be binding upon the
Borrower and the other Loan Parties notwithstanding any inconsistency between
the notice provided by telephone and any subsequent writing in confirmation
thereof provided to the Administrative Agent or such Lender Party; provided that
any such action taken or omitted to be taken by the Administrative Agent or such
Lender Party shall have been in good faith and in accordance with the terms of
this Agreement.

No Waiver; Remedies

. No failure on the part of any of the Lender Parties or the Administrative
Agent to exercise, and no delay in exercising, any right, power or privilege
hereunder or under any Note or any other Loan Document shall operate as a waiver
thereof or consent thereto; nor shall any single or partial exercise of any such
right, power or privilege preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The remedies herein provided
are cumulative and not exclusive of any remedies provided under applicable law .

Attorney Costs, Expenses and Taxes

. The Borrower agrees (a) to pay or reimburse the Administrative Agent for all
reasonable, out-of-pocket costs and expenses incurred in connection with the
development, preparation, negotiation, syndication and execution of this
Agreement and the other Loan Documents, and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs, and (b) to pay or reimburse each Agent
and each Lender for all costs and expenses incurred in connection with the
enforcement of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any bankruptcy or similar law),
including all Attorney Costs. All amounts due under this Section 8.04 shall be
payable within ten Business Days after demand therefor. The agreements in this
Section shall survive the termination of the Commitments and repayment of all
other Obligations.

Indemnification by the Borrower

. (a) Whether or not the transactions contemplated hereby are consummated, the
Borrower shall indemnify and hold harmless each Agent-Related Person, each
Lender and their respective Affiliates, directors, officers, employees, counsel,
agents and attorneys-in-fact (collectively the "Indemnitees") from and against
any and all liabilities, obligations, losses, damages, penalties, claims,
demands, actions, judgments, suits, costs, expenses and disbursements (including
Attorney Costs) of any kind or nature whatsoever which may at any time be
imposed on, incurred by or asserted against any such Indemnitee in any way
relating to or arising out of or in connection with (a) the execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, (b) any Commitment, Advance or Letter of Credit or the use or proposed
use of the proceeds therefrom (including any refusal by the Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), or (c) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the "Indemnified Liabilities"), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee have any liability for
any indirect or consequential damages relating to this Agreement or any other
Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date). In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 8.05 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, shareholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents is consummated. All amounts due under this Section 8.05 shall be
payable within ten Business Days after demand therefor. The agreements in this
Section shall survive the resignation of any Agent, the replacement of any
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

If any payment of principal of, or Conversion of, any Eurodollar Rate Advance is
made by the Borrower to or for the account of a Lender Party other than on the
last day of the Interest Period for such Advance, as a result of a payment or
Conversion pursuant to Section 2.06, 2.09(b)(i), 2.10(d) or 2.17(e),
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or by an Eligible Assignee to a Lender Party other than on the
last day of the Interest Period for such Advance upon an assignment of rights
and obligations under this Agreement pursuant to Section 8.07 as a result of a
demand by the Borrower pursuant to Section 8.07(b), or if the Borrower fails to
make any payment or prepayment of an Advance for which a notice of prepayment
has been given or that is otherwise required to be made, whether pursuant to
Section 2.04, 2.06 or 6.01 or otherwise, the Borrower shall, upon demand by such
Lender Party (with a copy of such demand to the Administrative Agent), pay to
the Administrative Agent for the account of such Lender Party any amounts
required to compensate such Lender Party for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment or Conversion
or such failure to pay or prepay, as the case may be, including, without
limitation, any loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender Party to fund or maintain such Advance.

Without prejudice to the survival of any other agreement of any of the Loan
Parties hereunder or under or in respect of any other Loan Document, the
agreements and obligations of the Borrower contained in Sections 2.10, 2.12 and
2.13 and this Section 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under and in respect of any
of the other Loan Documents.

Right of Set-off

. Upon (a) the occurrence and during the continuance of any Event of Default and
(b) the making of the request or the granting of the consent specified by
Section 6.01 to authorize the Administrative Agent to declare the Notes due and
payable pursuant to the provisions of Section 6.01, each of the Lender Parties
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted under applicable law, to set
off and otherwise apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender Party or such affiliate to or for the credit or the
account of the Borrower against any and all of the Obligations of the Borrower
now or hereafter existing under this Agreement and the Note or Notes, if any,
held by such Lender Party, irrespective of whether such Lender Party shall have
made any demand under this Agreement or such Note or Notes and although such
obligations may be unmatured. Each of the Lender Parties hereby agrees promptly
to notify the Borrower after any such setoff and application; provided, however,
that the failure to give such notice shall not affect the validity of such
setoff and application. The rights of each of the Lender Parties and their
respective Affiliates under this Section 8.05 are in addition to other rights
and remedies (including, without limitation, other rights of setoff) that such
Lender Party and its respective Affiliates may have.

Successors and Assigns.

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder (other than in accordance with Section 5.02(c))
without the prior written consent of each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of Section 8.07(b), (ii) by
way of participation in accordance with the provisions of Section 8.07(d), (iii)
by way of pledge or assignment of a security interest subject to the
restrictions of Section 8.07(f), or (iv) to an SPC in accordance with the
provisions of Section 8.07(j) (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Advances (including for purposes of this
Section 8.07(b), participations in Letters of Credit and in Swing Line Advances)
at the time owing to it); provided that (i) except in the case of an assignment
of the entire remaining amount of the assigning Lender's Commitment and the
Advances at the time owing to it or in the case of an assignment to a Lender or
an Affiliate of a Lender, the aggregate amount of the Commitment (which for this
purpose includes Advances outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the
Advances of the assigning Lender subject to each such assignment, determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if "Trade Date" is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000, unless the Administrative Agent and, so long as no Event of Default
has occurred and is continuing, the Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single assignee (or to an
assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement
with respect to the Advances or the Commitment assigned, except that this clause
(ii) shall not (x) apply to rights in respect of Swing Line Advances or (y)
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis; (iii) so long as
no Event of Default has occurred and is continuing, and except for any
assignment to another Lender or an Affiliate of a Lender, any assignment of a
Revolving Credit Commitment or any Advance must be approved by the Borrower
(such approval not to be unreasonably withheld or delayed); (iv) any assignment
of an Advance must be approved by the Administrative Agent (such approval not to
be unreasonably withheld or delayed) and any assignment of a Revolving Credit
Commitment must be approved by the Administrative Agent, the Issuing Bank and
the Swing Line Bank unless the Person that is the proposed assignee is itself a
Lender (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee); and (v) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. Subject to acceptance and recording thereof by the Administrative
Agent pursuant to Section 8.07(c), from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.10, 2.13, 8.04 and 8.05 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 8.07(d).

The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent's office set forth in
Section 8.02, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Advances and Letter of Credit
Advances owing to, each Lender pursuant to the terms hereof from time to time
(the "Register"). The entries in the Register shall be conclusive, and the
Borrower, the Agents and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower at any reasonable
time and from time to time upon reasonable prior notice. In addition, at any
time that a request for a consent for a material or other substantive change to
the Loan Documents is pending, any Lender may request and receive from the
Administrative Agent a copy of the Register.

Any Lender may at any time, without the consent of, or notice to, the Borrower
or the Administrative Agent, sell participations to any Person (other than a
natural person or the Borrower or any of the Borrower's Affiliates or
Subsidiaries)(each, a "Participant") in all or a portion of such Lender's rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Advances (including such Lender's participations in Letter
of Credit Advances and/or Swing Line Advances) owing to it); provided that (i)
such Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 8.01 that directly affects such Participant. Subject to Section 8.07(e),
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.10 and 2.13 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 8.07(b). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 8.06 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.14 as though it were a Lender.

A Participant shall not be entitled to receive any greater payment under Section
2.10 or 2.13 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower's prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.13 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 8.08 as though it were a
Lender.

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement (including under its Note, if any) to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Notwithstanding anything to the contrary contained herein, any Lender (a
"Granting Lender") may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an "SPC") the option to provide all or any part of any
Advance that such Granting Lender would otherwise be obligated to make pursuant
to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Advance, and (ii) if an SPC elects not to
exercise such option or otherwise fails to make all or any part of such Advance,
the Granting Lender shall be obligated to make such Advance pursuant to the
terms hereof or, if it fails to do so, to make such payment to the
Administrative Agent as is required under Section 2.10. Each party hereto hereby
agrees that (i) neither the grant to any SPC nor the exercise by any SPC of such
option shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Section 2.10), (ii) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Advance by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Advance were made by such Granting Lender. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent, assign all or any portion
of its right to receive payment with respect to any Advance to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Advances to any rating agency, commercial paper
dealer or provider of any surety or Guarantee or credit or liquidity enhancement
to such SPC.

Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitments and Advances pursuant to Section
8.07(b), Bank of America may, (i) upon 30 days' notice to the Borrower and the
Lenders, resign as Issuing Bank and/or (ii) upon 30 days' notice to the
Borrower, resign as Swing Line Bank. In the event of any such resignation as
Issuing Bank or Swing Line Bank, the Borrower shall be entitled to appoint from
among the Lenders a successor Issuing Bank or Swing Line Bank hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Bank of America as Issuing Bank or Swing Line
Bank, as the case may be. If Bank of America resigns as Issuing Bank, it shall
retain all the rights and obligations of the Issuing Bank hereunder with respect
to all Letter of Credit Advances outstanding as of the effective date of its
resignation as Issuing Bank and all Letter of Credit Advances with respect
thereto (including the right to require the Lenders to make Base Rate Advances
or fund risk participations in unreimbursed amounts pursuant to Section 2.03).
If Bank of America resigns as Swing Line Bank, it shall retain all the rights of
the Swing Line Bank provided for hereunder with respect to Swing Line Advances
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Advances or fund
risk participations in outstanding Swing Line Advances pursuant to Section 2.02.

Tax Forms

.   (i) Each Lender that is not a "United States person" within the meaning of
Section 7701(a)(30) of the Code (a "Foreign Lender") shall deliver to the
Administrative Agent, prior to receipt of any payment subject to withholding
under the Code (or upon accepting an assignment of an interest herein), two duly
signed completed copies of either IRS Form W-8BEN or any successor thereto
(relating to such Foreign Lender and entitling it to an exemption from, or
reduction of, withholding tax on all payments to be made to such Foreign Lender
by the Borrower pursuant to this Agreement) or IRS Form W-8ECI or any successor
thereto (relating to all payments to be made to such Foreign Lender by the
Borrower pursuant to this Agreement) or such other evidence satisfactory to the
Borrower and the Administrative Agent that such Foreign Lender is entitled to an
exemption from, or reduction of, U.S. withholding tax, including any exemption
pursuant to Section 881(c) of the Code, and in the case of a Foreign Lender
claiming such an exemption under Section 881(c) of the Code, a certificate that
establishes in writing to the Administrative Agent that such Foreign Lender is
not (i) a "bank" as defined in Section 881(c)(3)(A) of the Code, (ii) a
10-percent shareholder within the meaning of Section 871(h)(3)(B) of the Code,
and (iii) a controlled foreign corporation related to the Borrower with the
meaning of Section 864(d) of the Code. Thereafter and from time to time, each
such Foreign Lender shall (A) promptly submit to the Administrative Agent such
additional duly completed and signed copies of one of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) as may then be available under then current United
States laws and regulations to avoid, or such evidence as is satisfactory to the
Borrower and the Administrative Agent of any available exemption from, or
reduction of, United States withholding taxes in respect of all payments to be
made to such Foreign Lender by the Borrower pursuant to this Agreement, (B)
promptly notify the Administrative Agent of any change in circumstances which
would modify or render invalid any claimed exemption or reduction, and (C) take
such steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any Requirement of Law that the
Borrower make any deduction or withholding for taxes from amounts payable to
such Foreign Lender. If the forms referred to above in this subsection (a)(i)
that are provided by a Foreign Lender at the time such Foreign Lender first
becomes a party to this Agreement indicate a United States interest withholding
tax rate in excess of zero, withholding tax at such rate shall be considered
excluded from taxes unless and until such Foreign Lender provides the
appropriate form certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate shall be considered excluded from Taxes solely for the
periods governed by such form.



Each Foreign Lender, to the extent it does not act or ceases to act for its own
account with respect to any portion of any sums paid or payable to such Lender
under any of the Loan Documents (for example, in the case of a typical
participation by such Lender), shall deliver to the Administrative Agent on the
date when such Foreign Lender ceases to act for its own account with respect to
any portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Administrative Agent (in the reasonable
exercise of its discretion), (A) two duly signed completed copies of the forms
or statements required to be provided by such Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not subject to U.S. withholding
tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or any
successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Lender is not acting for its own
account with respect to a portion of any such sums payable to such Lender.

The Borrower shall not be required to pay any additional amount to any Foreign
Lender under Section 2.13 (A) with respect to any Taxes required to be deducted
or withheld on the basis of the information, certificates or statements of
exemption such Lender transmits with an IRS Form W-8IMY pursuant to this Section
8.08(a) or (B) if such Lender shall have failed to satisfy the foregoing
provisions of this Section 8.08(a); provided that if such Lender shall have
satisfied the requirement of this Section 8.08(a) on the date such Lender became
a Lender or ceased to act for its own account with respect to any payment under
any of the Loan Documents, nothing in this Section 8.08(a) shall relieve the
Borrower of its obligation to pay any amounts pursuant to Section 2.13 in the
event that, as a result of any change in any applicable Law, treaty or
governmental rule, regulation or order, or any change in the interpretation,
administration or application thereof, such Lender is no longer properly
entitled to deliver forms, certificates or other evidence at a subsequent date
establishing the fact that such Lender or other Person for the account of which
such Lender receives any sums payable under any of the Loan Documents is not
subject to withholding or is subject to withholding at a reduced rate.

The Administrative Agent may, without reduction, withhold any Taxes required to
be deducted and withheld from any payment under any of the Loan Documents with
respect to which the Borrower is not required to pay additional amounts under
this Section 8.08(a).

Upon the request of the Administrative Agent, each Lender that is a "United
States person" within the meaning of Section 7701(a)(30) of the Code shall
deliver to the Administrative Agent two duly signed completed copies of IRS Form
W-9. If such Lender fails to deliver such forms, then the Administrative Agent
may withhold from any interest payment to such Lender an amount equivalent to
the applicable back-up withholding tax imposed by the Code, without reduction.

If any Governmental Authority asserts that the Administrative Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section 8.08, and costs and expenses (including
Attorney Costs) of the Administrative Agent. The obligation of the Lenders under
this Section 8.08 shall survive the termination of the Commitments, repayment of
all other Obligations hereunder and the resignation of the Administrative Agent.

No Liability of the Issuing Bank

. The Borrower assumes all risks of the acts or omissions of any beneficiary or
transferee of any Letter of Credit with respect to its use of such Letter of
Credit. Neither the Issuing Bank nor any of its officers or directors shall be
liable or responsible for:

the use that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee in connection therewith;

the validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged;

payment by the Issuing Bank against presentation of documents that do not comply
with the terms of a Letter of Credit, including failure of any documents to bear
any reference or adequate reference to the Letter of Credit; or

any other circumstances whatsoever in making or failing to make payment under
any Letter of Credit;

except that the Borrower shall have a claim against the Issuing Bank, and the
Issuing Bank shall be liable to the Borrower, to the extent of any direct, but
not consequential, damages suffered by the Borrower that the Borrower proves
were caused by (i) the Issuing Bank's willful misconduct or gross negligence as
determined in a final, nonappealable judgment by a court of competent
jurisdiction in determining whether documents presented under any Letter of
Credit comply with the terms of the Letter of Credit or (ii) the Issuing Bank's
willful failure to make lawful payment under a Letter of Credit after the
presentation to it of a draft and certificates strictly complying with the terms
and conditions of the Letter of Credit. In furtherance and not in limitation of
the foregoing, the Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary.

Confidentiality

. Neither any Agent nor any Lender Party shall disclose any Confidential
Information to any Person without the consent of the Borrower, other than (a) to
such Agent's or such Lender Party's Affiliates and their officers, directors,
trustees, employees, agents and advisors, to other Lender Parties and to actual
or prospective Eligible Assignees and participants, and then in each case only
on a confidential basis, (b) as required by any law, rule or regulation or
judicial process, (c) as requested or required by any state, federal or foreign
authority or examiner (including the National Association of Insurance
Commissioners or any similar organization or quasi-regulatory authority)
regulating such Lender Party, (d) to any rating agency when required by it,
provided that, prior to any such disclosure, such rating agency shall undertake
to preserve the confidentiality of any Confidential Information relating to the
Loan Parties received by it from such Lender Party in accordance with such
rating agency's internal procedures generally applicable to information of the
same type, (e) in connection with any litigation or proceeding to which such
Agent or such Lender Party or any of its Affiliates may be a party, provided
that such Agent, Lender Party or Affiliate will (unless prohibited by law) use
its reasonable best efforts to provide the Borrower with sufficient notice
thereof prior to any such disclosure to permit the Borrower the opportunity to
obtain a protective order with respect thereto, or (f) in connection with the
exercise of any remedy under this Agreement or any other Loan Document.

Agent's Notice

. The Administrative Agent hereby notifies each Loan Party that, pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes names
and addresses and other information that will allow it to identify each Loan
Party in accordance with the Patriot Act.

Execution in Counterparts

. This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
to this Agreement by telecopier shall be effective as delivery of a manually
executed counterpart of this Agreement.

Governing Law; Jurisdiction, Etc.

This Agreement and the Notes shall be governed by, and construed in accordance
with, the laws of the State of New York.

Each of the parties hereto hereby irrevocably and unconditionally submits, for
itself and its property and assets, to the nonexclusive jurisdiction of any New
York State court or any federal court of the United States of America sitting in
New York City, New York, and any appellate court from any thereof, in any action
or proceeding arising out of or relating to this Agreement or any of the other
Loan Documents to which it is a party, or for recognition or enforcement of any
judgment in respect thereof, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the fullest extent permitted under applicable law, in any such federal court.
Each of the parties hereto hereby irrevocably consents to the service of copies
of any summons and complaint and any other process which may be served in any
such action or proceeding by certified mail, return receipt requested, or by
delivering a copy of such process to such party, at its address specified in
Section 8.02, or by any other method permitted under applicable law. Each of the
parties hereto hereby agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by applicable law. Nothing
in this Agreement shall affect any right that any of the parties hereto may
otherwise have to bring any action or proceeding relating to this Agreement or
any of the other Loan Documents in the courts of any jurisdiction.

Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York State or federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

USA Patriot Act Notice

. Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the "Act"), it
is required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the Act.



WAIVER OF JURY TRIAL

. EACH OF THE BORROWER, THE AGENTS AND THE LENDER PARTIES IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS, THE ADVANCES, THE LETTERS OF CREDIT OR THE ACTIONS OF ANY AGENT OR
ANY LENDER PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT
THEREOF.

IN WITNESS WHEREOF,

the parties hereto have caused this Agreement to be executed by their respective
officers thereunto duly authorized, as of the date first above written.



THE BORROWER

CAREMARK RX, INC.

By: /s/ Peter J. Clemens IV

Title: EVP & Chief Financial Officer

THE ADMINISTRATIVE AGENT

BANK OF AMERICA, N.A., as Administrative Agent

By: /s/ Kevin L. Ahart

Title: Assistant Vice President

THE SYNDICATION AGENT

WACHOVIA BANK, NATIONAL ASSOCIATION

By: /s/ Kirk Tesch

Title: Vice President

THE CO-DOCUMENTATION AGENTS

JPMORGAN CHASE BANK, N.A.

By: /s/ Dawn Lee Lum

Title: Vice President

MERRILL LYNCH BANK USA

By: /s/ Louis Alder

Title: Director

UBS SECURITIES LLC

By: /s/ Richard L. Tavrow

Title: Director

UBS SECURITIES LLC

By: /s/ Irja R. Otsa

Title: Associate Director

THE INITIAL LENDERS

BANK OF AMERICA, N.A., as a Lender,

the Swing Line Bank and the Issuing Bank

By: /s/ Joseph L. Corah

Title: Senior Vice President

WACHOVIA BANK, NATIONAL ASSOCIATION, as Lender

By: /s/ Kirk Tesch

Title: Vice President

UBS LOAN FINANCE, LLC

By: /s/ Richard L. Tavrow

Title: Director

UBS LOAN FINANCE, LLC

By: Irja R. Otsa

Title: Associate Director

JPMORGAN CHASE BANK, N.A.

By: /s/ Dawn Lee Lum

Title: Vice President



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MERRILL LYNCH BANK USA

By: /s/ Louis Alder

Title: Director



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BARCLAYS BANK PLC

By: /s/ Nicolas Bell

Title: Director

FIFTH THIRD BANK, N.A.

By: /s/ Sandy Hamrick

Title: Vice President, Healthcare Group

SUNTRUST BANK

By: /s/ Mark D. Mattson

Title: Managing Director

US BANK NATIONAL ASSOCIATION

By: /s/ Thomas A. Heckman

Title: Vice President

BANK OF CHINA, NEW YORK BRANCH

By: /s/ Xiaojing Li

Title: General Manager

REGIONS BANK

By: /s/ Carol S. Geraghty

Title: Senior Vice President

NATIONAL CITY BANK

By: /s/ Erica Dowd

Title: Assistant Vice President

FIRST COMMERCIAL BANK, LOS ANGELES BRANCH

By: /s/ Shang-Shing Chiang

Title: Vice President & General Manager

AMSOUTH BANK

By: /s/ Grier Powers

Title: Vice President

LAND BANK OF TAIWAN

By: /s/ Chien-Ching Li

Title: Deputy General Manager

PNC BANK, NATIONAL ASSOCIATION

By: /s/ Jeffrey L. Stein

Title: Vice President

UNION BANK OF CALIFORNIA, N.A.

By: /s/ Christine Davis

Title: Vice President

THE BANK OF NEW YORK

By: /s/ Christopher T. Kordes

Title: Vice President

CHANG HWA COMMERCIAL BANK LTD., LOS ANGELES BRANCH

By: /s/ Wen-Che Chen

Title: Vice President & General Manager